Exhibit 10.1

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Dated as of October 30, 2015

 

among

 

Siena Lending Group LLC,

 

as Lender,

 

and

 

Sypris Solutions, Inc.

Sypris Data Systems, Inc.

Sypris Electronics, LLC

Sypris Technologies, Inc.

Sypris Technologies International, Inc.

Sypris Technologies Kenton, Inc.

Sypris Technologies Marion, LLC

Sypris Technologies Mexican Holdings, LLC

Sypris Technologies Northern, Inc.

Sypris Technologies Southern, Inc.,

 

as Borrower

 

and

 

Sypris Technologies Toluca, S.A. de C.V.,

Sypris Technologies México, S. de R.L. de C.V.,

 

as Guarantors

 

 

 
 

--------------------------------------------------------------------------------

 

   

TABLE OF CONTENTS

 

 

 

 

Page

   

 

  1. LOANS AND LETTERS OF CREDIT.

1

         

1.1

Revolving Loans and Letters of Credit

1

 

1.2

Reserves re Revolving Loans / Letters of Credit

2

 

1.3

Protective Advances

2

 

1.4

Notice of Borrowing; Manner of Revolving Loan Borrowing

2

 

1.5

Other Provisions Applicable to Letters of Credit

2

 

1.6

Conditions of Making the Loans and Issuing Letters of Credit

3

 

1.7

Repayments

4

 

1.8

Prepayments / Voluntary Termination / Application of Prepayments

5

 

1.9

Obligations Unconditional

5

 

1.10

Reversal of Payments

6

       

2.

INTEREST AND FEES; LOAN ACCOUNT.

6

         

2.1

Interest

6

 

2.2

Fees

6

 

2.3

Computation of Interest and Fees

6

 

2.4

Loan Account; Monthly Accountings

7

 

2.5

Further Obligations; Maximum Lawful Rate

7

       

3.

SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES

  7  

 

 

 

 

3.1

Grant of Security Interest

7

 

3.2

Possessory Collateral

8

 

3.3

Further Assurances

8

 

3.4

UCC Financing Statements

9

       

4.

CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.

  9  

 

 

 

 

4.1

Lock Boxes and Blocked Accounts

9

 

4.2

Application of Payments

10

 

4.3

Notification; Verification

11

 

4.4

Power of Attorney

11

 

4.5

Disputes

12

 

4.6

Inventory

13

 

4.7

Access to Collateral, Books and Records

13

 

4.8

Appraisals

14

       

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS.

14

         

5.1

Existence and Authority

14

 

5.2

Names; Trade Names and Styles

15

 

5.3

Title to Collateral; Third Party Locations; Permitted Liens; Inactive
Subsidiaries

15

 

5.4

Accounts and Chattel Paper

16

 

5.5

Electronic Chattel Paper

16

 

5.6

Capitalization; Investment Property

16

 

5.7

Commercial Tort Claims

17

 

5.8

Jurisdiction of Organization; Location of Collateral

18



 

 

 
 

--------------------------------------------------------------------------------

 

 

  5.9 Financial Statements and Reports; Solvency 18  

5.10

Tax Returns and Payments; Pension Contributions

19

 

5.11

Compliance with Laws; Intellectual Property; Licenses

20

 

5.12

Litigation

21

 

5.13

Use of Proceeds

21

 

5.14

Insurance

21

 

5.15

Financial, Collateral and Other Reporting / Notices

22

 

5.16

Litigation Cooperation

24

 

5.17

Maintenance of Collateral, Etc

24

 

5.18

Material Contracts

24

 

5.19

No Default

25

 

5.20

No Material Adverse Change

25

 

5.21

Full Disclosure

25

 

5.22

Sensitive Payments

25

 

5.23

Solutions

25

 

5.24

Term Debt Permitted Indebtedness and Subordinated Debt

25

 

5.25

Negative Covenants

26

 

5.26

Financial Covenants

28

 

5.27

Employee and Labor Matters

28

 

5.28

Advisory Firm

28

       

6.

RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

28

         

6.1

Release

28

 

6.2

Limitation of Liability

29

 

6.3

Indemnity/Currency Indemnity

29

       

7.

EVENTS OF DEFAULT AND REMEDIES.

  30          

7.1

Events of Default

30

 

7.2

Remedies with Respect to Lending Commitments/Acceleration/Etc

32

 

7.3

Remedies with Respect to Collateral

33

 

7.4

Financial Covenant Cure

37

       

8.

LOAN GUARANTY.

  38          

8.1

Guaranty

38

 

8.2

Guaranty of Payment

38

 

8.3

No Discharge or Diminishment of Loan Guaranty

39

 

8.4

Defenses Waived

39

 

8.5

Rights of Subrogation

40

 

8.6

Reinstatement; Stay of Acceleration

40

 

8.7

Information

40

 

8.8

Termination

40

 

8.9

Maximum Liability

40

 

8.10

Contribution

41

 

8.11

Liability Cumulative

41

       

9.

PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

  41  

 

   

10.

GENERAL PROVISIONS.

  43          

10.1

Notices

43

 

10.2

Severability

45

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

10.3

Integration

45

 

10.4

Waivers

45

 

10.5

Amendment

46

 

10.6

Time of Essence

46

 

10.7

Expenses, Fee and Costs Reimbursement

46

 

10.8

Benefit of Agreement; Assignability

47

 

10.9

Recordation of Assignment

47

 

10.10

Participations

47

 

10.11

Headings; Construction

48

 

10.12

USA PATRIOT Act Notification

48

 

10.13

Counterparts; Email Signatures

48

 

10.14

GOVERNING LAW

48

 

10.15

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS

  49

 

10.16

Publication

50

 

10.17

Confidentiality

50

 

10.18

Amendment and Restatement; No Novation

50

 

 

Disclosure Schedule

 

Schedule A

Description of Certain Terms  

Schedule B

Definitions  

Schedule C

[Reserved]  

Schedule D

Reporting  

Schedule E

Financial Covenants  

Exhibit A

Form of Notice of Borrowing  

Exhibit B

Closing Checklist  

Exhibit C

Client User Form  

Exhibit D

Authorized Accounts Form  

Exhibit E

Form of Account Debtor Notification  

Exhibit F

Form of Compliance Certificate  

Exhibit G

Form of Assignment and Acceptance  

 

 

 
 

--------------------------------------------------------------------------------

 

  

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this “Agreement”) is entered into as of October 30,
2015 among (1) Siena Lending Group LLC (together with successors and assigns,
“Lender”), (2) Sypris Solutions, Inc., a Delaware corporation (“Solutions”),
Sypris Data Systems, Inc., a Delaware corporation (“Systems”), Sypris
Electronics, LLC, a Delaware limited liability company (“Electronics”), Sypris
Technologies, Inc., a Delaware corporation (“Technologies”), Sypris Technologies
International, Inc., a Delaware corporation (“International”), Sypris
Technologies Kenton, Inc., a Delaware corporation (“Kenton”), Sypris
Technologies Marion, LLC, a Delaware limited liability company (“Marion”),
Sypris Technologies Mexican Holdings, LLC, a Delaware limited liability company
(“Mexican Holdings”), Sypris Technologies Northern, Inc., a Delaware corporation
(“Northern”) and Sypris Technologies Southern, Inc., a Delaware corporation
(“Southern”, and together with Solutions, Systems, Electronics, Technologies,
International, Kenton, Marion, Mexican Holdings and Northern, individually or
collectively as the context may require, (“Borrower”), (3) Sypris Technologies
Toluca, S.A. de C.V., a Mexican Sociedad Anónima de Capital Variable (“Toluca”)
and Sypris Technologies México, S. de R.L. de C.V., a Mexican Sociedad de
Responsabilidad Limitada de Capital Variable (“Mexico” and together with Toluca
and another other Person who from time to time becomes a guarantor under any
Loan Document, each individually a “Guarantor” and collectively, “Guarantors”)
and (4) any other the parties joined hereto from time to time as Loan Party
Obligors (as defined herein). The Schedules and Exhibits to this Agreement are
an integral part of this Agreement and are incorporated herein by reference.
Terms used, but not defined elsewhere, in this Agreement are defined in
Schedule B.

 

PRELIMINARY STATEMENTS

 

Borrower, certain financial institutions party thereto (the “Existing Lenders”)
and PNC Bank, National Association, as an Existing Lender and in its capacity as
agent for the Existing Lenders (“Existing Agent”), have previously entered into
that certain Revolving Credit, Term Loan and Security Agreement dated as of May
12, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Original Credit Agreement”).

 

As of the Closing Date, the Existing Lenders under the Original Credit
Agreement, pursuant to the Assignment and Assumption Agreement have assigned all
of their right, title and interest in and to the Original Credit Agreement,
including all obligations of the Existing Lenders to make Advances thereunder,
and all Advances (as defined therein) and other Obligations (as defined therein)
outstanding thereunder.

 

The parties hereby agree to amend and restate the Original Credit Agreement as
follows:

 

1.

LOANS AND LETTERS OF CREDIT.

 

1.1     Revolving Loans and Letters of Credit. Subject to the terms and
conditions contained in this Agreement, including Sections 1.3 and 1.6, Lender
shall, from time to time prior to the Maturity Date, at Borrower’s request, (a)
make revolving loans to Borrower (“Revolving Loans”), and (b) make, or cause or
permit a Participant (as defined in Section 10.10) to make, letters of credit
(“Letters of Credit”) available to Borrower; provided, that after giving effect
to each such Revolving Loan and each such Letter of Credit, (A) the outstanding
balance of all Revolving Loans and the Letter of Credit Balance will not exceed
the lesser of (x) the Maximum Revolving Facility Amount and (y) the Borrowing
Base, and (B) none of the other Loan Limits for Revolving Loans will be
exceeded. All Revolving Loans shall be made in and repayable in Dollars

 

 

 
 

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement

--------------------------------------------------------------------------------

 

1.2     Reserves re Revolving Loans / Letters of Credit. Lender may, with or
without notice to Borrower, from time to time establish and revise reserves
against the Borrowing Base and/or the Maximum Revolving Facility Amount in such
amounts and of such types as Lender deems appropriate in its Permitted
Discretion (“Reserves”). Such Reserves shall be available for Borrower to view
in Passport 6.0 simultaneously with the imposition thereof; provided, that
Lender shall endeavor to provide email notice advising Borrower of such Reserves
prior to or simultaneously with the imposition of such Reserves; provided,
further that Lender shall have no liability for failing to provide such email
notice. Without limiting the foregoing, references to Reserves shall include the
Dilution Reserve. In no event shall the establishment of a Reserve in respect of
a particular actual or contingent liability obligate Lender to make advances to
pay such liability or otherwise obligate Lender with respect thereto.

 

1.3     Protective Advances. Any contrary provision of this Agreement or any
other Loan Document notwithstanding, Lender is hereby authorized by Borrower at
any time, regardless of (a) the existence of a Default or an Event of Default,
(b) whether any of the other applicable conditions precedent set forth in
Section 1.6 hereof have not been satisfied or the commitment of Lender to make
Loans hereunder has been terminated for any reason, or (c) any other contrary
provision of this Agreement, to make (in its Permitted Discretion prior to the
occurrence and continuance of an Event of Default) Revolving Loans to Borrower
on behalf of Lender which Lender, in its sole discretion, deems necessary or
desirable ) to preserve or protect the Collateral, or any portion thereof, (ii)
to enhance the likelihood of, or maximize the amount of, repayment of the Loans
and other Obligations, or (iii) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement (the “Protective Advances”). Any
contrary provision of this Agreement or any other Loan Document notwithstanding,
Lender may direct the proceeds of any Protective Advance to Borrower or to such
other Person as Lender determines in its sole discretion. All Protective
Advances shall be payable immediately upon demand.1.4     Notice of Borrowing;
Manner of Revolving Loan Borrowing. Borrower shall request each Revolving Loan
by an Authorized Officer submitting such request via Passport 6.0 (or, if
requested by Lender, by delivering, in writing or via an Approved Electronic
Communication, a Notice of Borrowing substantially in the form of Exhibit A
hereto) (each such request a “Notice of Borrowing”). Subject to the terms and
conditions of this Agreement, including Sections 1.1 and 1.6, Lender shall,
except as provided in Section 1.3, deliver the amount of the Revolving Loan
requested in the Notice of Borrowing for credit to any account of Borrower at a
bank in the United States of America as Borrower may specify (provided that such
account must be one identified on Section 3 of the Disclosure Schedule and
approved by Lender as an account to be used for funding of loan proceeds) by
wire transfer of immediately available funds (i) on the same day if the Notice
of Borrowing is received by Lender on or before 11:00 a.m. Eastern Time on a
Business Day, or (ii) on the immediately following Business Day if the Notice of
Borrowing is received by Lender after 11:00 a.m. Eastern Time on a Business Day,
or is received by Lender on any day that is not a Business Day. Lender shall
charge to the Revolving Loan Lender’s usual and customary fees for the wire
transfer of each Loan.1.5     Other Provisions Applicable to Letters of Credit.
Lender shall, on the terms and conditions set forth in this Agreement (including
the terms and conditions set forth in Section 1.1 and Section 1.6), make Letters
of Credit available to Borrower either by issuing them, or by causing other
financial institutions to issue them supported by Lender’s guaranty or
indemnification; provided, that after giving effect to each Letter of Credit,
the Letter of Credit Balance will not exceed the Letter of Credit Limit.
Notwithstanding anything in this Agreement, the parties agree that in connection
with Lender’s option to make Letters of Credit available to Borrower by causing
other financial institutions to issue Letters of Credit, Lender may cause or
permit any Participant under this Agreement to cause other financial
institutions to issue such Letters of Credit and thereafter (i) all such Letters
of Credit shall be treated for all purposes under this Agreement as if such
Letters of Credit were requested by Borrower and made available by Lender, (ii)
such Participant’s support of such Letters of Credit in the form of a guaranty
or indemnification shall be treated as if such support had been made by Lender,
(iii) Borrower hereby unconditionally and irrevocably agrees to pay to Lender
the amount of each payment or disbursement made by such Participant or the
applicable issuer under any such Letter of Credit honoring any demand for
payment thereunder upon demand in accordance with the reimbursement provisions
of this Section 1.5 and agrees that such reimbursement obligations of Borrower
constitute Obligations under this Agreement, and (iv) any and all amounts paid
by such Participant or the applicable issuer in respect of any such Letter of
Credit will, at the election of Lender, be treated for all purposes as a
Revolving Loan, and be payable, in the same manner as a Revolving Loan. Borrower
agrees to execute all documentation reasonably required by Lender and/or the
issuer of any Letter of Credit in connection with any such Letter of Credit.
Borrower hereby unconditionally and irrevocably agrees to reimburse Lender
and/or the applicable issuer for each payment or disbursement made by Lender
and/or the applicable issuer under any Letter of Credit honoring any demand for
payment made thereunder, in each case on the date that such payment or
disbursement is made. Borrower’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (ii) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), Lender, any Participant, the applicable
issuer under any Letter or Credit, or any other Person, whether in connection
with any Letter of Credit, this Agreement, any other Loan Document, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between any Loan Party and the beneficiary named in any
Letter of Credit), (iii) any lack of validity, sufficiency or genuineness of any
document which Lender or the applicable issuer has determined complies on its
face with the terms of the applicable Letter of Credit, even if such document
should later prove to have been forged, fraudulent, invalid or insufficient in
any respect or any statement therein shall have been untrue or inaccurate in any
respect, or (iv) the surrender or impairment of any security for the performance
or observance of any of the terms hereof. Any and all amounts paid by Lender and
any Participant in respect of a Letter of Credit will, at the election of
Lender, be treated for all purposes as a Revolving Loan, and bear interest, and
be payable, in the same manner as a Revolving Loan.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



1.6     Conditions of Making the Loans and Issuing Letters of Credit. Lender’s
obligation to make any Loan or issue or cause any Letter of Credit to be issued
under this Agreement is subject to the following conditions precedent (as well
as any other conditions set forth in this Agreement or any other Loan Document),
all of which must be satisfied in a manner acceptable to Lender (and as
applicable, pursuant to documentation which in each case is in form and
substance acceptable to Lender) as of each day that such Loan is made or such
Letter of Credit is issued, as applicable:

 

(a)     Loans and Letters of Credit Made and/or Issued on the Closing Date: With
respect to Loans made, and/or Letters of Credit issued, on the Closing Date, (i)
each applicable Loan Party Obligor shall have duly executed and/or delivered,
or, as applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Lender such agreements, instruments, documents,
proxies and certificates as Lender may require, and including such other
agreements, instruments, documents and/or certificates listed on the closing
checklist attached hereto as Exhibit B; (ii) Lender shall have completed its
business and legal due diligence pertaining to the Loan Parties, their
respective businesses and assets, with results thereof satisfactory to Lender in
its sole discretion; (iii) Lender’s obligations and commitments under this
Agreement shall have been approved by Lender’s Credit Committee; (iv) after
giving effect to such Loans and Letters of Credit, as well as to, at Lender’s
Permitted Discretion, the payment of all trade payables older than 60 days past
due and the consummation of all transactions contemplated hereby to occur on the
Closing Date, closing costs and any book overdraft, Excess Availability shall be
no less than $7,000,000; and (v) Borrower shall have paid to Lender all fees due
on the date hereof, and shall have paid or reimbursed Lender for all of Lender’s
costs, charges and expenses incurred through the Closing Date (and in connection
herewith, Borrower hereby irrevocably authorizes Lender to charge such fees,
costs, charges and expenses as Revolving Loans); and

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(b)     All Loans and/or Letters of Credit: With respect to Loans made and/or
Letters of Credit issued, on the Closing Date and/or at any time thereafter, (i)
Borrower shall have provided to Lender the most recent Borrowing Base
Certificate, as of such borrowing or issue date, after giving effect to such
Loans and/or Letters of Credit, as applicable; (ii) each applicable Loan Party
Obligor shall have duly executed and/or delivered, or, as applicable, shall have
caused such other applicable Persons to have duly executed and or delivered, to
Lender such further agreements, instruments, documents, proxies and certificates
as Lender may require in connection therewith; (iii) each of the representations
and warranties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all respects as of the date such Loan is made and/or such
Letter of Credit is issued (or to the extent any representations or warranties
are expressly made solely as of an earlier date, such representations and
warranties shall be true and correct as of such earlier date), both before and
after giving effect thereto; and (iv) no Default or Event of Default shall be in
existence, both before and after giving effect thereto.

 

1.7     Repayments.

 

(a)     Revolving Loans/Letters of Credit. If at any time for any reason
whatsoever (including without limitation as a result of currency fluctuations)
(i) the sum of the outstanding balance of all Revolving Loans and the Letter of
Credit Balance exceeds the lesser of (x) the Maximum Revolving Facility Amount
and (y) the Borrowing Base, or (ii) any of the Loan Limits for Revolving Loans
or Letters of Credit are exceeded, then in each case, Borrower will immediately
pay to Lender such amounts (or, with respect to the Letter of Credit Balance,
provide cash collateral to Lender in the manner set forth in clause (c) below)
as shall cause Borrower to eliminate such excess.

 

(b)     [Reserved].

 

(c)     Maturity Date Payments / Cash Collateral. All remaining outstanding
monetary Obligations (including, all accrued and unpaid fees described in the
Fee Letter) shall be payable in full on the Maturity Date. Without limiting the
generality of the foregoing, if, on the Maturity Date, there are any outstanding
Letters of Credit, then on such date Borrower shall provide to Lender cash
collateral in an amount equal to 105% of the Letter of Credit Balance to secure
all of the Obligations (including estimated attorneys’ fees and other expenses)
relating to said Letters of Credit, pursuant to a cash pledge agreement in form
and substance reasonably satisfactory to Lender.

 

(d)     Currency Due. If, notwithstanding the terms of this Agreement or any
other Loan Document, Lender receives any payment from or on behalf of Borrower
or any other Person in a currency other than the Currency Due, Lender may
convert the payment (including the monetary proceeds of realization upon any
Collateral and any funds then held in a cash collateral account) into the
Currency Due at exchange rate selected by Lender in the manner contemplated by
Section 6.3(b) and Borrower shall reimburse Lender on demand for all reasonable
costs they incur with respect thereto. To the extent permitted by law, the
obligation shall be satisfied only to the extent of the amount actually received
by Lender upon such conversion.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



1.8     Prepayments / Voluntary Termination / Application of Prepayments.

 

(a)     [Reserved.]

 

(b)     [Reserved.].

 

(c)     [Reserved.].

 

(d)     Voluntary Termination of Loan Facilities. Borrower may, on at least
thirty days prior written notice received by Lender, permanently terminate the
Loan facilities by repaying all of the outstanding Obligations, including all
principal, interest and fees with respect to the Revolving Loans, and an Early
Payment/Termination Premium in the amount specified in the paragraph under the
heading “Early Termination Fee” in the Fee Letter. If, on the date of a
voluntary termination pursuant to this Section 1.8(d), there are any outstanding
Letters of Credit, then on such date, and as a condition precedent to such
termination, Borrower shall provide to Lender cash collateral in an amount equal
to 105% of the Letter of Credit Balance to secure all of the Obligations
(including estimated attorneys’ fees and other expenses) relating to said
Letters of Credit, pursuant to a cash pledge agreement in form and substance
reasonably satisfactory to Lender. From and after such date of termination,
Lender shall have no obligation whatsoever to extend any additional Loans or
Letters of Credit and all of its lending commitments hereunder shall be
terminated.

 

(e)     [Reserved.].

 

1.9     Obligations Unconditional.

 

(a)     The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of each Loan Party Obligor, and shall be
independent of any defense or rights of set-off, recoupment or counterclaim
which any Loan Party Obligor or any other Person might otherwise have against
Lender or any other Person. All payments required (other than by Lender) by this
Agreement and/or the other Loan Documents shall be made in Dollars (unless
payment in a different currency is expressly provided otherwise in the
applicable Loan Document) and paid free of any deductions or withholdings for
any taxes or other amounts and without abatement, diminution or set-off. If any
Loan Party Obligor is required by applicable law to make such a deduction or
withholding from a payment under this Agreement or under any other Loan
Document, such Loan Party Obligor shall pay to Lender such additional amount as
is necessary to ensure that, after the making of such deduction or withholding,
Lender receives (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or required to be made.
Each Loan Party Obligor shall (i) pay the full amount of any deduction or
withholding, which it is required to make by law, to the relevant authority
within the payment period set by applicable law, and (ii) promptly after any
such payment, deliver to Lender an original (or certified copy) official receipt
issued by the relevant authority in respect of the amount withheld or deducted
or, if the relevant authority does not issue such official receipts, such other
evidence of payment of the amount withheld or deducted as is reasonably
acceptable to Lender.

 

(b)     If, at any time and from time to time after the Closing Date (or at any
time before or after the Closing Date with respect to (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith, or (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case for purposes of this clause (y) pursuant to Basel III, regardless of
the date enacted, adopted or issued), (i) any change in any existing law,
regulation, treaty or directive or in the interpretation or application thereof,
(ii) any new law, regulation, treaty or directive enacted or application
thereof, or (iii) compliance by Lender with any request or directive (whether or
not having the force of law) from any Governmental Authority, central bank or
comparable agency (A) subjects Lender to any tax, levy, impost, deduction,
assessment, charge or withholding of any kind whatsoever with respect to any
Loan Document, or changes the basis of taxation of payments to Lender of any
amount payable thereunder (except for net income taxes, or franchise taxes
imposed in lieu of net income taxes, imposed generally by federal, state, local
or other taxing authorities with respect to interest or fees payable hereunder
or under any other Loan Document or changes in the rate of tax on the overall
net income of Lender or its members), or (B) imposes on Lender any other
condition or increased cost in connection with the transactions contemplated
thereby or participations therein, and the result of any of the foregoing is to
increase the cost to Lender of making or continuing any Loan or Letter of Credit
or to reduce any amount receivable hereunder or under any other Loan Documents,
then, in any such case, Borrower shall promptly pay to Lender, when notified to
do so by Lender, any additional amounts necessary to compensate Lender, on an
after-tax basis, for such additional cost or reduced amount as determined by
Lender. Each such notice of additional amounts payable pursuant to this Section
1.9(b) submitted by Lender to Borrower shall, absent manifest error, be final,
conclusive and binding for all purposes.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(c)     This Section 1.9 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Obligations.

 

1.10     Reversal of Payments. To the extent that any payment or payments made
to or received by Lender pursuant to this Agreement or any other Loan Document
are subsequently invalidated, declared to be fraudulent or preferential, set
aside, or required to be repaid to any trustee, receiver or other Person under
any state, federal or other bankruptcy or other such applicable law, then, to
the extent thereof, such amounts (and all Liens, rights and remedies therefore)
shall be revived as Obligations (secured by all such Liens) and continue in full
force and effect under this Agreement and under the other Loan Documents as if
such payment or payments had not been received by Lender. This Section 1.10
shall remain operative even after the Termination Date and shall survive the
payment in full of all of the Obligations.

 

2.

INTEREST AND FEES; LOAN ACCOUNT.

 

2.1     Interest. All Loans and other monetary Obligations shall bear interest
at the interest rate(s) set forth in Section 3 of Schedule A, and accrued
interest shall be payable (i) on the first day of each month in arrears, (ii)
upon a prepayment of such Loan in accordance with Section 1.8, and (iii) on the
Maturity Date; provided, that after the occurrence and during the continuation
of an Event of Default, all Loans and other monetary Obligations shall bear
interest at a rate per annum equal to three (3) percentage points in excess of
the rate otherwise applicable thereto (the “Default Rate”), and all such
interest shall be payable on demand. Changes in the interest rate shall be
effective as of the date of any change in the Base Rate.

 

2.2     Fees. Borrower shall pay Lender the fees set forth in the Fee Letter on
the dates set forth therein, which fees are in addition to all fees and other
sums payable by Borrower or any other Person to Lender under this Agreement or
under any other Loan Document, and, in each case are not refundable once paid.

 

2.3     Computation of Interest and Fees. All interest and fees shall be
calculated daily on the outstanding monetary Obligations based on the actual
number of days elapsed in a year of 360 days.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



2.4     Loan Account; Monthly Accountings. Lender shall maintain a loan account
for Borrower reflecting all outstanding Loans and the Letters of Credit Balance,
along with interest accrued thereon and such other items reflected therein (the
“Loan Account”), and shall provide Borrower with a monthly accounting reflecting
the activity in the Loan Account, viewable by Borrower on Passport 6.0. Each
accounting shall be deemed correct, accurate and binding on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of errors discovered by Lender), unless Borrower notifies Lender in
writing to the contrary within sixty (60) days after such account is rendered,
describing the nature of any alleged errors or omissions. However, Lender’s
failure to maintain the Loan Account or to provide any such accounting shall not
affect the legality or binding nature of any of the Obligations. Interest, fees
and other monetary Obligations due and owing under this Agreement (including
fees and other amounts paid by Lender to issuers of Letters of Credit) may, in
Lender’s discretion, be charged to the Loan Account, and will thereafter be
deemed to be Revolving Loans and will bear interest at the same rate as other
Revolving Loans.

 

2.5     Further Obligations; Maximum Lawful Rate. With respect to all monetary
Obligations for which the interest rate is not otherwise specified herein
(whether such Obligations arise hereunder or under any other Loan Document, or
otherwise), such Obligations shall bear interest at the rate(s) in effect from
time to time with respect to the Revolving Loans and shall be payable upon
demand by Lender. In no event shall the interest charged with respect to any
Loan or any other Obligation exceed the maximum amount permitted under
applicable law. Notwithstanding anything to the contrary herein or elsewhere, if
at any time the rate of interest payable or other amounts hereunder or under any
other Loan Document (the “Stated Rate”) would exceed the highest rate of
interest or other amount permitted under any applicable law to be charged (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest and other amounts payable shall be equal to the
Maximum Lawful Rate; provided, that if at any time thereafter the Stated Rate is
less than the Maximum Lawful Rate, Borrower shall, to the extent permitted by
applicable law, continue to pay interest and such other amounts at the Maximum
Lawful Rate until such time as the total interest and other such amounts
received is equal to the total interest and other such amounts which would have
been received had the Stated Rate been (but for the operation of this provision)
the interest rate payable or such other amounts payable. Thereafter, the
interest rate and such other amounts payable shall be the Stated Rate unless and
until the Stated Rate again would exceed the Maximum Lawful Rate, in which event
this provision shall again apply. In no event shall the total interest or other
such amounts received by Lender exceed the amount which it could lawfully have
received had the interest and other such amounts been calculated for the full
term hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence,
Lender has received interest or other such amounts hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other Obligations (other than interest)
payable hereunder, and if no such principal or other Obligations are then
outstanding, such excess or part thereof remaining shall be paid to Borrower. In
computing interest payable with reference to the Maximum Lawful Rate applicable
to any Lender, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.

 

3.

SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES.

 

3.1     Grant of Security Interest. To secure the full payment and performance
of all of the Obligations and subject to the Intercreditor Agreement, each Loan
Party Obligor hereby assigns to Lender and grants to Lender a continuing
security interest in all property of each Loan Party Obligor, whether tangible
or intangible, real or personal, now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located, and whether or not eligible for
lending purposes, including: (i) all Accounts (whether or not Eligible Accounts)
and all Goods whose sale, lease or other disposition by any Loan Party Obligor
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, any Loan Party Obligor; (ii) all Chattel Paper (including
Electronic Chattel Paper), Instruments, Documents, and General Intangibles
(including all patents, patent applications, trademarks, trademark applications,
trade names, trade secrets, goodwill, copyrights, copyright applications,
registrations, licenses, software, franchises, customer lists, tax refund
claims, claims against carriers and shippers, guarantee claims, contracts
rights, payment intangibles, security interests, security deposits and rights to
indemnification); (iii) all Inventory (whether or not Eligible Inventory);
(iv) all Goods (other than Inventory), including Equipment, Farm Products,
Health-Care-Insurance Receivables, vehicles, and Fixtures; (v) all Investment
Property, including, without limitation, all rights, privileges, authority, and
powers of each Loan Party Obligor as an owner or as a holder of Pledged Equity,
including, without limitation, all economic rights, all control rights,
authority and powers, and all status rights of each Loan Party Obligor as a
member, equity holder or shareholder, as applicable, of each Issuer; (vi) all
Deposit Accounts, bank accounts, deposits and cash; (vii) all Letter-of-Credit
Rights; (viii) all Commercial Tort Claims listed in Section 2 of the Disclosure
Schedule; (ix) all Supporting Obligations; (x) any other property of any Loan
Party Obligor now or hereafter in the possession, custody or control of Lender
or any agent or any parent, Affiliate or Subsidiary of Lender or any Participant
with Lender in the Loans, for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise), and (xi) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including proceeds of all insurance policies insuring
the foregoing property, and all of each Loan Party Obligor’s books and records
relating to any of the foregoing and to any Loan Party’s business.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



3.2     Possessory Collateral. Subject to the Intercreditor Agreement, promptly,
but in any event no later than five Business Days after any Loan Party Obligor’s
receipt of any portion of the Collateral evidenced by an agreement, Instrument
or Document, including any Tangible Chattel Paper and any Investment Property
consisting of certificated securities, such Loan Party Obligor shall deliver the
original thereof to Lender together with an appropriate endorsement or other
specific evidence of assignment thereof to Lender (in form and substance
acceptable to Lender). If an endorsement or assignment of any such items shall
not be made for any reason, Lender is hereby irrevocably authorized, as attorney
and agent-in-fact (coupled with an interest) for each Loan Party Obligor, to
endorse or assign the same on such Loan Party Obligor’s behalf.

 

3.3     Further Assurances.

 

(a)     Each Loan Party will, at the time that any Loan Party forms any direct
or indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date, within ten days of such event (or such later date as permitted by
Lender in its sole discretion) (a) cause such new Subsidiary (i) to become a
Loan Party and to grant Lender a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary), (b)
provide, or cause the applicable Loan Party to provide, to Lender a pledge
agreement and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary in form and substance reasonably satisfactory to Lender (which
pledge, if reasonably requested by Lender, shall be governed by the laws of the
jurisdiction of such Subsidiary), and (c) provide to Lender all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Lender, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above (including
policies of title insurance, flood certification documentation or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 3.3 shall constitute a Loan Document

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(b)     Each Loan Party will, and will cause each of the other Loan Parties to,
at any time upon the reasonable request of Lender, execute or deliver to Lender
any and all financing statements, fixture filings, security agreements, pledges,
assignments, mortgages, deeds of trust, opinions of counsel, and all other
documents (the “Additional Documents”) that Lender may reasonably request in
form and substance reasonably satisfactory to Lender, to create, perfect, and
continue perfected or to better perfect Lender’s Liens in all of the assets of
each of the Loan Parties (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), to create and perfect Liens in favor
of Lender in any Real Property acquired by any other Loan Party with a fair
market value in excess of $100,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if any Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
each Borrower and each other Loan Party hereby authorizes Lender to execute any
such Additional Documents in the applicable Loan Party’s name and authorizes
Lender to file such executed Additional Documents in any appropriate filing
office.

 

(c)     Each Loan Party Obligor shall, at its own cost and expense, promptly and
duly take, execute, acknowledge and deliver (and/or use commercially reasonable
efforts to cause such other applicable Person to take, execute, acknowledge and
deliver) all such further acts, documents, agreements and instruments as Lender
shall deem reasonably necessary in order to (a) carry out the intent and
purposes of the Loan Documents and the transactions contemplated thereby, (b)
establish, create, preserve, protect and perfect a first priority lien (subject
only to Permitted Liens) in favor of Lender in all Collateral (wherever located)
from time to time owned by the Loan Party Obligors, (c) cause each Loan Party
Obligor to guarantee all of the Obligations, all pursuant to documentation that
is in form and substance satisfactory to Lender in its Permitted Discretion and
(d) facilitate the collection of the Collateral. Without limiting the foregoing,
each Loan Party Obligor shall, at its own cost and expense, promptly and duly
take, execute, acknowledge and deliver (and/or use commercially reasonable
efforts to cause such other applicable Person to take, execute, acknowledge and
deliver) to Lender all promissory notes, security agreements, agreements with
landlords, mortgagees and processors and other bailees, subordination and
intercreditor agreements and other agreements, instruments and documents, in
each case in form and substance reasonably acceptable to Lender, as Lender may
request from time to time to perfect, protect, and maintain Lender's security
interests in the Collateral, including the required priority thereof, and to
fully carry out the transactions contemplated by the Loan Documents.

 

3.4     UCC Financing Statements. Each Loan Party Obligor authorizes Lender to
file, transmit, or communicate, as applicable, from time to time, Uniform
Commercial Code financing statements, along with amendments and modifications
thereto, in all filing offices selected by Lender, listing such Loan Party
Obligor as the debtor and Lender as the secured party, and describing the
collateral covered thereby in such manner as Lender may elect, including using
descriptions such as “all personal property of debtor” or “all assets of debtor”
or words of similar effect. Each Loan Party Obligor also hereby ratifies its
authorization for Lender to have filed in any filing office any financing
statements filed prior to the date hereof.

 

4.

CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.

 

4.1     Lock Boxes and Blocked Accounts. Each Loan Party Obligor hereby
represents and warrants that all Deposit Accounts and all other depositary and
other accounts maintained by each Loan Party Obligor as of the Closing Date are
described in Section 3 of the Disclosure Schedule, which description includes
for each such account the name of the Loan Party Obligor maintaining such
account, the name, of the financial institution at which such account is
maintained, the account number, and the purpose of such account. After the
Closing Date, no Loan Party Obligor shall open any new Deposit Accounts or any
other depositary or other accounts without the prior written consent of Lender
and without updating Section 3 of the Disclosure Schedule to reflect such
Deposit Accounts or other accounts, as applicable. No Deposit Accounts or other
accounts of any Loan Party Obligor shall at any time constitute a Restricted
Account other than accounts expressly indicated on Section 3 of the Disclosure
Schedule as being a Restricted Account (and each Loan Party Obligor hereby
represents and warrants that each such account shall at all times meet the
requirements set forth in the definition of Restricted Account to qualify as a
Restricted Account). Each Loan Party Obligor will, at its expense, establish
(and revise from time to time as Lender may require) procedures acceptable to
Lender, in Lender’s Permitted Discretion, for the collection of checks, wire
transfers and all other proceeds of all of such Loan Party Obligor’s Accounts
and other Collateral (“Collections”), which shall include (i) directing all
Account Debtors to send all Account proceeds directly to a post office box
designated by Lender either in the name of such Loan Party Obligor (but as to
which Lender has exclusive access) or, at Lender’s option, in the name of Lender
(a “Lock Box”), and/or (ii) depositing all Collections received by such Loan
Party Obligor into one or more bank accounts maintained in the name of such Loan
Party Obligor (but as to which Lender has exclusive access) or, at Lender’s
option, in the name of Lender (each, a “Blocked Account”), under an arrangement
acceptable to Lender with a depository bank acceptable to Lender, pursuant to
which all funds deposited into each Blocked Account are to be transferred to
Lender in such manner, and with such frequency, as Lender shall specify, and/or
(iii) a combination of the foregoing. Each Loan Party Obligor agrees to execute,
and to cause its depository banks and other account holders to execute, such
Lock Box and Blocked Account control agreements and other documentation as
Lender shall require from time to time in connection with the foregoing, all in
form and substance acceptable to Lender, and in any event such arrangements and
documents must be in place on the date hereof with respect to accounts in
existence on the date hereof, or prior to any such account being opened with
respect to any such account opened after the date hereof, in each case excluding
Restricted Accounts. Prior to the Closing Date, Borrower shall deliver to Lender
a complete and executed Authorized Accounts form regarding Borrower’s operating
account(s) into which the proceeds of Loans are to be paid in the form of
Exhibit D annexed hereto.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



4.2     Application of Payments. All amounts paid to or received by Lender in
respect of the monetary Obligations, from whatever source (whether from Borrower
or any other Loan Party Obligor pursuant to such other Loan Party Obligor’s
guaranty of the Obligations, any realization upon any Collateral, or otherwise)
shall, unless otherwise directed by Borrower with respect to any particular
payment (unless an Event of Default shall then be continuing, in which event
Lender may disregard Borrower’s direction), be applied by Lender to the
Obligations in such order as Lender may elect, and absent such election shall be
applied as follows:

 

(i)     FIRST, to reimburse Lender for all out-of-pocket costs and expenses, and
all indemnified losses, incurred by Lender which are reimbursable to Lender in
accordance with this Agreement and/or any of the other Loan Documents,

 

(ii)     SECOND, to any accrued but unpaid interest on any Protective Advances,

 

(iii)     THIRD, to the outstanding principal of any Protective Advances,

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(iv)     FOURTH, to any accrued but unpaid fees owing to Lender under this
Agreement and/or any other Loan Documents,

 

(v)     FIFTH, to any unpaid accrued interest on the Obligations,

 

(vi)     SIXTH, to the outstanding principal of the Revolving Loans, and, to the
extent required by this Agreement, to cash collateralize the Letter of Credit
Balance, and

 

(vii)     SEVENTH, to the payment of any other outstanding Obligations; and
after payment in full in cash of all of the outstanding monetary Obligations,
any further amounts paid to or received by Lender in respect of the Obligations
(so long as no monetary Obligations are outstanding) shall be paid over to
Borrower or such other Person(s) as may be legally entitled thereto. For
purposes of determining the Borrowing Base, such amounts will be credited to the
Loan Account and the Collateral balances to which they relate upon Lender’s
receipt of an advice from Lender’s Bank (set forth in Section 5 of Schedule A)
that such items have been credited to Lender’s account at Lender’s Bank (or upon
Lender’s deposit thereof at Lender’s Bank in the case of payments received by
Lender in kind), in each case subject to final payment and collection. However,
for purposes of computing interest on the Obligations, such items shall be
deemed applied by Lender two (2) Business Days after Lender’s receipt of advice
of deposit thereof at Lender’s Bank.

 

4.3     Notification; Verification. Lender or its designee may, from time to
time, whether or not a Default or Event of Default has occurred: (i) verify
directly with the Account Debtors of the Loan Party Obligors (or by any
reasonable manner and through any reasonable medium Lender considers advisable
in the exercise of its Permitted Discretion) the validity, amount and other
matters relating to the Accounts and Chattel Paper of the Loan Party Obligors,
by means of mail, telephone or otherwise, either in the name of the applicable
Loan Party Obligor or Lender or such other name as Lender may choose and
(ii) notify Account Debtors of the Loan Party Obligors that Lender has a
security interest in the Accounts of the Loan Party Obligors. Subject to the
Intercreditor Agreement, Lender or its designee may, from time to time after the
occurrence and during the continuance of an Event of Default: (x) require any
Loan Party Obligor to cause all invoices and statements which it sends to
Account Debtors or other third parties to be marked, in a manner satisfactory to
Lender, to reflect Lender’s security interest therein and payment instructions
acceptable to Lender (y) direct such Account Debtors to make payment thereof
directly to Lender; such notification to be sent on the letterhead of such Loan
Party Obligor and substantially in the form of Exhibit E annexed hereto; and
(z) demand, collect or enforce payment of any Accounts and Chattel Paper (but
without any duty to do so). Each Loan Party Obligor hereby authorizes Account
Debtors to make payments directly to Lender and to rely on notice from Lender
without further inquiry. Lender may on behalf of each Loan Party Obligor endorse
all items of payment received by Lender that are payable to such Loan Party
Obligor for the purposes described above.

 

4.4     Power of Attorney.

 

Each Loan Party Obligor hereby grants to Lender an irrevocable power of
attorney, coupled with an interest, authorizing and permitting Lender (acting
through any of its officers, employees, attorneys or agents), at Lender's option
(and solely with respect to any actions taken by Lender under Section 4.4(a)
below, in the exercise of its Permitted Discretion), but without obligation,
with or without notice to such Loan Party Obligor, and at such Loan Party
Obligor’s expense, to do any or all of the following, in such Loan Party
Obligor’s name or otherwise:

 

(a)     (i) execute on behalf of such Loan Party Obligor any documents that
Lender may deem advisable in order to perfect, protect and maintain Lender's
security interests, and priority thereof, in the Collateral (including such
financing statements and continuation financing statements, and amendments or
other modifications thereto, as Lender shall deem necessary or appropriate);
(ii) endorse such Loan Party Obligor’s name on all checks and other forms of
remittances received by Lender; (iii) pay any sums required on account of such
Loan Party Obligor’s taxes or to secure the release of any Liens therefor; (iv)
pay any amounts necessary to obtain, or maintain in effect, any of the insurance
described in Section 5.14; (v) receive and otherwise take control in any manner
of any cash or non-cash items of payment or Proceeds of Collateral; (vi)
receive, open and process all mail addressed to such Loan Party Obligor at any
post office box/lockbox maintained by Lender for such Loan Party Obligor or at
any other business premises of Lender with Collections to be promptly
transferred to the Blocked Account and any mail unrelated to Collections to be
promptly remitted to such Loan Party Obligor along with copies of all other mail
addressed to such Loan Party Obligor and received by Lender, and (vii) endorse
or assign to Lender on such Loan Party Obligor’s behalf any portion of
Collateral evidenced by an agreement, Instrument or Document if an endorsement
or assignment of any such items is not made by Borrower pursuant to Section 3.2;
and

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(b)     After the occurrence and during the continuance of an Event of Default
and subject to the terms and conditions of Section 7 to this Agreement; (i)
execute on behalf of such Loan Party Obligor any document exercising,
transferring or assigning any option to purchase, sell or otherwise dispose of
or lease (as lessor or lessee) any real or personal property which is part of
the Collateral or in which Lender has an interest; (ii) execute on behalf of
such Loan Party Obligor any invoices relating to any Accounts, any draft against
any Account Debtor, any proof of claim in bankruptcy, any notice of Lien or
claim, and any assignment or satisfaction of mechanic's, materialman's or other
Lien; (iii) except as otherwise provided in Section 4.3(i) hereof, execute on
behalf of such Loan Party Obligor any notice to any Account Debtor; (iv) pay,
contest or settle any Lien, charge, encumbrance, security interest and adverse
claim in or to any of the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; (v) grant
extensions of time to pay, compromise claims relating to, and settle Accounts,
Chattel Paper and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (vi) settle and adjust,
and give releases of, any insurance claim that relates to any of the Collateral
and obtain payment therefor; (vii) instruct any third party having custody or
control of any Collateral or books or records belonging to, or relating to, such
Loan Party Obligor to give Lender the same rights of access and other rights
with respect thereto as Lender has under this Agreement or any other Loan
Document; (viii) change the address for delivery of such Loan Party Obligor’s
mail; (ix) vote any right or interest with respect to any Investment Property;
and (x) instruct any Account Debtor to make all payments due to such Loan Party
Obligor directly to Lender.

 

Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys' fees incurred, by Lender with respect to the foregoing
shall be added to and become part of the Obligations, shall be payable on
demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations at such time. Each Loan Party Obligor
agrees that Lender's rights under the foregoing power of attorney and/or any of
Lender's other rights under this Agreement or the other Loan Documents shall not
be construed to indicate that Lender is in control of the business, management
or properties of such Loan Party Obligor. In addition, with respect to each of
the Mexican Loan Party Obligors, the power of attorney granted pursuant to this
Section 4.4 shall be considered a comisión mercantil con representación in
accordance with Articles 273, 274, and other applicable Articles of the Commerce
Code (Código de Comercio).

 

4.5     Disputes. Each Loan Party Obligor shall promptly notify Lender of all
material disputes or claims relating to its Accounts and Chattel Paper. Each
Loan Party Obligor agrees that it will not, without Lender’s prior written
consent, compromise or settle any of its Accounts or Chattel Paper for less than
the full amount thereof, grant any extension of time for payment of any of its
Accounts or Chattel Paper, release (in whole or in part) any Account Debtor or
other person liable for the payment of any of its Accounts or Chattel Paper or
grant any credits, discounts, allowances, deductions, return authorizations or
the like with respect to any of its Accounts or Chattel Paper; except (unless
otherwise directed by Lender during the existence of a Default or an Event of
Default) such Loan Party Obligor may take any of such actions in the ordinary
course of its business consistent with past practices, provided that Borrower
promptly reports the same to Lender.

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



4.6     Inventory.

 

(a)     Returns. No Loan Party Obligor will accept returns of any Inventory from
any Account Debtor except in the ordinary course of its business. In the event
the value of returned Inventory in any one calendar month exceeds $125,000
(collectively for all Loan Party Obligors), Borrower will immediately notify
Lender (which notice shall specify the value of all such returned Inventory, the
reasons for such returns, and the locations and the condition of such returned
Inventory).

 

(b)     Third Party Locations. Loan Party Obligors shall endeavor to give Lender
prior written notice of such Loan Party Obligor’s storage of Inventory or M&E at
any location other than locations set forth on Section 1(d) of the Disclosure
Schedule, provided, however in no event shall such Loan Party Obligor provide
such written notice later than 15 Business Days after the end of the month in
which such Inventory or M&E was stored at such other location. For the avoidance
of doubt, no such Inventory stored at any location other than locations
previously set forth on Section 1(d) of the Disclosure Schedule shall be
considered by Lender for compliance with the criteria set forth in clause (iv)
of the defined term Eligible Inventory unless Lender shall have received (x) the
documents required by Section 3.3 hereof (or in lieu thereof, a rent reserve
equal to three (3) months’ rent for such location has been applied by Borrower
in the calculation of the Borrowing Base) and (y) an updated Borrowing Base
Certificate in form and substance satisfactory to Lender.

 

(c)     Sale on Return, etc. No Loan Party Obligor will, without Lender’s prior
written consent, at any time, sell any Inventory on a sale-or-return, guaranteed
sale, consignment, or other contingent basis.

 

(d)     Fair Labor Standards Act. Each Loan Party Obligor represents and
warrants, and covenants that at all times, that all of the Inventory of each
Loan Party Obligor has been, at all times will be, produced only in accordance
with the Fair Labor Standards Act of 1938 and all rules, regulations and orders
promulgated thereunder.

 

4.7     Access to Collateral, Books and Records. At reasonable times, Lender
and/or its representatives or agents shall have the right to inspect the
Collateral, and the right to examine and copy each Loan Party’s books and
records. Each Loan Party Obligor agrees to give Lender access to any or all of
such Loan Party Obligor’s, and each of its Subsidiaries’, premises to enable
Lender to conduct such inspections and examinations. Such inspections and
examinations shall be at Borrower’s expense and the charge therefor shall be
$1,100 per person per day (or such higher amount as shall represent Lender’s
then current standard charge), plus out-of-pocket expenses; provided that
Borrower shall only be required to reimburse Lender for up to three such
inspections and examinations in any Fiscal Year plus any additional inspections
and examinations that are conducted during the existence of an Event of Default.
Upon the occurrence and during the continuance of an Event of Default, Lender
may, at Borrower’s expense, use each Loan Party’s personnel, computer and other
equipment, programs, printed output and computer readable media, supplies and
premises for the collection, sale or other disposition of Collateral to the
extent Lender, in its sole discretion, deems appropriate. Each Loan Party
Obligor hereby irrevocably authorizes all accountants and other financial
professional third parties to disclose and deliver to Lender, at Borrower’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding the Loan Parties.

 

 

 
-13-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



4.8     Appraisals. Each Loan Party Obligor will permit Lender and each of its
representatives or agents to conduct appraisals and valuations of the Collateral
at such times and intervals as Lender may designate. Such appraisals and
valuations shall be at Borrower’s expense; provided that Borrower shall only be
required to reimburse Lender for up to two (2) appraisals and valuations in any
Fiscal Year plus any additional appraisals and valuations that are conducted
during the existence of an Event of Default.

 

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

To induce Lender to enter into this Agreement, each Loan Party Obligor
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which any Loan is made or Letter
of Credit is issued (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date, in which case such
representation or warranty will be made as of such earlier and/or specified
date), and (ii) shall not be affected by any knowledge of, or any investigation
by, Lender, and (b) each such covenant shall continuously apply with respect to
all times commencing on the date hereof and continuing until the Termination
Date):

 

5.1     Existence and Authority. Each Loan Party is duly organized,
incorporated, validly existing and in good standing under the laws of its
jurisdiction of organization (which jurisdiction is identified in Section 1(a)
of the Disclosure Schedule) and is qualified to do business in each jurisdiction
in which the operation of its business requires that it be qualified (which each
such jurisdiction is identified in Section 1(a) of the Disclosure Schedule),
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect. Each Loan Party will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
such Person’s valid existence and good standing in its jurisdiction of
organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business and any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses. Each Loan Party has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby. The execution,
delivery and performance by each Loan Party Obligor of this Agreement and all of
the other Loan Documents to which such Loan Party Obligor is a party have been
duly and validly authorized, do not violate such Loan Party Obligor’s Organic
Documents, or any law or any agreement or instrument or any court order which is
binding upon any Loan Party or its property, do not constitute grounds for
acceleration of any Indebtedness or obligation under any agreement or instrument
which is binding upon any Loan Party or its property, and do not require the
consent of any Person. No Loan Party is required to obtain any government
approval, consent, or authorization from, or to file any declaration or
statement with, any Governmental Authority in connection with or as a condition
to the execution, delivery or performance of any of the Loan Documents. This
Agreement and each of the other Loan Documents have been duly executed and
delivered by, and are enforceable against each of the Loan Party Obligors who
have signed them, in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). Section 1(f) of the Disclosure Schedule sets forth the
ownership of each Borrower (other than Solutions) and their respective
Subsidiaries. Section 1(g) of the Disclosure Schedule sets forth a complete list
of all such Subsidiaries which are Inactive Subsidiaries.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



5.2     Names; Trade Names and Styles. The name of each Loan Party Obligor set
forth on Section 1(b) of the Disclosure Schedule is its correct and complete
legal name as of the date hereof, and no Loan Party Obligor has used any other
name at any time in the past five years, or at any time will use any other name,
in any tax filing made in any jurisdiction. Listed in Section 1(b) of the
Disclosure Schedule are all prior names used by each Loan Party Obligor at any
time in the past five years and all of the present and prior trade names used by
any Loan Party Obligor at any time in the past five years. Borrower shall give
Lender at least thirty days’ prior written notice (and will deliver an updated
Section 1(b) of the Disclosure Schedule to reflect the same) before it or any
other Loan Party Obligor changes its legal name or does business under any other
name.

 

5.3     Title to Collateral; Third Party Locations; Permitted Liens; Inactive
Subsidiaries. Each Loan Party Obligor has, and at all times will continue to
have, good and marketable title to all of the Collateral. The Collateral now is,
and at all times will remain, free and clear of any and all Liens, except for
Permitted Liens. Lender now has, and will at all times continue to have, a
first-priority or second-priority, as applicable, pursuant to the term of the
Intercreditor Agreement, perfected and enforceable security interest in all of
the Collateral, and each Loan Party Obligor will at all times defend Lender and
the Collateral against all claims of others. None of the Collateral which is
Equipment is, or will at any time, be affixed to any real property that is not
subject to a Mortgage in favor of Lender in such a manner, or with such intent,
as to become a fixture. Except for leases or subleases as to which Borrower has
delivered to Lender a landlord’s waiver in form and substance satisfactory to
Lender, no Loan Party Obligor is or will be a lessee or sublessee under any real
property lease or sublease. Except for leased locations identified in Section
1(c) of the Disclosure Schedule delivered on the Closing Date, and except for
other leases or subleases as to which Borrower has delivered to Lender a
landlord’s waiver in form and substance satisfactory to Agent, no Loan Party
Obligor is or will be a lessee or sublessee under any real property lease or
sublease. With respect to the leased location at 101 Bullitt Lane, Suite 20,
Louisville, KY 40222, the assets located at such location have a value of less
than $100,000 and copies of all books and records at such location are also
maintained at 10901 North McKinley Drive, Tampa, FL 33612-6455. Except for (A)
warehouses as to which Borrower has delivered to Agent a warehouseman’s waiver
in form and substance satisfactory to Agent and (B) bailment arrangements
entered into in the ordinary course of such Loan Party Obligor’s business and
consistent with past practices prior to the Closing Date, no Loan Party Obligor
is or will at any time be a bailor of any Goods at any warehouse or otherwise.
Prior to causing or permitting any Collateral to at any time be located upon
premises in which any third party (including any landlord, warehouseman, or
otherwise) has an interest, Borrower shall notify Lender. Each applicable Loan
Party Obligor will keep at all times in full force and effect, and will comply
at all times with all the terms of, any lease of real property where any of the
Collateral now or in the future may be located. No Subsidiary of any Borrower
that has been designated as an Inactive Subsidiary (either on the Closing Date
or on the date such Subsidiary was acquired by any Borrower) (i) conducts any
active business operations (including the operations of a holding company), (ii)
has assets with a fair market value of $10,000 or more or (iii) owns Equity
Interests of any Borrower or any other Subsidiary (except another Inactive
Subsidiary) of any Borrower, and no entity that was originally designated as an
Inactive Subsidiary (either on the Closing Date or on the date such Subsidiary
was acquired by any Borrower) has ceased to satisfy all the requirements for an
Inactive Subsidiary. The fair market value of all assets of all Inactive
Subsidiaries does not exceed $50,000 at any one time in the aggregate. If at any
time any Subsidiary that has previously been designated as an Inactive
Subsidiary shall cease to satisfy any of the requirements for an Inactive
Subsidiary, Borrower shall promptly give written notice of such occurrence to
Lender.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



5.4     Accounts and Chattel Paper. As of each date reported by Borrower, all
Accounts which Borrower has then reported to Lender as then being Eligible
Accounts comply in all respects with the criteria for eligibility set forth in
the definition of Eligible Accounts. All such Accounts and Chattel Paper are
genuine and in all respects what they purport to be, arise out of a completed,
bona fide and unconditional and non-contingent sale and delivery of goods or
rendition of services by Borrower in the ordinary course of its business and in
accordance with the terms and conditions of all purchase orders, contracts or
other documents relating thereto, each Account Debtor thereunder had the
capacity to contract at the time any contract or other document giving rise to
such Accounts and Chattel Paper were executed, and the transactions giving rise
to such Accounts and Chattel Paper comply with all applicable laws and
governmental rules and regulations.

 

5.5     Electronic Chattel Paper. To the extent that any Loan Party Obligor
obtains or maintains any Electronic Chattel Paper, such Loan Party Obligor shall
at all times create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (i) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided below, unalterable, (ii) the authoritative copy identifies
Lender as the assignee of the record or records, (iii) the authoritative copy is
communicated to and maintained by Lender or its designated custodian,
(iv) copies or revisions that add or change an identified assignee of the
authoritative copy can only be made with the participation of Lender, (v) each
copy of the authoritative copy and any copy of a copy is readily identifiable as
a copy that is not the authoritative copy and (vi) any revision of the
authoritative copy is readily identifiable as an authorized or unauthorized
revision.

 

5.6     Capitalization; Investment Property.

 

(a)     No Loan Party, directly or indirectly, owns, or shall at any time own,
any Equity Interests of any other Person except as set forth in Sections 1(f)
and 1(g) of the Disclosure Schedule, which such Sections of the Disclosure
Schedule list all Investment Property owned by each Loan Party Obligor, except
in each case for Permitted Investments and except as permitted by Section
5.24(a).

 

(b)     None of the Pledged Equity has been issued or otherwise transferred in
violation of the Securities Act, or other applicable laws of any jurisdiction to
which such issuance or transfer may be subject.

 

(c)     The Pledged Equity pledged by each Loan Party Obligor hereunder
constitutes all of the issued and outstanding equity interests of each Issuer
owned by such Loan Party Obligor.

 

(d)     All of the Pledged Equity has been duly and validly issued and is fully
paid and non-assessable, and the holders thereof are not entitled to any
preemptive, first refusal, or other similar rights. There are no outstanding
options, warrants or similar agreements, documents, or instruments with respect
to any of the Pledged Equity.

 

(e)     Each Loan Party Obligor has caused each Issuer to amend or to otherwise
modify its Organic Documents, books, records, and related agreements, documents,
and instruments, as applicable, to reflect the rights and interests of Lender
hereunder, and to the extent required to enable and empower Lender to exercise
and enforce its rights and remedies hereunder in respect of the Pledged Equity
and other Investment Property.

 

 

 
-16-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(f)     Each Loan Party Obligor will take any and all actions required or
requested by Lender, from time to time, to (i) cause Lender to obtain exclusive
control of any Investment Property in a manner acceptable to Lender and
(ii) obtain from any Issuers and such other Persons as Lender shall specify, for
the benefit of Lender, written confirmation of Lender’s exclusive control over
such Investment Property and take such other actions as Lender may request to
perfect Lender’s security interest in any Investment Property. For purposes of
this Section 5.6, Lender shall have exclusive control of Investment Property if
(A) pursuant to Section 3.2, such Investment Property consists of certificated
securities and the applicable Loan Party Obligor delivers such certificated
securities to Lender (with all appropriate endorsements); (B) such Investment
Property consists of uncertificated securities and either (x) the applicable
Loan Party Obligor delivers such uncertificated securities to Lender or (y) the
Issuer thereof agrees, pursuant to documentation in form and substance
satisfactory to Lender, that it will comply with instructions originated by
Lender without further consent by the applicable Loan Party Obligor, and
(C) such Investment Property consists of security entitlements and either
(x) Lender becomes the entitlement holder thereof or (y) the appropriate
securities intermediary agrees, pursuant to documentation in form and substance
satisfactory to Lender, that it will comply with entitlement orders originated
by Lender without further consent by the applicable Loan Party Obligor. Each
Loan Party Obligor that is a limited liability company or a partnership hereby
represents and warrants that it has not, and at no time will, elect pursuant to
the provisions of Section 8-103 of the UCC to provide that its equity interests
are securities governed by Article 8 of the UCC.

 

(g)     No Loan Party owns, or has any present intention of acquiring, any
“margin security” or any “margin stock” within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System (herein called
“margin security” and “margin stock”). None of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying, or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin security or margin stock or for any
other purpose which might constitute the transactions contemplated hereby a
“purpose credit” within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.

 

(h)     no Loan Party Obligor shall vote to enable, or take any other action to
cause or to permit, any Issuer to issue any equity interests of any nature, or
to issue any other securities or interests convertible into or granting the
right to purchase or exchange for any equity interests of any nature of any
Issuer.

 

(i)     No Loan Party Obligor shall take, or fail to take, any action that would
in any manner impair the value or the enforceability of Lender’s Lien on any of
the Investment Property, or any of Lender’s rights or remedies under this
Agreement or any other Loan Document with respect to any of the Investment
Property.

 

(j)     In the case of any Loan Party Obligor which is an Issuer, such Issuer
agrees that the terms of Section 7.3(g)(iii) of this Agreement shall apply to
such Loan Party Obligor with respect to all actions that may be required of it
pursuant to such Section 7.3(g)(iii) regarding the Investment Property issued by
it.

 

5.7     Commercial Tort Claims. No Loan Party Obligor has any Commercial Tort
Claims pending other than those listed in Section 2 of the Disclosure Schedule,
and each Loan Party Obligor shall promptly (but in any case no later than five
Business Days thereafter) notify Lender in writing upon incurring or otherwise
obtaining a Commercial Tort Claim after the date hereof against any third party.
Such notice shall constitute such Loan Party Obligor’s authorization to amend
such Section 2 to add such Commercial Tort Claim and shall automatically be
deemed to amend such Section 2 to include such Commercial Tort Claim.

 

 

 
-17-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



5.8     Jurisdiction of Organization; Location of Collateral. Sections 1(c) and
1(d) of the Disclosure Schedule set forth (i) each place of business of each
Loan Party Obligor (including its chief executive office), (ii) all locations
where all Inventory, Equipment, and other Collateral owned by each Loan Party
Obligor is kept, and (iii) whether each such Collateral location and/or place of
business (including each Loan Party Obligor’s chief executive office) is owned
by a Loan Party or leased (and if leased, specifies the complete name and notice
address of each lessor). No Collateral is located outside the United States or
in the possession of any lessor, bailee, warehouseman or consignee, except as
expressly indicated in Sections 1(c) and 1(d) of the Disclosure Schedule. Each
Loan Party Obligor will give Lender at least thirty days’ prior written notice
before changing its jurisdiction of organization, opening any additional place
of business, changing its chief executive office or the location of its books
and records, or moving any of the Collateral (except for Inventory having an
aggregate value of not more than $50,000; it being understood that such moved
Collateral is subject to all applicable eligibility criteria under this
Agreement as it pertains to Eligible Inventory) to a location other than one of
the locations set forth in Sections 1(c) and 1(d) of the Disclosure Schedule,
and will execute and deliver all financing statements, landlord waivers,
collateral access agreements, mortgages, and all other agreements, instruments
and documents which Lender shall require in connection therewith prior to making
such change, all in form and substance satisfactory to Lender. Without the prior
written consent of Lender, no Loan Party Obligor will at any time (x) change its
jurisdiction of organization or (y) except for inventory having an aggregate
fair market value of less than $50,000 per fiscal year moved outside of the
continental United States of America in the course of Borrower’s ordinary course
of business and consistent with past practices prior to the Closing Date, allow
any Collateral located within the continental United States of America to
subsequently be moved outside of the continental United States of America.

 

5.9     Financial Statements and Reports; Solvency.

 

(a)     All financial statements delivered to Lender by or on behalf of any Loan
Party have been, and at all times will be, prepared in conformity with GAAP and
completely and fairly reflect the financial condition of each Loan Party covered
thereby, at the times and for the periods therein stated.

 

(b)     As of the date hereof (after giving effect to the Loans and Letters of
Credit to be made or issued on the date hereof, and the consummation of the
transactions contemplated hereby, including the execution and delivery of the
Term Debt Documents and the making of extensions of credit thereunder on the
date hereof), and as of each other day that any Loan or Letter of Credit is made
or issued (after giving effect thereof), (i) the fair saleable value of all of
the assets and properties of each Loan Party (other than Inactive Subsidiaries),
individually, exceeds the aggregate liabilities and Indebtedness of each such
Loan Party (including contingent liabilities), and the fair saleable value of
all of the assets and properties of all Loan Parties taken as a whole exceeds
the aggregate liabilities and Indebtedness of all Loan Parties taken as a whole,
(ii) each Loan Party (other than Inactive Subsidiaries), individually, is
solvent and able to pay its debts as they come due, and all Loan Parties taken
as a whole, are solvent and able to pay their debts as they come due (iii) each
Loan Party (other than Inactive Subsidiaries), individually, has sufficient
capital to carry on its business as now conducted and as proposed to be
conducted, and all Loan Parties taken as a whole, have sufficient capital to
carry on their business as now conducted and as proposed to be conducted (iv) no
Loan Party (other than Inactive Subsidiaries) is contemplating either the
liquidation of all or any substantial portion of its assets or property, or the
filing of any petition under any state, federal, or other bankruptcy, concurso
mercantil or insolvency law, and (v) no Loan Party has knowledge of any Person
contemplating the filing of any such petition against any Loan Party.

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



5.10     Tax Returns and Payments; Pension Contributions. Each Loan Party has
timely filed all tax returns and reports required by applicable law, has timely
paid all applicable Taxes, assessments, deposits and contributions owing by such
Loan Party and will timely pay all such items in the future as they became due
and payable. Each Loan Party may, however, defer payment of any contested taxes;
provided, that such Loan Party (i) in good faith contests its obligation to pay
such Taxes by appropriate proceedings promptly and diligently instituted and
conducted; (ii) notifies Lender in writing of the commencement of, and any
material development in, the proceedings; (iii) posts bonds or takes any other
commercially reasonable steps required to keep the contested taxes from becoming
a Lien upon any of the Collateral and (iv) maintains adequate reserves therefor
in conformity with GAAP. No Loan Party is aware of any claims or adjustments
proposed for any prior tax years that could result in additional taxes becoming
due and payable by any Loan Party. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
laws. Each Plan that is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter or opinion letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of each Loan Party, nothing has occurred that would prevent or cause the loss of
such tax-qualified status. There are no pending or, to the best knowledge of any
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liabilities individually or in the aggregate in excess of
$50,000 on any Loan Party. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in liabilities individually or in the
aggregate on any Loan Party in excess of $50,000. No ERISA Event has occurred,
and no Loan Party is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan, in each case that could reasonably be expected to result in
liabilities individually or in the aggregate in excess of $50,000. Each Loan
Party and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained, in each case except as could not reasonably be expected to result
in liabilities individually or in the aggregate to the Loan Parties in excess of
$50,000.  As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and no Loan Party knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid, except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties in excess of
$50,000. No Loan Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA except as could not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $50,000. No Pension Plan has been terminated by
the plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan
except as could not reasonably be expected to result in liabilities individually
or in the aggregate to the Loan Parties in excess of $50,000.

 

 

 
-19-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



5.11     Compliance with Laws; Intellectual Property; Licenses.

 

(a)     Each Loan Party has complied, and will continue at all times to comply,
in all material respects with all provisions of all applicable laws and
regulations, including those relating to the ownership, use or operations of
real or personal property, the conduct and licensing of each Loan Party’s
business, the payment and withholding of Taxes, ERISA and other employee
matters, and safety and environmental matters.

 

(b)     No Loan Party has received written notice of default or violation, nor
is any Loan Party in default or violation, with respect to any judgment, order,
writ, injunction, decree, demand or assessment issued by any court or any
federal, state, local, municipal or other Governmental Authority relating to any
aspect of any Loan Party’s business, affairs, properties or assets. No Loan
Party has received written notice of or been charged with, or is, to the
knowledge of any Loan Party, under investigation with respect to, any violation
in any material respect of any provision of any applicable law. No Loan Party or
any real property owned, leased or used in the operation of the business is
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any hazardous materials or an environmental
release (as that term is defined under environmental and health and safety laws)
at, on, or under any real property currently leased, owned or used by a Loan
party nor is a Loan Party liable for any environmental release identified or
under investigation at, on or under any real property previously owned, leased
or used by a Loan Party. No Loan Party has any contingent liability with respect
to any environmental release, environmental pollution or hazardous material on
any real property now or previously owned, leased or operated by it.

 

(c)     No Loan Party Obligor owns any Intellectual Property, except as set
forth in Section 4 of the Disclosure Schedule. Except as set forth in Section 4
of the Disclosure Schedule, none of the Intellectual Property owned by any Loan
Party Obligor is the subject of any licensing or franchise agreement pursuant to
which such Loan Party Obligor is the licensor or franchisor. Each Loan Party
Obligor shall promptly (but in any event within thirty (30) days thereafter)
notify Lender in writing of any additional Intellectual Property rights acquired
or arising after the Closing Date and shall submit to Lender a supplement to
Section 4 of the Disclosure Schedule to reflect such additional rights (provided
that such Loan Party Obligor’s failure to do so shall not impair Lender’s
security interest therein). Each Loan Party Obligor shall execute a separate
security agreement granting Lender a security interest in such Intellectual
Property (whether owned on the Closing Date or thereafter), in form and
substance acceptable to Lender and suitable for registering such security
interest in such Intellectual Property with the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable (provided
that such Loan Party Obligor’s failure to do so shall not impair Lender’s
security interest therein). Each Loan Party owns or has, and will at all times
continue to own or have, the valid right to use all material patents,
trademarks, copyrights, software, computer programs, equipment designs, network
designs, equipment configurations, technology and other Intellectual Property
used, marketed and sold in such Loan Party’s business, and each Loan Party is in
compliance, and will continue at all times to comply, in all material respects
with all licenses, user agreements and other such agreements regarding the use
of Intellectual Property. No Loan Party has any knowledge that, or has received
any notice claiming that, any of such Intellectual Property infringes upon or
violates the rights of any other Person.

 

(d)     Each Loan Party has and will continue at all times to have, all federal,
state, local and other licenses and permits required to be maintained in
connection with such Loan Party’s business operations, and its ownership, use
and operation of any real property, and all such licenses and permits, necessary
for the operation of the business are valid and will remain and in full force
and effect. Each Loan Party has, and will continue at all times to have,
complied with the requirements of such licenses and permits in all material
respects, and has received no written notice of any pending or threatened
proceedings for the suspension, termination, revocation or limitation thereof.
No Loan Party is aware of any facts or conditions that could reasonably be
expected to cause or permit any of such licenses or permits to be voided,
revoked or withdrawn.

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(e)     In addition to and without limiting the generality of clause (a) above,
(i) comply in all material respects with applicable provisions of ERISA and the
IRC with respect to all Plans, (ii) without the prior written consent of Lender,
not take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (iii) allow any facts or circumstances to exist with respect
to one or more Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (iv) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty excise
tax, fiduciary liability or correction obligation under ERISA or the IRC, (v)
operate each Plan in such a manner that will not incur any material tax
liability under the IRC (including Section 4980B of the IRC), and (vi) furnish
to Lender upon Lender’s written request such additional information about any
Plan for which any Loan Party or ERISA Affiliate could reasonably expect to
incur any material liability. With respect to each Pension Plan (other than a
Multiemployer Plan) except as could not reasonably be expected to result in
liability to the Loan Parties, the Loan Parties and the ERISA Affiliates shall
(y) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any Lien, all of
the contribution and funding requirements of the IRC and of ERISA, and (z) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
ERISA.

 

5.12     Litigation. Section 1(e) of the Disclosure Schedule discloses all
claims, proceedings, litigation or investigations pending or (to the best of
each Loan Party Obligor’s knowledge) threatened against any Loan Party as of the
Closing Date. There is no claim, suit, litigation, proceeding or investigation
pending or (to the best of each Loan Party Obligor’s knowledge) threatened by or
against or affecting any Loan Party in any court or before any Governmental
Authority (or any basis therefor known to any Loan Party Obligor) which may
result, either separately or in the aggregate, in liability in excess of
$100,000 for the Loan Parties, in any Material Adverse Effect, or in any
material impairment in the ability of any Loan Party to carry on its business in
substantially the same manner as it is now being conducted.

 

5.13     Use of Proceeds. All proceeds of all Loans and Letters of Credit shall
be used by Borrower solely (i) with respect to Loans made on the Closing Date,
to repay in full certain indebtedness owing to each of PNC Bank, National
Association and Meritor Heavy Vehicle Systems, LLC, (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, (iii) for
Borrower’s working capital purposes, operational expenses and capital
expenditures permitted under this Agreement and (iv) for such other purposes as
specifically permitted pursuant to the terms of this Agreement. All proceeds of
all Loans and Letters of Credit will be used solely for lawful business
purposes.

 

5.14     Insurance.

 

(a)     Each Loan Party will at all times carry property, liability and other
insurance, with insurers acceptable to Lender, in such form and amounts, and
with such deductibles and other provisions, as are usually obtained by companies
engaged in the same or similar business as such Loan Party Obligors and which
are satisfactory to Lender, and Borrower will provide Lender with evidence
satisfactory to Lender that such insurance is, at all times, in full force and
effect. A true and complete listing of such insurance as of the Closing Date,
including issuers, coverages and deductibles, is set forth in Section 5 of the
Disclosure Schedule. Each property insurance policy shall name Lender as loss
payee and shall contain a lender’s loss payable endorsement in form acceptable
to Lender, each liability insurance policy shall name Lender as an additional
insured, and each business interruption insurance policy shall be collaterally
assigned to Lender, all in form and substance reasonably satisfactory to Lender.
All policies of insurance shall provide that they may not be cancelled or
changed without at least thirty days’ prior written notice to Lender, and shall
otherwise be in form and substance reasonably satisfactory to Lender. Borrower
shall advise Lender promptly of any policy cancellation, non-renewal, reduction,
or material amendment with respect to any insurance policies maintained by any
Loan Party or any receipt by any Loan Party of any notice from any insurance
carrier regarding any intended or threatened cancellation, non-renewal,
reduction or material amendment of any of such policies, and Borrower shall
promptly deliver to Lender copies of all notices and related documentation
received by any Loan Party in connection with the same.

 

 

 
-21-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(b)     Borrower shall deliver to Lender no later than fifteen (15) days prior
to the expiration of any then current insurance policies, insurance certificates
evidencing renewal of all such insurance policies required by this Section 5.14.
Borrower shall deliver to Lender, upon Lender’s request, certificates evidencing
such insurance coverage in such form as Lender shall specify. If any Loan Party
fails to provide Lender with a certificate of insurance or other evidence of the
continuing insurance coverage required by this Agreement within the time period
set forth in the first sentence of this Section 5.14(b), Lender may purchase
insurance required by this Agreement at Borrower’s expense. This insurance may,
but need not, protect any Loan Party’s interests.

 

5.15     Financial, Collateral and Other Reporting / Notices. Each Loan Party
has kept and will at all times keep adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP reflecting all its financial transactions. Each
Loan Party Obligor will cause to be prepared and furnished to Lender, in each
case in a form and in such detail as is acceptable to Lender the following items
(the items to be provided under this Section 5.15 shall be delivered to Lender
by posting on Passport 6.0 (or, if requested by Lender, by another form of
Approved Electronic Communication or in writing)).

 

(a)     Annual Financial Statements. Not later than ninety (90) days after the
close of each Fiscal Year, (i) unqualified, audited financial statements of
Solutions and each of its Subsidiaries as of the end of such Fiscal Year,
including balance sheet, income statement, and statement of cash flow for such
Fiscal Year, in each case on a consolidated basis, audited and certified
(without qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrower but acceptable to Lender, together with
a copy of any management letter issued in connection therewith. Concurrently
with the delivery of such financial statements, Borrower shall deliver to Lender
a Compliance Certificate, indicating whether (x) Borrower is in compliance with
each of the covenants specified in Section 5.26, and setting forth a detailed
calculation of such covenants, and (y) any Default or Event of Default is then
in existence, (ii) internally prepared financial statements of Solutions and
each of its Subsidiaries as of the end of such Fiscal Year, including balance
sheet, income statement, and statement of cash flow for such Fiscal Year, in
each case on a consolidating basis and (iii) internally prepared financial
statements of the engineered oil field services business of Solutions and its
Subsidiaries as of the end of such Fiscal Year, including balance sheet, income
statement, and statement of cash flow for such Fiscal Year.

 

(b)     Interim Financial Statements. Not later than twenty (20) days after the
end of each month hereafter, including the last month of each Fiscal Year, (i)
unaudited interim financial statements of Solutions and each of its Subsidiaries
as of the end of such month and of the portion of such Fiscal Year then elapsed,
including balance sheet, income statement, statement of cash flow, and results
of their respective operations during such month and the then-elapsed portion of
the Fiscal Year, together with comparative figures for the same periods in the
immediately preceding Fiscal Year and the corresponding figures from the budget
for the Fiscal Year covered by such financial statements, in each case on a
consolidated and consolidating basis, certified by an Authorized Officer of
Borrower as prepared in accordance with GAAP and fairly presenting the
consolidated financial position and results of operations (including management
discussion and analysis of such results) of Solutions and each of its
Subsidiaries for such month and period subject only to changes from ordinary
course year-end audit adjustments and except that such statements need not
contain footnotes and (ii) unaudited interim financial statements of the
engineered oil field services business of Solutions and its Subsidiaries as of
the end of such month and of the portion of such Fiscal Year then elapsed,
including balance sheet, income statement, statement of cash flow, and results
of their respective operations during such month and the then-elapsed portion of
the Fiscal Year, certified by an Authorized Officer of Borrower as prepared in
accordance with GAAP and fairly presenting the consolidated financial position
and results of operations (including management discussion and analysis of such
results) of the engineered oil field services business Solutions and of its
Subsidiaries for such month and period subject only to changes from ordinary
course year-end audit adjustments and except that such statements need not
contain footnotes. Concurrently with the delivery of such financial statements,
Borrower shall deliver to Lender a Compliance Certificate, indicating whether
(i) Borrower is in compliance with each of the covenants specified in Section
5.26 (regardless of whether or not the Fixed Charge Test Commencement Date has
occurred), and setting forth a detailed calculation of such covenants, and (ii)
any Default or Event of Default is then in existence;

 

 

 
-22-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(c)     Borrowing Base / Collateral Reports / Insurance Certificates /
Disclosure Schedules / Other Items. The items described on Schedule D hereto by
the respective dates set forth therein.

 

(d)     Projections, Etc. Not later than thirty (30) days prior to the end of
each Fiscal Year, monthly business projections for the following Fiscal Year for
the Loan Parties on a consolidated and consolidating basis, which projections
shall include for each such period Borrowing Base projections, profit and loss
projections, balance sheet projections, income statement projections and cash
flow projections;

 

(e)     Shareholder Reports, Etc. To the extent the following are not publicly
available on the Solution’s website or on the website of the Securities and
Exchange Commission, promptly after the sending or filing thereof, as the case
may be, copies of any proxy statements, financial statements or reports which
each Loan Party has made available to its shareholders and copies of any
regular, periodic and special reports or registration statements which any Loan
Party files with the Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor, or any national securities
exchange;

 

(f)     ERISA Reports. Copies of any annual report to be filed pursuant to the
requirements of ERISA in connection with each plan subject thereto promptly upon
request by Lender and in addition, each Loan Party shall promptly notify Lender
upon having knowledge of any ERISA Event; and

 

(g)     Tax Returns. Upon request from Lender, each federal and state income tax
return filed by any Loan Party or Other Obligor promptly, together with such
supporting documentation as is supplied to the applicable tax authority with
such return and proof of payment of any amounts owing with respect to such
return.

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 

(h)     Notification of Certain Changes. Borrower will promptly (and in no case
later than the earlier of (i) three (3) Business Days after the occurrence of
any of the following and (ii) such other date that such information is required
to be delivered pursuant to this Agreement or any other Loan Document) notify
Lender in writing of: (i) the occurrence of any Default or Event of Default,
(ii) the occurrence of any event that has had, or may reasonably be expected to
have, a Material Adverse Effect, (iii) any change in any Loan Party’s Senior
Officers or directors, (iv) any material investigation, action, suit, proceeding
or claim (or any material development with respect to any existing
investigation, action, suit, proceeding or claim) relating to any Loan Party,
any officer or director of a Loan Party, the Collateral or which may result in
an adverse impact upon any Loan Party’s business, assets or financial condition,
(v) any violation or asserted violation of any applicable law (including OSHA or
any Environmental Laws), if an adverse resolution could have a Material Adverse
Effect or otherwise result in material liability to any Loan Party Obligor, (vi)
any material loss or damage to the Collateral, (vii) any event or the existence
of any circumstance that has resulted in, or could reasonably be expected to
result in, any material adverse change in the business or financial affairs of
any Loan Party, any Default, or any Event of Default, or which would make any
representation or warranty previously made by any Loan Party to Lender untrue in
any material respect or constitute a material breach if such representation or
warranty was then being made, (viii) any actual or alleged breaches of any
Material Contract or termination or threat to terminate any Material Contract or
any material amendment to or modification of a Material Contract, or the
execution of any new Material Contract by any Loan Party and (ix) any change in
any Loan Party’s certified accountant In the event of each such notice under
this Section 5.15(h), Borrower shall give notice to Lender of the action or
actions that each Loan Party has taken, is taking, or proposes to take with
respect to the event or events giving rise to such notice obligation.

 

(i)     Other Information. Promptly upon request, such other data and
information (financial and otherwise) as Lender, from time to time, may
reasonably request, bearing upon or related to the Collateral or each Loan
Party’s and each Other Obligor’s business or financial condition or results of
operations.

 

5.16     Litigation Cooperation. Should any third-party suit, regulatory action,
or any other judicial, administrative, or similar proceeding be instituted by or
against Lender with respect to any Collateral or in any manner relating to any
Loan Party, this Agreement, any other Loan Document or the transactions
contemplated hereby, each Loan Party Obligor shall, without expense to Lender,
make available each Loan Party, such Loan Party’s officers, employees and
agents, and any Loan Party’s books and records, without charge, to the extent
that Lender may deem them reasonably necessary in order to prosecute or defend
any such suit or proceeding.

 

5.17     Maintenance of Collateral, Etc. Each Loan Party Obligor will maintain
all of the Collateral in good working condition, ordinary wear and tear
excepted, and no Loan Party Obligor will use the Collateral for any unlawful
purpose.

 

5.18     Material Contracts. Except as expressly disclosed in Section 1(h) of
the Disclosure Schedule, no Loan Party is (a) a party to any contract which has
had or could reasonably be expected to have a Material Adverse Effect or (b) in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (x) any contract to which it is a party or
by which any of its assets or properties is bound, which default, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect or (y) any Material Contract. Except for the contracts and other
agreements listed in Section 1(h) of the Disclosure Schedule, no Loan Party is
party, as of the Closing Date, to any (i) employment agreements covering the
management of any Loan Party, (ii) collective bargaining agreements or other
labor agreements covering any employees of any Loan Party, (iii) agreements for
managerial, consulting or similar services to which any Loan Party is a party or
by which it is bound, (iv) agreements regarding any Loan Party, its assets or
operations or any investment therein to which any of its equity holders is a
party, (v) patent licenses, trademark licenses, copyright licenses or other
lease or license agreements to which any Loan Party is a party, either as lessor
or lessee, or as licensor or licensee, (vi) distribution, marketing or supply
agreements to which any Loan Party is a party, (vii) customer agreements to
which any Loan Party is a party (in each case with respect to any contract of
the type described in the preceding clauses (i), (iii), (iv), (v), (vi) and
(vii) requiring payments of more than $100,000 in the aggregate in any Fiscal
Year), (viii) partnership agreements to which any Loan Party is a partner,
limited liability company agreements to which any Loan Party is a member or
manager, or joint venture agreements to which any Loan Party is a party, (ix)
real estate leases, or (x) any other contract to which any Loan Party is a
party, in each case with respect to this clause (x) the breach, nonperformance
or cancellation of which, could reasonably be expected to have a Material
Adverse Effect; (each such contract and agreement, described in the preceding
clauses (i) to (x), a “Material Contract”).

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



5.19     No Default. No Default or Event of Default has occurred and is
continuing.

 

5.20     No Material Adverse Change. Since June 30, 2015 there has been no
material adverse change in the financial condition, business, prospects,
operations, or properties of any Loan Party or any Other Obligor.

 

5.21     Full Disclosure. No written report, notice, certificate, information or
other statement delivered or made (including, in electronic form) by or on
behalf of any Loan Party, any Other Obligor or any of their respective
Affiliates to Lender in connection with this Agreement or any other Loan
Document contains or will at any time contain any untrue statement of a material
fact, or omits or will at any time omit to state any material fact necessary to
make any statements contained herein or therein not misleading. Except for
matters of a general economic or political nature which do not affect any Loan
Party or any Other Obligor uniquely, there is no fact presently known to any
Loan Party Obligor which has not been disclosed to Lender, which has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

5.22     Sensitive Payments. No Loan Party (a) has made or will at any time make
any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment, or (d) has engaged in or will at any time engage in any “trading
with the enemy” or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.5.23     Solutions. Solutions does not and shall not at any time (i)
engage in any business activities other than serving as a passive holding
company for Borrower, (ii) have any material assets other than the outstanding
shares of equity interests issued by Borrower, (iii) have any Subsidiaries other
than those set forth on the Disclosure Schedule or permitted under this
Agreement, or (iv) have any material liabilities other than the Obligations.

 

5.24     Term Debt Permitted Indebtedness and Subordinated Debt.

 

(a)     Borrower has furnished Lender a true, correct and complete copy of each
of the Term Debt Documents and the Subordinated Debt Documents. No statement or
representation made in any of the Term Debt Documents and the Subordinated Debt
Documents by Borrower or any other Loan Party or, to Borrower’s knowledge, any
other Person, contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they are
made, not misleading in any material respect as of the time that such statement
or representation is made. Each of the representations and warranties of the
Loan Parties set forth in each of the Term Debt Documents and the Subordinated
Debt Documents are true and correct in all respects. No portion of the
Subordinated Debt is, or at any time shall be, (a) secured by any assets of any
of the Loan Parties or any other Person or any equity issued by any of the Loan
Parties or any other Person (except to the extent expressly permitted by the
Subordinated Debt Subordination Agreement), or (b) guaranteed by any Person
(except to the extent expressly permitted by the Subordinated Debt Subordination
Agreement).

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(b)     Borrower and each other Loan Party Obligor acknowledges that Lender is
entering into this Agreement and extending credit and making the Loans in
reliance upon the Intercreditor Agreement and this Section 5.24.

 

(c)     The provisions of the Subordinated Debt Subordination Agreement are
enforceable against each holder of the Subordinated Debt. Borrower and each
other Loan Party Obligor acknowledges that Lender is entering into this
Agreement and extending credit and making the Loans in reliance upon the
Subordinated Debt Subordination Agreement and this Section 5.24. All Obligations
constitute senior Indebtedness entitled to the benefits of the subordination
provisions contained in the Subordinated Debt Documents.

 

5.25     Negative Covenants. No Loan Party Obligor shall, and no Loan Party
Obligor shall permit any other Loan Party to, without Lender’s prior written
consent:

 

(a)     merge or consolidate with another Person, form any new Subsidiary or
acquire any interest in any Person;

 

(b)     acquire any assets except in the ordinary course of business or as
otherwise expressly permitted by this Agreement;

 

(c)     enter into any transaction outside the ordinary course of business that
is not expressly permitted by this Agreement;

 

(d)     (a)     sell, transfer, return, or dispose of any Collateral or other
assets with an aggregate value in excess of $125,000 in any calendar year,
except that each Loan Party may sell finished goods, slow moving and obsolete
Inventory in the ordinary course of its business and may consummate the
Permitted Sale-Leaseback Transaction

 

(e)     make any loans to, or investments in, any Affiliate or other Person in
the form of money or other assets; provided that, (i) Borrowers may make
investments in Borrowers and (ii) so long as (y) no Event of Default has
occurred, is continuing or would result after giving pro forma effect to the
making of such loan or investment and (z) such loans or investments are for
reasonably necessary business purposes and are consistent with historical
practices between Borrower and Sypris Mexico and Toluca, Borrower may make
investments in or loans to its wholly-owned Subsidiaries Mexico and Toluca in an
aggregate amount not to exceed $100,000 per fiscal year;

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(f)     incur any Indebtedness other than the Obligations and Permitted
Indebtedness;

 

(g)     create, incur, assume or suffer to exist any Lien or other encumbrance
of any nature whatsoever, other than in favor of Lender to secure the
Obligations, on any of the Collateral whether now or hereafter owned, other than
Permitted Liens;

 

(h)     guaranty or otherwise become liable with respect to the obligations of
any Person other than (i) the Obligations and (ii) guarantees in respect of
Permitted Indebtedness;

 

(i)     pay or declare any dividends or other distributions on any Loan Party’s
stock or other equity interest (except for dividends payable solely in capital
stock or other equity interests of such Loan Party and dividends and
distributions to another Borrower);

 

(j)     redeem, retire, purchase or otherwise acquire, directly or indirectly,
any of Loan Party’s capital stock or other equity interests, except in
connection with the Sypris Equity Plan in the ordinary course of business,
consistent with past practice (including without limitation, the use of shares
or options to satisfy participant’s tax or other obligations due to Solutions
under the Sypris Equity Plan);

 

(k)     make any change in any Loan Party’s capital structure;

 

(l)     dissolve or elect to dissolve (except of the dissolution or election to
dissolve, in each case, any Inactive Subsidiary, so long Lender receives ten
(10) Business Days’ prior written notice thereof);

 

(m)     engage, directly or indirectly, in a business other than the business
which is being conducted on the date hereof or any business reasonably related,
incidental or ancillary thereto, wind up its business operations or cease
substantially all, or any material portion, of its normal business operations,
or suffer any material disruption, interruption or discontinuance of a material
portion of its normal business operations;

 

(n)     pay any principal or other amount on any Indebtedness that is
contractually subordinated to Lender in violation of the applicable
subordination or intercreditor agreement or optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of any Loan Party or its
Subsidiaries, other than the Obligations in accordance with this Agreement or
the Term Debt Permitted Indebtedness or as expressly permitted in the Side
Letter;

 

(o)     enter into any transaction with an Affiliate other than on arms-length
terms disclosed to Lender in writing;

 

(p)     change its jurisdiction of organization or enter into any transaction
which has the effect of changing its jurisdiction of organization except as
provided for in Section 5.8;

 

(q)     agree, consent, permit or otherwise undertake to amend or otherwise
modify any of the terms or provisions of any Loan Party’s Organic Documents,
except for such amendments or other modifications required by applicable law or
that are not adverse to Lender, and then, only to the extent such amendments or
other modifications are fully disclosed in writing to Lender no less than five
(5) Business Days prior to being effectuated;

 

 

 
-27-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(r)     enter into or assume any agreement prohibiting the creation or
assumption of any Lien on the Collateral to secure the Obligations upon its
properties or assets, whether now owned or hereafter acquired;

 

(s)     create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Documents) of any kind on the
ability of any such Person to pay or make any dividends or distributions to
Borrower, to pay any of the Obligations, to make loans or advances or
to transfer any of its property or assets to Borrower, except customary terms
and conditions in respect of any Permitted Indebtedness or Permitted Liens; or

 

(t)     agree, consent, permit or otherwise undertake to amend or otherwise
modify any of the terms or provisions of any Term Debt Loan Document or
Subordinated Debt Document in violation of the Intercreditor Agreement or the
Subordinated Debt Subordination Agreement.

 

5.26     Financial Covenants. Each Loan Party Obligor shall at all times comply
with the Financial Covenants described on Schedule E.

 

5.27     Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party Obligor or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
Obligor or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Loan Party
Obligor or its Subsidiaries that could reasonably be expected to result in a
material liability, or (iii) to the knowledge of any Borrower, after due
inquiry, no union representation question existing with respect to the employees
of any Loan Party Obligor or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any Loan Party Obligor or
its Subsidiaries. None of any Loan Party Obligor or its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of each Loan Party and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements. All material payments due from any Loan
Party or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrowers, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a material liability.

 

5.28     Advisor Firm. Borrower shall retain and engage an advisory firm
acceptable to Lender and Term Loan Agent for a minimum period of six (6) months
immediately following the Closing Date to assist in the preparation and the
monitoring of a 13-week cash flow, Borrowing Base reporting requirements and
other aspects of the reporting requirements set forth on Schedule D.

 

6.

RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

 

6.1     Release. Borrower and each other Loan Party Obligor on behalf of itself
and its successors, assigns, heirs, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Lender and any and all Participants, their successors and assigns,
their Affiliates, their respective directors, officers, employees, attorneys and
agents and any other Person affiliated with or representing Lender (the
“Released Parties”) of and from any and all liability, including all actual or
potential claims, demands or causes of action of any kind, nature or description
whatsoever, whether arising in law or equity or under contract or tort or under
any state or federal law or otherwise which Borrower or any Loan Party or any of
their successors, assigns, or other legal representatives has had, now has or
has made claim to have against any of the Released Parties for or by reason of
any act, omission, matter, cause or thing whatsoever, including any liability
arising from acts or omissions pertaining to the transactions contemplated by
this Agreement and the other Loan Documents, whether based on errors of judgment
or mistake of law or fact, from the beginning of time to and including the
Closing Date, whether such claims, demands and causes of action are matured or
known or unknown (except any liability arising solely as the result of the gross
negligence or willful misconduct of such Released Parties, as finally determined
by a court of competent jurisdiction). Notwithstanding any provision in this
Agreement to the contrary, this Section 6.1 shall remain operative even after
the Termination Date and shall survive the payment in full of all of the Loans.
Such release is made on the date hereof and remade upon each request for a Loan
or Letter of Credit by Borrower.

 

 

 
-28-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



6.2     Limitation of Liability. In no circumstance will any of the Released
Parties be liable for lost profits or other special, punitive, or consequential
damages. Notwithstanding any provision in this Agreement to the contrary, this
Section 6.2 shall remain operative even after the Termination Date and shall
survive the payment in full of all of the Loans.

 

6.3     Indemnity/Currency Indemnity.

 

(a)     Each Loan Party Obligor hereby agrees to indemnify the Released Parties
and hold them harmless from and against any and all claims, debts, liabilities,
losses, demands, obligations, actions, causes of action, fines, penalties, costs
and expenses (including attorneys’ fees and consultants’ fees), of every nature,
character and description (including, without limitation, natural resources
damages, property damage and claims for personal injury), which the Released
Parties may sustain or incur based upon or arising out of any of the
transactions contemplated by this Agreement or any other Loan Documents or any
of the Obligations, including any transactions or occurrences relating to the
issuance of any Letter of Credit, any Collateral relating thereto, any drafts
thereunder and any errors or omissions relating thereto (including any loss or
claim due to any action or inaction taken by the issuer of any Letter of Credit
or Lender) (and for this purpose any charges to Lender by any issuer of Letters
of Credit shall be conclusive as to their appropriateness and may be charged to
the Loan Account), or any other matter, including any breach of any covenant or
representation or warranty relating to any environmental and health and safety
laws or an environmental release, cause or thing whatsoever occurred, done,
omitted or suffered to be done by Lender relating to any Loan Party or the
Obligations (except any such amounts sustained or incurred solely as the result
of the gross negligence or willful misconduct of such Released Parties, as
finally determined by a court of competent jurisdiction). Notwithstanding any
provision in this Agreement to the contrary, this Section 6.3 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Obligations.

 

(b)     If, for the purposes of obtaining or enforcing judgment in any court in
any jurisdiction with respect to this Agreement or any Loan Document, it becomes
necessary to convert into the currency of such jurisdiction (the “Judgment
Currency”) any amount due under this Agreement or under any Loan Document in any
currency other than the Judgment Currency (the “Currency Due”) (or for the
purposes of Section 1.7(c)), then, to the extent permitted by law, conversion
shall be made at the exchange rate reasonably selected by Lender on the Business
Day before the day on which judgment is given (or for the purposes of
Section 1.7(c), on the Business Day on which the payment was received by the
Lender). In the event that there is a change in such exchange rate between the
Business Day before the day on which the judgment is given and the date of
receipt by the Lender of the amount due, each Loan Party Obligor shall to the
extent permitted by law, on the date of receipt by Lender, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any
as may be necessary to ensure that the amount received by Lender on such date is
the amount in the Judgment Currency which (when converted at such exchange rate
on the date of receipt by Lender in accordance with normal banking procedures in
the relevant jurisdiction) is the amount then due under this Agreement or such
Loan Document in the Currency Due. If the amount of the Currency Due (including
any Currency Due for purposes of Section 1.7(c)) which the Lender is so able to
purchase is less than the amount of the Currency Due (including any Currency Due
for purposes of Section 1.7(c)) originally due to it, each Loan Party Obligor
shall to the extent permitted by law jointly and severally indemnify and save
Lender harmless from and against loss or damage arising as a result of such
deficiency.

 

 

 
-29-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



7.

EVENTS OF DEFAULT AND REMEDIES.

 

7.1     Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

 

(a)     if any warranty, representation, statement, report or certificate made
or delivered to Lender by or on behalf of any Loan Party or any Other Obligor is
untrue or misleading in any material respect;

 

(b)     if any Loan Party Obligor or any Other Obligor fails to pay to Lender,
(i) when due, any principal or interest payment required under this Agreement or
any other Loan Document, or (ii) within three (3) Business Days when due, any
other monetary Obligation;

 

(c)     (1)     if any Loan Party or any Other Obligor defaults in the due
observance or performance of any covenant, condition or agreement contained in
Section 3.2, 4.1, 4.6, 4.7, 4.8, 4.9, 5.2 (limited to the last sentence of
Section 5.2), 5.3, 5.13, 5.14, 5.15, 5.17, 5.24, 5.25 or 5.26 of this Agreement
or in any provisions of the Side Letter or the Post-Closing Agreement; or

 

(2)     if any Loan Party or any Other Obligor defaults in the due observance or
performance of any covenant, condition or agreement contained in any provision
of this Agreement or any other Loan Document and not addressed in clauses
Sections 7.1(a), (b) or (c)(1), and the continuance of such default unremedied
for a period of fifteen (15) Business Days; provided that such fifteen (15)
Business Day grace period shall not be available for any default that is not
reasonably capable of being cured within such period or for any intentional
default;

 

(d)     if one or more judgments aggregating in excess of $50,000 is obtained
against any Loan Party or any Other Obligor which remains unstayed for more than
thirty (30) days or is enforced;

 

(e)     any default with respect to any Indebtedness (other than the
Obligations) of any Loan Party or any Other Obligor if (i) such default shall
consist of the failure to pay such Indebtedness when due, whether by
acceleration or otherwise, or (ii) the effect of such default is to permit the
holder, with or without notice or lapse of time or both, to accelerate the
maturity of any such Indebtedness or to cause such Indebtedness to become due
prior to the stated maturity thereof (without regard to the existence of any
subordination or intercreditor agreements);

 

(f)     the dissolution (other than dissolution of any Inactive Subsidiary after
provision of ten Business Days prior written notice to Lender), death,
termination of existence, insolvency or business failure or suspension or
cessation of business as usual of any Loan Party or any Other Obligor (or of any
general partner of any Loan Party or any Other Obligor if it is a partnership);

 

 

 
-30-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(g)     if any Loan Party or any Other Obligor shall apply for or consent to the
appointment of a receiver, trustee, custodian, conciliado, conciliador, síndico
or liquidator of it or any of its properties, admit in writing its inability to
pay its debts as they mature, make a general assignment for the benefit of
creditors, be adjudicated a bankrupt or insolvent or be the subject of an order
for relief under the Bankruptcy Code or under any bankruptcy or insolvency law
of a foreign jurisdiction, or file a voluntary petition in bankruptcy, concurso
mercantil or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, concurso mercantil
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law, or take or permit to be taken
any action in furtherance of or for the purpose of effecting any of the
foregoing;

 

(h)     the commencement of an involuntary case or other proceeding against any
Loan Party or any Other Obligor seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, concurso mercantil
insolvency or other similar applicable law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property and the same is not dismissed within sixty (60)
days, or if an order for relief is entered against any Loan Party or any Other
Obligor under any bankruptcy concurso mercantil insolvency or other similar
applicable law as now or hereafter in effect;

 

(i)     the actual or attempted revocation or termination of, or limitation or
denial of liability under, any guaranty of any of the Obligations, or any
security document securing any of the Obligations, by any Loan Party or Other
Obligor;

 

(j)     if any Loan Party or Other Obligor makes any payment on account of any
Indebtedness or obligation which has been contractually subordinated to the
Obligations other than payments which are not prohibited by the applicable
subordination provisions pertaining thereto, or if any Person who has
subordinated such Indebtedness or obligations attempts to limit or terminate any
applicable subordination provisions pertaining thereto;

 

(k)     if there is any actual indictment or conviction of Borrower, any
Guarantor or any of their respective Senior Officers under any criminal statute
in each case related to a felony committed in the direct conduct of Borrower’s,
or such Guarantor’s business, as applicable;

 

(l)     if (i) Solutions shall cease to directly own and control 100% of each
class of the outstanding equity interests of any of Systems, Electronics or
Technologies, (ii) Technologies shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding equity interests of any of
Northern, Southern, International, Kenton, Marion, Mexican Holdings or any other
Subsidiary that is a Loan Party Obligor or (iii) Mexican Holdings shall cease to
directly own and control 99% of each class of the outstanding Equity Interests
of any of Toluca or Mexico.

 

(m)     if (i) Jeffrey T. Gill ceases to be employed as, and actively perform
the duties of, the president or chief executive officer of each Loan Party, or
(ii) Anthony C. Allen ceases to be employed as, and actively perform the duties
of, the chief financial officer of each Loan Party, in each case unless a
successor is appointed within sixty days after the termination of such
individual’s employment, and such successor is reasonably satisfactory to
Lender;

 

(n)     if any Lien purported to be created by any Loan Document shall cease to
be a valid perfected first priority Lien (subject only to any priority accorded
by law to Permitted Liens) on any material portion of the Collateral, or any
Loan Party or any Other Obligor shall assert in writing that any Lien purported
to be created by any Loan Document is not a valid perfected first priority lien
(subject only to any priority accorded by law to Permitted Liens) on the assets
or properties purported to be covered thereby;

 

 

 
-31-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(o)     if any of the Loan Documents or Lien thereunder shall cease to be in
full force and effect (other than as a result of the discharge thereof in
accordance with the terms thereof or by written agreement of all parties
thereto);

 

(p)     if Lender determines in good faith that the Collateral is insufficient
to fully secure the Obligations or that the prospect of payment of performance
of the Obligations is impaired;

 

(q)     if (A) the outstanding balance of all Revolving Loans and the Letter of
Credit Balance exceeds, at any time, the lesser of (x) the Maximum Revolving
Facility Amount and (y) the Borrowing Base, or (B) any of the Loan Limits for
Revolving Loans are, at any time, exceeded;

 

(r)     (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any Subsidiary under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000, (ii) the existence of any Lien under Section 430(k) or Section 6321 of
the Code or Section 303(k) or Section 4068 of ERISA on any assets of a Loan
Party, or (iii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $50,000;

 

(s)     If any Loan Party is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; a Loan
Party suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; or there is a cessation of
any material part of the Loan Party’s business for a material period of time; or

 

(t)     (i) an “Event of Default” (as defined in the Term Debt Loan Agreement)
has occurred under the Term Debt Loan Documents, which “Event of Default” shall
not have been cured or waived within any applicable grace period; (ii)
termination or breach of the Intercreditor Agreement by Borrower, (iii) the
attempt by Borrower to terminate or challenge in writing the validity of its
obligations under the Intercreditor Agreement or (iv) the Intercreditor
Agreement ceases to be enforceable; or

 

7.2     Remedies with Respect to Lending Commitments/Acceleration/Etc. Upon the
occurrence and during the continuance of an Event of Default Lender may, in
Lender’s sole discretion (i) terminate all or any portion of its commitment to
lend to or extend credit to Borrower under this Agreement and/or any other Loan
Document, without prior notice to any Loan Party, and/or (ii) demand payment in
full of all or any portion of the Obligations (whether or not payable on demand
prior to such Event of Default) and cash collateralize the Letters of Credit up
to 105% of the Letter of Credit Balance, together the Early Payment/Termination
Premium in the amount specified in the Fee Letter, and/or (iii) take any and all
other and further actions and avail itself of any and all rights and remedies
available to Lender under this Agreement, any other Loan Document, under law
and/or in equity. Notwithstanding the foregoing sentence, upon the occurrence of
any Event of Default described in Section 7.1(g) or Section 7.1(h), without
notice, demand or other action by Lender all of the Obligations (including
without limitation the Early Payment/Termination Premium in the amount specified
in the Fee Letter) shall immediately become due and payable whether or not
payable on demand prior to such Event of Default.

 

 

 
-32-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



7.3     Remedies with Respect to Collateral. Without limiting any rights or
remedies Lender may have pursuant to this Agreement, the other Loan Documents,
under applicable law or otherwise, upon the occurrence and during the
continuance of an Event of Default:

 

(a)     Any and All Remedies. Lender may take any and all actions and avail
itself of any and all rights and remedies available to Lender under this
Agreement, any other Loan Document, under law or in equity, and the rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable law or otherwise.

 

(b)     Collections; Modifications of Terms. Lender may but shall be under no
obligation to (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to Lender; (ii) demand, sue for, collect and
give receipts for and take all necessary or desirable steps to collect any
Collateral or Proceeds in its or any Loan Party Obligor’s name, and apply any
such collections against the Obligations as Lender may elect; (iii) take control
of any Collateral and any cash and non-cash Proceeds of any Collateral;
(iv) enforce, compromise, extend, renew settle or discharge any rights or
benefits of each Loan Party Obligor with respect to or in and to any Collateral,
or deal with the Collateral as Lender may deem advisable; and (v) make any
compromises, exchanges, substitutions or surrenders of Collateral Lender deems
necessary or proper in its reasonable discretion, including extending the time
of payment, permitting payment in installments, or otherwise modifying the terms
or rights relating to any of the Collateral, all of which may be effected
without notice to, consent of, or any other action of any Loan Party and without
otherwise discharging or affecting the Obligations, the Collateral or the
security interests granted to Lender under this Agreement or any other Loan
Document.

 

(c)     Insurance. Lender may file proofs of loss and claim with respect to any
of the Collateral with the appropriate insurer, and may endorse in its own and
each Loan Party Obligor’s name any checks or drafts constituting Proceeds of
insurance. Any Proceeds of insurance received by Lender may be applied by Lender
against payment of all or any portion of the Obligations as Lender may elect in
its reasonable discretion.

 

(d)     Possession and Assembly of Collateral. Lender may take possession of the
Collateral and/or without removal render each Loan Party Obligor’s Equipment
unusable. Upon Lender’s request and subject to the Intercreditor Agreement, each
Loan Party Obligor shall assemble the Collateral and make it available to Lender
at a place or places to be designated by Lender.

 

(e)     Set-off. Lender may and without any notice to, consent of or any other
action by any Loan Party (such notice, consent or other action being expressly
waived), set-off or apply (i) any and all deposits (general or special, time or
demand, provisional or final) at any time held by or for the account of Lender
or any Affiliate of Lender, and/or (ii) any Indebtedness at any time owing by
Lender or any Affiliate of Lender or any Participant in the Loans to or for the
credit or the account of any Loan Party Obligor, to the repayment of the
Obligations irrespective of whether any demand for payment of the Obligations
has been made.

 

(f)     Disposition of Collateral.

 

(i)     Sale, Lease, etc. of Collateral. Lender may, without demand, advertising
or notice, all of which each Loan Party Obligor hereby waives (except as the
same may be required by the UCC or other applicable law and is not waivable
under the UCC or such other applicable law), at any time or times in one or more
public or private sales or other dispositions, for cash, on credit or otherwise,
at such prices and upon such terms as determined by Lender (provided such price
and terms are commercially reasonable within the meaning of the UCC to the
extent such sale or other disposition is subject to the UCC requirements that
such sale or other disposition must be commercially reasonable) (A) sell, lease,
license or otherwise dispose of any and all Collateral, and/or (B) deliver and
grant options to a third party to purchase, lease, license or otherwise dispose
of any and all Collateral. Lender may sell, lease, license or otherwise dispose
of any Collateral in its then-present condition or following any preparation or
processing deemed necessary by Lender in its reasonable discretion. Lender may
be the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Lender may make payment of all or any portion of
the purchase price therefor by the application of all or any portion of the
Obligations due to Lender to the purchase price payable in connection with such
sale or disposition. Lender may, if it deems it reasonable, postpone or adjourn
any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, however, that Lender shall provide the applicable Loan Party Obligor
with written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party Obligor hereby acknowledges and agrees that
Lender’s compliance with any requirements of applicable law in connection with a
sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.

 

 

 
-33-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(ii)     Deficiency. Each Loan Party Obligor shall remain liable for all amounts
of the Obligations remaining unpaid as a result of any deficiency of the
Proceeds of the sale, lease, license or other disposition of Collateral after
such Proceeds are applied to the Obligations as provided in this Agreement.

 

(iii)     Warranties; Sales on Credit. Lender may sell, lease, license or
otherwise dispose of the Collateral without giving any warranties and may
specifically disclaim any and all warranties, including but not limited to
warranties of title, possession, merchantability and fitness. Each Loan Party
Obligor hereby acknowledges and agrees that Lender’s disclaimer of any and all
warranties in connection with a sale, lease, license or other disposition of
Collateral will not be considered to adversely affect the commercial
reasonableness of any such disposition of the Collateral. If Lender sells,
leases, licenses or otherwise disposes of any of the Collateral on credit,
Borrower will be credited only with payments actually made in cash by the
recipient of such Collateral and received by Lender and applied to the
Obligations. If any Person fails to pay for Collateral acquired pursuant to this
Section 7.3(f) on credit, Lender may re-offer the Collateral for sale, lease,
license or other disposition.

 

(g)     Investment Property; Voting and Other Rights; Irrevocable Proxy.

 

(i)     All rights of each Loan Party Obligor to exercise any of the voting and
other consensual rights which it would otherwise be entitled to exercise in
accordance with the terms hereof with respect to any Investment Property, and to
receive any dividends, payments, and other distributions which it would
otherwise be authorized to receive and retain in accordance with the terms
hereof with respect to any Investment Property, shall immediately, at the
election of Lender (without requiring any notice) cease, and all such rights
shall thereupon become vested solely in Lender, and Lender (personally or
through an agent) shall thereupon be solely authorized and empowered, without
notice, to (a) transfer and register in its name, or in the name of its nominee,
the whole or any part of the Investment Property, it being acknowledged by each
Loan Party Obligor that any such transfer and registration may be effected by
Lender through its irrevocable appointment as attorney-in-fact pursuant to
Section 7.3(g)(ii) and Section 4.4 of this Agreement, (b) exchange certificates
and/or instruments representing or evidencing Investment Property for
certificates and/or instruments of smaller or larger denominations, (c) exercise
the voting and all other rights as a holder with respect to all or any portion
of the Investment Property (including, without limitation, all economic rights,
all control rights, authority and powers, and all status rights of each Loan
Party Obligor as a member or as a shareholder (as applicable) of the Issuer),
(d) collect and receive all dividends and other payments and distributions made
thereon, (e) notify the parties obligated on any Investment Property to make
payment to Lender of any amounts due or to become due thereunder, (f) endorse
instruments in the name of each Loan Party Obligor to allow collection of any
Investment Property, (g) enforce collection of any of the Investment Property by
suit or otherwise, and surrender, release, or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any liabilities of any nature of any Person with respect thereto,
(h) consummate any sales of Investment Property or exercise any other rights as
set forth in Section 7.3(f) hereof, (i) otherwise act with respect to the
Investment Property as though Lender was the outright owner thereof, and
(j) exercise any other rights or remedies Lender may have under the UCC, other
applicable law, or otherwise.

 

 

 
-34-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(ii)     EACH LOAN PARTY OBLIGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
LENDER AS ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR WITH
RESPECT TO ALL OF EACH SUCH LOAN PARTY OBLIGOR’S INVESTMENT PROPERTY WITH THE
RIGHT, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE
ANY OF THE FOLLOWING ACTIONS: (A) TRANSFER AND REGISTER IN LENDER’S NAME, OR IN
THE NAME OF ITS NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY,
(B) VOTE THE PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO,
(C) RECEIVE AND COLLECT ANY DIVIDEND OR ANY OTHER PAYMENT OR DISTRIBUTION IN
RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT PROPERTY OR ANY PORTION THEREOF,
TO GIVE FULL DISCHARGE FOR THE SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE
TO ANY LOAN PARTY OBLIGOR FOR THE SAME, (D) EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES, AND REMEDIES (INCLUDING ALL ECONOMIC RIGHTS, ALL CONTROL RIGHTS,
AUTHORITY AND POWERS, AND ALL STATUS RIGHTS OF EACH LOAN PARTY OBLIGOR AS A
MEMBER OR AS A SHAREHOLDER (AS APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF
THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED
EQUITY, GIVING OR WITHHOLDING WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF MEMBERS OR SHAREHOLDERS, AND VOTING AT SUCH
MEETINGS), AND (E) TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH LENDER
MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.
THE APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN
INTEREST AND SHALL BE VALID AND IRREVOCABLE UNTIL (X) ALL OF THE OBLIGATIONS
HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (Y) LENDER HAS NO FURTHER
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND (Z) THE
COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED OR HAVE BEEN TERMINATED (IT BEING
UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS WILL BE AUTOMATICALLY REINSTATED IF
AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED
OR MUST OTHERWISE BE RESTORED OR RETURNED BY LENDER FOR ANY REASON WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, AS A PREFERENCE, FRAUDULENT CONVEYANCE, OR
OTHERWISE UNDER ANY BANKRUPTCY, CONCURSO MERCANTIL, INSOLVENCY, OR SIMILAR LAW,
ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT
IN THE EVENT PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR MUST
BE RESTORED OR RETURNED, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN DEFENDING AND ENFORCING SUCH REINSTATEMENT
SHALL HEREBY BE DEEMED TO BE INCLUDED AS A PART OF THE OBLIGATIONS). SUCH
APPOINTMENT OF LENDER AS PROXY AND AS ATTORNEY-IN-FACT SHALL BE VALID AND
IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY
SET FORTH IN ANY ORGANIC DOCUMENTS OF ANY LOAN PARTY OBLIGOR, ANY ISSUER, OR
OTHERWISE.

 

 

 
-35-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(iii)     In order to further effect the foregoing transfer of rights in favor
of Lender, during the continuance of an Event of Default, each Loan Party
Obligor hereby authorizes and instructs each Issuer of Investment Property
pledged by such Loan Party Obligor to comply with any instruction received by
such Issuer from Lender without any other or further instruction from such Loan
Party Obligor, and each Loan Party Obligor acknowledges and agrees that each
Issuer shall be fully protected in so complying, and to pay any dividends,
distributions, or other payments with respect to any of the Investment Property
directly to Lender.

 

(iv)     Upon exercise of the proxy set forth herein, all prior proxies given by
any Loan Party Obligor with respect to any of the Pledged Equity or other
Investment Property, as applicable (other than to Lender), are hereby revoked,
and no subsequent proxies (other than to Lender) will be given with respect to
any of the Pledged Equity or any of the other Investment Property, as
applicable, unless Lender otherwise subsequently agrees in writing. Lender, as
proxy, will be empowered and may exercise the irrevocable proxy to vote the
Pledged Equity and/or the other Investment Property at any and all times during
the existence of an Event of Default, including, without limitation, at any
meeting of shareholders or members, as the case may be, however called, and at
any adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith. To the fullest extent
permitted by applicable law, Lender shall have no agency, fiduciary, or other
implied duties to any Loan Party Obligor, any Issuer, any Loan Party, or any
other Person when acting in its capacity as such proxy or attorney-in-fact. Each
Loan Party Obligor hereby waives and releases any claims that it may otherwise
have against Lender with respect to any breach, or alleged breach, of any such
agency, fiduciary, or other duty.

 

(v)     Any transfer to Lender or its nominee, or registration in the name of
Lender or its nominee, of the whole or any part of the Investment Property shall
be made solely for purposes of effectuating voting or other consensual rights
with respect to the Investment Property in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of any of
the Investment Property. Notwithstanding the delivery by Lender of any
instruction to any Issuer or any exercise by Lender of an irrevocable proxy or
otherwise, Lender shall not be deemed the owner of, or assume any obligations or
any liabilities whatsoever of the owner or holder of, any Investment Property
unless and until Lender expressly accepts such obligations in a duly authorized
and executed writing and agrees in writing to become bound by the applicable
Organic Documents or otherwise becomes the owner thereof under applicable law
(including through a sale as described in Section 7.3(f) hereof). The execution
and delivery of this Agreement shall not subject Lender to, or transfer or pass
to Lender, or in any way affect or modify, the liability of any Loan Party
Obligor under the Organic Documents of any Issuer or any related agreements,
documents, or instruments or otherwise. In no event shall the execution and
delivery of this Agreement by Lender, or the exercise by Lender of any rights
hereunder or assigned hereby, constitute an assumption of any liability or
obligation whatsoever of any Loan Party Obligor to, under, or in connection with
any of the Organic Documents of any Issuer or any related agreements, documents,
or instruments or otherwise.

 

(h)     Election of Remedies. Lender shall have the right in Lender’s sole
discretion to determine which rights, security, Liens and/or remedies Lender may
at any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way impairing, modifying or
affecting any of Lender’s other rights, security, Liens or remedies with respect
to such Property, or any of Lender’s rights or remedies under this Agreement or
any other Loan Document.

 

 

 
-36-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(i)     Lender’s Obligations. Each Loan Party Obligor agrees that Lender shall
not have any obligation to preserve rights to any Collateral against prior
parties or to marshal any Collateral of any kind for the benefit of any other
creditor of any Loan Party Obligor or any other Person. Lender shall not be
responsible to any Loan Party Obligor or any other Person for loss or damage
resulting from Lender’s failure to enforce its Liens or collect any Collateral
or Proceeds or any monies due or to become due under the Obligations or any
other liability or obligation of any Loan Party Obligor to Lender.

 

(j)     Waiver of Rights by Loan Party Obligors. Except as otherwise expressly
provided for in this Agreement or by non-waivable applicable law, each Loan
Party waives: (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Lender on which
any Loan Party Obligor may in any way be liable, and hereby ratifies and
confirms whatever Lender may do in this regard, (b) all rights to notice and a
hearing prior to Lender’s taking possession or control of, or to Lender’s
replevy, attachment or levy upon, the Collateral or any bond or security which
might be required by any court prior to allowing Lender to exercise any of its
remedies and (c) the benefit of all valuation, appraisal, marshalling and
exemption laws.

 

7.4     Financial Covenant Cure.

 

(a)     Subject to the limitations set forth in clauses (b) through (e) below,
Borrower may cure (and shall be deemed to have cured) an Event of Default
arising out of a breach of the financial covenant set forth in Section 7 (the
“Specified Financial Covenant”) if they receive the cash proceeds of a Curative
Investment on or before the date that is 1 Business Day after the date that is
the earlier to occur of (i) the date on which the Compliance Certificate is
delivered to Agent in respect of the fiscal month with respect to which any such
breach occurred (the “Specified Financial Month”), and (ii) the date on which
the Compliance Certificate is required to be delivered to Agent pursuant to this
Agreement in respect of the Specified Financial Month (such earlier date, the
“Financial Statement Delivery Date”); provided, that Borrowers’ right to so cure
an Event of Default shall be contingent on their timely delivery of such
Compliance Certificate and financial statements for the Specified Fiscal Month
as required under this Agreement.

 

(b)     Borrower shall promptly notify Agent of its receipt of any proceeds of
Curative Investment (and shall immediately apply the same to the repayment of
the Revolving Loans (as defined in the ABL Loan Agreement as in effect on the
date hereof).

 

(c)     Any investment of Curative Investment shall be in immediately available
funds and, subject to the limitations set forth in clause (e) below, shall be in
an amount that is sufficient to cause Excess Availability, after application of
such curative Investment to repay the Revolving Loans.

 

(d)     Upon delivery of a certificate by Borrowers to Agent as to the amount of
the proceeds of such Curative Investment and that such amount (i) has been
applied in accordance with clause (b) above, and (ii) is in an amount equal to
or greater than the amount required by clause (c) above, then any Event of
Default that occurred and is continuing from a breach of the Specified Financial
Covenant shall be deemed cured with no further action required by Agent or any
of the Lenders. Prior to the date of the delivery of a certificate conforming to
the requirements of this Section, any Event of Default that has occurred as a
result of a breach of the Specified Financial Covenants shall be deemed to be
continuing. In the event Borrower does not cure all financial covenant
violations as provided in this Section 7.4, the existing Event of Default shall
continue unless waived in writing by the Required Lenders in accordance
herewith.

 

 

 
-37-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(e)     Notwithstanding anything to the contrary contained in the foregoing or
this Agreement, (i) Borrower’s rights under this Section 7.4 (A) may be
exercised not more than 2 times during the term of this Agreement, (B) may not
be exercised if the amount of the proposed investment of Curative Investment
exceeds $750,000, (C) may not be exercised if the amount of the proposed
investment of Curative Investment, together with the amount of all prior
investments of Curative Investment, exceeds $1,500,000, and (D) may not be
exercised after June 30, 2016 and (ii) the Curative Investment contributed shall
be no greater than the amount required to cause Borrower to have Excess
Availability of at least $4,750,000, after application of such Curative
Investment to repay the Revolving Loans under the ABL Loan Agreement, and to be
in compliance with the Specified Financial Covenant as at the end of such fiscal
month

 

8.

LOAN GUARANTY.

 

8.1     Guaranty. Each Loan Party Obligor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, all of the Obligations and all costs and
expenses, including all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by Lender in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, Borrower, any Loan Party
Obligor or any Other Obligor of all or any part of the Obligations (and such
costs and expenses paid or incurred shall be deemed to be included in the
Obligations). Each Loan Party Obligor further agrees that the Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any branch or Affiliate of Lender that extended any
portion of the Obligations.

 

8.2     Guaranty of Payment.

 

(a)     This Loan Guaranty is a guaranty of payment and not of collection. Each
Loan Party Obligor waives any right to require Lender to sue or otherwise take
action against Borrower, any other Loan Party Obligor, any Other Obligor, or any
other Person obligated for all or any part of the Obligations, or otherwise to
enforce its payment against any Collateral securing all or any part of the
Obligations.

 

(b)     In addition, each of Toluca and Mexico (each, a “Mexican Loan Party
Obligor”), hereby expressly acknowledges and accepts that this Loan Guaranty is
governed by the law of the State of New York, United States of America, and
therefore hereby expressly waives, irrevocably and unconditionally, to the
fullest extent permitted by law, for the benefit of the Lender, the benefits of
orden, excusión, division, quita, novación, espera and/or modificación and any
other rights specified in Articles 2813, 2814, 2815, 2816, 2817, 2818, 2819,
2820, 2821, 2822, 2823, 2826, 2827, 2829, 2837, 2838, 2839, 2840, 2842, 2844,
2845, 2846, 2847, 2848 and 2849, and any other related or applicable Articles of
the Código Civil Federal of Mexico and the Código Civil of each State of the
Mexican Republic and the Federal District of Mexico. Each Mexican Loan Party
Obligor hereby expressly represents that is has full knowledge about the content
of such Articles described above, and therefore, such Articles are not required
to be transcribed herein.

 

 

 
-38-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



8.3     No Discharge or Diminishment of Loan Guaranty.

 

(a)     Except as otherwise expressly provided for herein, the obligations of
each Loan Party Obligor hereunder are unconditional and absolute and not subject
to any reduction, limitation, impairment or termination for any reason (other
than the indefeasible payment in full in cash of all of the applicable
Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the applicable
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of Borrower or any Obligor; (iii) any
insolvency, bankruptcy, concurso mercantil, reorganization or other similar
proceeding affecting Borrower or any Obligor, or their assets or any resulting
release or discharge of any obligation of Borrower or any Obligor; or (iv) the
existence of any claim, setoff or other rights which any Loan Party Obligor may
have at any time against Borrower, any Obligor, Lender, or any other Person,
whether in connection herewith or in any unrelated transactions.

 

(b)     The obligations of each Loan Party Obligor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by Borrower or any Obligor, of the Obligations or
any part thereof.

 

(c)     Further, the obligations of any Loan Party Obligor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Obligor;
(iv) any action or failure to act by Lender with respect to any Collateral; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party Obligor or that would otherwise operate as a discharge of any Loan Party
Obligor as a matter of law or equity (other than the indefeasible payment in
full in cash of all of the Obligations).

 

8.4     Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Party Obligor hereby waives any defense based on or arising out of any
defense of any Loan Party Obligor or the unenforceability of all or any part of
the Obligations from any cause, or the cessation from any cause of the liability
of any Loan Party Obligor, other than the indefeasible payment in full in cash
of all of the Obligations. Without limiting the generality of the foregoing,
each Loan Party Obligor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against Borrower, any Obligor, or any other Person. Each
Loan Party Obligor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. Lender
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
Collateral, compromise or adjust any part of the Obligations, make any other
accommodation with Borrower or any Obligor or exercise any other right or remedy
available to it against Borrower or any Obligor, without affecting or impairing
in any way the liability of any Loan Party Obligor under this Loan Guaranty
except to the extent the applicable Obligations have been fully and indefeasibly
paid in cash. To the fullest extent permitted by applicable law, each Loan Party
Obligor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan Party
Obligor against Borrower or any Obligor or any security.

 

 

 
-39-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



8.5     Rights of Subrogation. No Loan Party Obligor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against Borrower or any Obligor, or
any Collateral, until the Termination Date.

 

8.6     Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of Borrower or any
other Person, or otherwise, each Loan Party Obligor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Lender is in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Party Obligors forthwith on demand by Lender. This Section 8.6 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Obligations.

 

8.7     Information. Each Loan Party Obligor assumes all responsibility for
being and keeping itself informed of Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that each Loan Party
Obligor assumes and incurs under this Loan Guaranty, and agrees that Lender
shall not have any duty to advise any Loan Party Obligor of information known to
it regarding those circumstances or risks.

 

8.8     Termination. To the maximum extent permitted by law, each Loan Party
Obligor hereby waives any right to revoke this Loan Guaranty as to future
Obligations.  If such a revocation is effective notwithstanding the foregoing
waiver, each Loan Party Obligor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Lender, (b) no such revocation shall apply to any Obligations in existence on
the date of receipt by Lender of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of Lender, (d) no
payment by Borrower, any other Loan Party Obligor, or from any other source,
prior to the date of Lender’s receipt of written notice of such revocation shall
reduce the maximum obligation of any Loan Party Obligor hereunder, and (e) any
payment, by Borrower or from any source other than a Loan Party Obligor which
has made such a revocation, made subsequent to the date of such revocation,
shall first be applied to that portion of the Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of any Loan
Party Obligor hereunder.

 

8.9     Maximum Liability. The provisions of this Loan Guaranty are severable,
and in any action or proceeding involving any federal or state corporate law or
other law governing business entities, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Loan Party Obligor under this
Loan Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Party Obligor’s liability
under this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Party Obligors or Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Loan Party Obligor’s “Maximum Liability”). This Section with respect to
the Maximum Liability of each Loan Party Obligor is intended solely to preserve
the rights of Lender to the maximum extent not subject to avoidance under
applicable law, and no Loan Party Obligor nor any other Person shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Loan Party Obligor
hereunder shall not be rendered voidable under applicable law. Each Loan Party
Obligor agrees that the Obligations may at any time and from time to time exceed
the Maximum Liability of each Loan Party Obligor without impairing this Loan
Guaranty or affecting the rights and remedies of Lender hereunder, provided
that, nothing in this sentence shall be construed to increase any Loan Party
Obligor’s obligations hereunder beyond its Maximum Liability.

 

 

 
-40-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



8.10     Contribution. In the event any Loan Party Obligor shall make any
payment or payments under this Loan Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty (such Loan Party Obligor a “Paying
Guarantor”), each other Loan Party Obligor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Applicable Percentage” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For purposes of this Section 8.10, each
Non-Paying Guarantor’s “Applicable Percentage” with respect to any such payment
or loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from Borrower after
the date hereof (whether by loan, capital infusion or by other means) to (ii)
the aggregate Maximum Liability of all Loan Party Obligors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Party Obligor, the
aggregate amount of all monies received by such Loan Party Obligors from
Borrower after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Party Obligor’s several
liability for the entire amount of the applicable Obligations (up to such Loan
Party Obligor’s Maximum Liability). Each of the Loan Party Obligors covenants
and agrees that its right to receive any contribution under this Loan Guaranty
from a Non-Paying Guarantor shall be subordinate and junior in right of payment
to the payment in full in cash of all of the applicable Obligations. This
provision is for the benefit of Lender and the Loan Party Obligors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

8.11     Liability Cumulative. The liability of each Loan Party Obligor under
this Section 8 is in addition to and shall be cumulative with all liabilities of
each Loan Party Obligor to Lender under this Agreement and the other Loan
Documents to which such Loan Party Obligor is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

9.

PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

 

(a)     Any and all payments by or on account of any obligation of the Loan
Party Obligors hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the Loan Party
Obligors to withhold or deduct any Tax, such Tax shall be withheld or deducted
in accordance with such laws as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

 

 
-41-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



(b)     If any Loan Party Obligor shall be required by applicable law to
withhold or deduct any Taxes from any payment, then (A) such Loan Party Obligor
shall withhold or make such deductions as are required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party Obligor shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Loan Party Obligors
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Recipient receives an amount equal to the
sum it would have received had no such withholding or deduction been made. Upon
request by Lender or other Recipient, Borrower shall deliver to Lender or such
other Recipient, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment of
Indemnified Taxes, a copy of any return required by applicable law to report
such payment or other evidence of such payment reasonably satisfactory to Lender
or such other Recipient, as the case may be.

 

(c)     Without limiting the provisions of subsections (a) and (b) above, the
Loan Party Obligors shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(d)      Without limiting the provisions of subsections (a) through (c) above,
each Loan Party Obligor shall, and does hereby, on a joint and several basis
indemnify Lender and each other Recipient (and their respective directors,
officers, employees, affiliates and agents) and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or incurred by Lender or any other Recipient on account of, or in
connection with any Loan Document or a breach by a Loan Party Obligor thereof,
and any penalties, interest and related expenses and losses arising therefrom or
with respect thereto (including the fees, charges and disbursements of any
counsel or other tax advisor for Lender or any other Recipient (or their
respective directors, officers, employees, affiliates, and agents)), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to Borrower shall be conclusive
absent manifest error. Notwithstanding any provision in this Agreement to the
contrary, this Section 9 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Loans.

 

(e)      Lender shall deliver to Borrower and each Participant shall deliver to
the applicable Lender granting the participation, at the time or times
prescribed by applicable laws, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Lender granting a participation, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s or Participant’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Recipient by the Loan Party Obligors pursuant to this Agreement
or otherwise to establish such Recipient’s status for withholding tax purposes
in the applicable jurisdiction; provided each Recipient shall only be required
to deliver such documentation as it may legally provide.

 

 

 
-42-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States:

 

(i)     Lender (or Participant) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to Borrower (or Lender
granting a participation as applicable) an executed original of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable law or reasonably requested by Borrower (or Lender granting a
participation) as will enable Borrower (or Lender granting a participation) as
the case may be, to determine whether or not such Lender (or Participant) is
subject to backup withholding or information reporting requirements under the
Code;

 

(ii)     Lender (or Participant) that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”) shall
deliver to Borrower (and Lender granting a participation in case the Non-U.S.
Recipient is a Participant) and Lender on or prior to the date on which such
Non-U.S. Person becomes a party to this Agreement or a Participant (and from
time to time thereafter upon the reasonable request of Borrower or Lender
granting the participation but only if such Non-U.S. Recipient is legally
entitled to do so), whichever of the following is applicable: (I) executed
originals of Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (II)
executed originals of Internal Revenue Service Form W-8ECI; (III) executed
originals of Internal Revenue Service Form W-8IMY and all required supporting
documentation; (IV) each Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, shall provide
(x) a certificate to the effect that such Non-U.S. Recipient is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code and (y) executed originals of Internal Revenue Service Form W-8BEN;
and/or (V) executed originals of any other form prescribed by applicable law
(including FATCA) as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or any
Lender granting a participation, to determine the withholding or deduction
required to be made. Each Non-U.S. Recipient shall promptly notify Borrower (or
any Lender granting a participation if the Non-U.S. Recipient is a Participant)
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

10.

GENERAL PROVISIONS.

 

10.1     Notices.

 

(a)     Notice by Approved Electronic Communications.

 

Lender and each of its Affiliates is authorized to transmit, post or otherwise
make or communicate, in its sole discretion (but shall not be required to do
so), by Approved Electronic Communications in connection with this Agreement or
any other Loan Document and the transactions contemplated therein. Lender is
hereby authorized to establish procedures to provide access to and to make
available or deliver, or to accept, notices, documents and similar items by
posting to Passport 6.0. Each of the Loan Parties and Lender hereby acknowledges
and agrees that the use of Passport 6.0 and other Approved Electronic
Communications is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing Lender and
each of its Affiliates to transmit Approved Electronic Communications. Passport
6.0 and all Approved Electronic Communications shall be provided “as is” and “as
available”. None of Lender or any of its Affiliates or related persons warrants
the accuracy, adequacy or completeness of Passport 6.0 or any other electronic
platform or electronic transmission and disclaims all liability for errors or
omissions therein. No warranty of any kind is made by Lender or any of its
Affiliates or related persons in connection with Passport 6.0 or any other
electronic platform or electronic transmission, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. Each of
Borrower and each other Loan Party executing this Agreement agrees that Lender
has no responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with Passport 6.0, any Approved
Electronic Communication or otherwise required for Passport 6.0 or any Approved
Electronic Communication.

 

 

 
-43-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



Prior to the Closing Date, Borrower shall deliver to Lender a complete and
executed Client User Form regarding Borrower’s use of Passport 6.0 in the form
of Exhibit C annexed hereto.

 

No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically. Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which Lender and the Loan Parties may rely and assume the
authenticity thereof. Each Approved Electronic Communication containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original. Each E-Signature shall be deemed sufficient to satisfy any requirement
for a “signature” and each Approved Electronic Communication shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to this Agreement, any other Loan Document, the Uniform Commercial
Code, the Federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural law
governing such subject matter. Each party or beneficiary hereto agrees not to
contest the validity or enforceability of an Approved Electronic Communication
or E-Signature under the provisions of any applicable law requiring certain
documents to be in writing or signed; provided, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether an Approved Electronic
Communication or E-Signature has been altered after transmission.

 

(b)     All Other Notices.

 

All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder, other than those approved for or
required to be delivered by Approved Electronic Communications (including via
Passport 6.0 or otherwise pursuant to Section 10.1(a)), shall be in writing and
shall be personally delivered or mailed (by prepaid registered or certified
mail, return receipt requested), sent by prepaid recognized overnight courier
service, or by email to the applicable party at its address or email address
indicated below,

 

If to Lender:

 

Siena Lending Group LLC
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola
Email: ssanicola@sienalending.com
 

 

 
-44-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



with a copy to:

 

Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attention: Lawrence F. Flick II, Esq.
Email: Flick@blankrome.com

 

If to Borrower or any other Loan Party:

 

Sypris Solutions, Inc.
101 Bullitt Lane, Suite 450

Louisville, KY 40222

Attention: John McGeeney
Email: John.McGeeney@Sypris.com

 

with a copy to:

 

Middleton Reutlinger, PSC
2600 Brown & Williamson Tower
Louisville, KY 40202
Attention: Thomas Ice, Jr.
Email: tice@middletonlaw.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid. All such notices,
requests, demands and other communications shall be deemed given (a) when
personally delivered, (b) three (3) Business Days after being deposited in the
mails with postage prepaid (by registered or certified mail, return receipt
requested), (c) one (1) Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender, or (d) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.

 

10.2     Severability. If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.

 

10.3     Integration. This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party party hereto and
thereto and Lender and supersede all prior and contemporaneous negotiations,
oral representations and agreements, all of which are merged and integrated into
this Agreement. THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS OR AGREEMENTS
BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

 

10.4     Waivers. The failure of Lender at any time or times to require any Loan
Party to strictly comply with any of the provisions of this Agreement or any
other Loan Documents shall not waive or diminish any right of Lender later to
demand and receive strict compliance therewith. Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar. None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Lender
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Lender and delivered to Borrower. Once an Event of Default
shall have occurred, it shall be deemed to continue to exist and not be cured or
waived unless specifically cured pursuant to the terms of this Agreement or
waived in writing by an authorized officer of Lender and delivered to Borrower.
Each Loan Party Obligor waives demand, protest, notice of protest and notice of
default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, Instrument, Account,
General Intangible, Document, Chattel Paper, Investment Property or guaranty at
any time held by Lender on which such Loan Party Obligor is or may in any way be
liable, and notice of any action taken by Lender, unless expressly required by
this Agreement, and notice of acceptance hereof.

 

 

 
-45-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



10.5     Amendment. This Agreement may not be amended or modified except in a
writing executed by Borrower, the other Loan Party Obligors party hereto (to the
extent such amendment is directly adverse to such Loan Party Obligor), and
Lender.

 

10.6     Time of Essence. Time is of the essence in the performance by each Loan
Party Obligor of each and every obligation under this Agreement and the other
Loan Documents.

 

10.7     Expenses, Fee and Costs Reimbursement. Borrower hereby agrees to
promptly pay (i) all out of pocket costs and expenses of Lender (including
Lender’s underwriting fees and the out of pocket fees, costs and expenses of
legal counsel to, and appraisers, accountants, consultants and other
professionals and advisors retained by or on behalf of, Lender, all of which
shall be reasonable, prior to the occurrence and continuance of an Event of
Default) in connection with: (A) all loan proposals and commitments pertaining
to the transactions contemplated hereby (whether or not such transactions are
consummated), (B) the examination, review, due diligence investigation,
documentation, negotiation, and closing of the transactions contemplated by the
Loan Documents (whether or not such transactions are consummated), (C) the
creation, perfection and maintenance of Liens pursuant to the Loan Documents,
(D) the performance by Lender of its rights and remedies under the Loan
Documents, (E) the administration of the Loans (including usual and customary
fees for wire transfers and other transfers or payments received by Lender on
account of any of the Obligations) and Loan Documents, (F) any amendments,
modifications, consents and waivers to and/or under any and all Loan Documents
(whether or not such amendments, modifications, consents or waivers are
consummated), (G) any periodic public record searches conducted by or at the
request of Lender (including, title investigations and public records searches),
pending litigation and tax lien searches and searches of applicable corporate,
limited liability company, partnership and related records concerning the
continued existence, organization and good standing (or mercantil file (folio
mercantil)) of certain Persons), (H) protecting, storing, insuring, handling,
maintaining, auditing, examining, valuing or selling any Collateral, (I) any
litigation, dispute, suit or proceeding relating to any Loan Document, and
(J) any workout, collection, bankruptcy, concurso mercantil, insolvency and
other enforcement proceedings under any and all of the Loan Documents (it being
agreed that such costs and expenses may include the costs and expenses of
workout consultants, investment bankers, financial consultants, appraisers,
valuation firms and other professionals and advisors retained by or on behalf of
Lender), and (ii) without limitation of the preceding clause (i), all out of
pocket costs and expenses of Lender in connection with Lender’s reservation of
funds in anticipation of the funding of the initial Loans to be made hereunder.
Any fees, costs and expenses owing by Borrower or other Loan Party Obligor
hereunder shall be due and payable within three days after written demand
therefor.

 

 

 
-46-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



10.8     Benefit of Agreement; Assignability. The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective successors,
assigns, heirs, beneficiaries and representatives of Borrower, each other Loan
Party Obligor party hereto and Lender; provided, that neither Borrower nor any
other Loan Party Obligor may assign or transfer any of its rights under this
Agreement without the prior written consent of Lender, and any prohibited
assignment shall be void. No consent by Lender to any assignment shall release
any Loan Party Obligor from its liability for any of the Obligations. Lender
shall have the right to assign all or any of its rights and obligations under
the Loan Documents to one or more other Persons, subject to the consent of
Borrower provided no Default or Event or Default shall have occurred and be
continuing, which consent shall not be unreasonably withheld, conditioned or
delayed, and each Loan Party Obligor agrees to execute all agreements,
instruments and documents requested by Lender in connection with each such
assignments. Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary, Lender may at any time pledge or grant a security
interest in all or any portion of its rights under this Agreement and the other
Loan Documents to secure obligations of Lender, including any pledge or grant to
secure obligations to a Federal Reserve Bank.

 

10.9     Recordation of Assignment. In respect of any assignment of all or any
portion of any Lender’s interest in this Agreement and/or any other Loan
Documents at any time and from time to time, the following provisions shall be
applicable:

 

(a)     Borrower, or any agent appointed by Borrower, shall maintain a register
(the “Register”) in which there shall be recorded the name and address of each
Person holding any Loans or any commitment to lend hereunder, and the principal
amount and stated interest payable to such Person hereunder or committed by such
Person under such Person’s lending commitment. Borrower hereby irrevocably
appoints Lender (and/or any subsequent Lender appointed by Lender then
maintaining the Register) as Borrower’s non-fiduciary agent for the purpose of
maintaining the Register.

 

(b)     In connection with any negotiation, transfer or assignment as aforesaid,
the transferor/assignor shall deliver to Lender then maintaining the Register an
assignment and assumption agreement executed by the transferor/assignor and the
transferee/assignee, setting forth the specifics of the subject transaction,
including but not limited to the amount and nature of Obligations and/or lending
commitments being transferred or assigned (and being assumed, as applicable),
and the proposed effective date of such transfer or assignment and the related
assumption (if applicable).

 

(c)     Subject to receipt of any required tax forms reasonably required by
Lender, such Person shall record the subject transfer, assignment and assumption
in the Register. Anything contained in this Agreement or other Loan Document to
the contrary notwithstanding, no negotiation, transfer or assignment shall be
effective until it is recorded in the Register pursuant to this Section 10.9(c).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error; and Borrower and each Lender shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents. The Register shall be available for
inspection by Borrower and each Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

10.10     Participations. Anything in this Agreement or any other Loan Document
to the contrary notwithstanding, Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
sell to one or more Persons participating interests in its Loans, commitments
and/or other interests hereunder and/or under any other Loan Document (any such
Person, a “Participant”). In the event of a sale by Lender of a participating
interest to a Participant, (a) such Lender’s obligations hereunder and under the
other Loan Documents shall remain unchanged for all purposes, (b) Borrower and
Lender shall continue to deal solely and directly with each other in connection
with Lender’s rights and obligations hereunder and under the other Loan
Documents and (c) all amounts payable by Borrower shall be determined as if
Lender had not sold such participation and shall be paid directly to Lender,
provided, however, a Participant shall be entitled to the benefits of Section 9
as if it were a Lender if Borrower is notified of the Participation and the
Participant complies with Section 9(e). Borrower agrees that if amounts
outstanding under this Agreement or any other Loan Document are due and payable
(as a result of acceleration or otherwise), each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement and the other Loan Documents to the same extent as if
the amount of its participating interest were owing directly to it as a Lender
under this Agreement; provided that such right of set-off shall not be exercised
without the prior written consent of Lender and shall be subject to the
obligation of each Participant to share with Lender its share thereof. Borrower
also agrees that each Participant shall be entitled to the benefits of Section
10.9 as if it were Lender. Notwithstanding the granting of any such
participating interests: (i) Borrower shall look solely to Lender for all
purposes of this Agreement, the Loan Documents and the transactions contemplated
hereby, (ii) Borrower shall at all times have the right to rely upon any
amendments, waivers or consents signed by Lender as being binding upon all of
the Participants, and (iii) all communications in respect of this Agreement and
such transactions shall remain solely between Borrower and Lender (exclusive of
Participants) hereunder. Lender granting a participation hereunder shall
maintain, as a non-fiduciary agent of Borrower, a register as to the
participations granted and transferred under this Section containing the same
information specified in Section 10.9 on the Register as if each Participant
were a Lender to the extent required to cause the Loans to be in registered form
for the purposes of Sections 163(f), 165(j), 871, 881, and 4701 of the Code.

 

 

 
-47-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



10.11     Headings; Construction. Section and subsection headings are used in
this Agreement only for convenience and do not affect the meanings of the
provisions that they precede.

 

10.12      USA PATRIOT Act Notification. Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record certain information and documentation that identifies
such Person, which information may include the name and address of each such
Person and such other information that will allow Lender to identify such
Persons in accordance with the USA PATRIOT Act.

 

10.13      Counterparts; Email Signatures. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by signatures delivered by electronic
mail, each of which shall be fully binding on the signing party.

 

10.14     GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW). FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY
TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS
AGREEMENT AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW).

 

 

 
-48-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



10.15     CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS. ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK OR IN ANY OTHER COURT (IN ANY JURISDICTION)
SELECTED BY THE LENDER IN ITS SOLE DISCRETION, AND BORROWER AND EACH OTHER LOAN
PARTY OBLIGOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED COURTS.
BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON UPON 28 U.S.C. § 1404, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION,
SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER,
AMENDMENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY
FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON BORROWER OR ANY OTHER LOAN PARTY OBLIGOR AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO THE BORROWER’S NOTICE ADDRESS (ON BEHALF OF THE
BORROWER OR SUCH LOAN PARTY OBLIGOR) SET FORTH IN SECTION 10.1 HEREOF AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO DEPOSITED IN THE MAIL, OR, AT THE LENDER’S OPTION, BY SERVICE
UPON BORROWER OR ANY OTHER LOAN PARTY OBLIGOR IN ANY OTHER MANNER PROVIDED UNDER
THE RULES OF ANY SUCH COURTS.

 

Notwithstanding nothing on the contrary of this Section 10.15, with respect to
any action or proceeding arising out of or relating to this Agreement involving
any Mexican Loan Party Obligor, each of the parties hereto (i) expressly,
irrevocably and unconditionally agrees to submit for itself and its property, to
the exclusive jurisdiction of the State of New York in the County of New York or
in the United States District Court for the Southern District of New York; (ii)
waives any other jurisdiction to which it may be entitled by reason of its
present or future domicile or otherwise; and (iii) waives any objection to those
courts on of an inconvenient forum to the maintenance of such action or
proceeding in any such court. In addition, each Mexican Loan Party Obligor
hereby appoints Sypris Solutions, Inc. with an office at 101 Bullitt Lane, Suite
450, Louisville, Kentucky 40222, Attention: John McGeeney, as it’s agent for
service of process in any matter related to this Agreement or the other Loan
Documents and, by its signature to this Agreement, Sypris Solutions, Inc. hereby
provide written evidence of acceptance of such appointment by such agent as its
agent for service of process in any matter related to this Agreement or the
other Loan Documents.

 

 

 
-49-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



10.16     Publication. Borrower and each other Loan Party Obligor consents to
the publication by Lender of a tombstone, press releases or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Lender reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

 

10.17     Confidentiality. Lender agrees to use commercially reasonable efforts
not to disclose Confidential Information to any Person without the prior consent
of Borrower; provided, however, that nothing herein contained shall limit any
disclosure of the tax structure of the transactions contemplated hereby, or the
disclosure of any information (a) to the extent required by applicable law,
statute, rule, regulation or judicial process or in connection with the exercise
of any right or remedy under any Loan Document, or as may be required in
connection with the examination, audit or similar investigation of the Lender or
any of its Affiliates, (b) to examiners, auditors, accountants or any regulatory
authority, (c) to the officers, partners, managers, directors, employees, agents
and advisors (including independent auditors, lawyers and counsel) of the Lender
or any of its Affiliates, (d) in connection with any litigation or dispute which
relates to this Agreement or any other Loan Document to which the Lender is a
party or is otherwise subject, (e) to a subsidiary or Affiliate of the Lender,
(f) to any assignee or participant (or prospective assignee or participant)
which agrees to be bound by this Section 10.13 and (g) to any lender or other
funding source of the Lender (each reference to Lender in the foregoing clauses
shall be deemed to include the actual and prospective assignees and participants
referred to in clause (f) and the lenders and other funding sources referred to
in clause (g), as applicable for purposes of this Section 10.13), and further
provided, that in no event shall the Lender be obligated or required to return
any materials furnished by or on behalf of the Borrower or any other Loan Party
or Obligor. The obligations of the Lender under this Section 10.13 shall
supersede and replace the obligations of the Lender under any confidentiality
letter or provision in respect of this financing or any other financing
previously signed and delivered by the Lender to the Borrower or any of its
Affiliates.

 

10.18     Amendment and Restatement; No Novation. This Agreement amends,
restates and replaces the Original Credit Agreement, but does not extinguish the
Obligations outstanding under the Original Credit Agreement or otherwise
discharge or release any Borrower from its obligations (including the
Obligations, as defined in the Original Credit Agreement) arising thereunder,
Existing Agent’s Liens created thereby or the priority of any pledge, security
agreement or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under the
Original Credit Agreement or instruments securing the same, which shall remain
in full force and effect, except as expressly modified hereby or by instruments
executed concurrently herewith.

  

[signature pages follow]

 

 

 
-50-

--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower, each other Loan Party Obligor party hereto, and
Lender have signed this Agreement as of the date first set forth above.

 

  Lender:        

 

SIENA LENDING GROUP LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Lavinio

 

 

 

Anthony Lavinio

 

 

 

Authorized Signatory

 

 

 

 

By:

/s/ Steve Sanicola

 

 

 

Steve Sanicola

 

 

 

Authorized Signatory

 

 

 

Signature Page to Amended and Restated Loan and Security Agreement 


--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

 

Borrower:                   SYPRIS SOLUTIONS, INC.                  

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: Vice President, General Counsel and Secretary

 

 

 

 

 

 

SYPRIS DATA SYSTEMS, INC.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Secretary

 

 

 

 

 

 

SYPRIS ELECTRONICS, LLC        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Secretary

 

 

 

 

     

 

SYPRIS TECHNOLOGIES, INC.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Assistant Secretary

 

 

 

 

 

 

SYPRIS TECHNOLOGIES NORTHERN, INC.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Assistant Secretary

 

 

 

 

 

 

SYPRIS TECHNOLOGIES SOUTHERN, INC.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Assistant Secretary

 

 

 

 

 

 

Signature Page to Amended and Restated Loan and Security Agreement 


--------------------------------------------------------------------------------

 

 

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

   



SYPRIS TECHNOLOGIES INTERNATIONAL, INC.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Assistant Secretary

 

 

 

 

 

 

SYPRIS TECHNOLOGIES KENTON, INC.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Assistant Secretary

 

 

 

 

 

 

SYPRIS TECHNOLOGIES MARION, LLC        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Assistant Secretary

 

 

 

 

 

 

SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: General Counsel and Assistant Secretary

 

 

 

 

 

 

Guarantors:                   Sypris Technologies Toluca, S.A. de C.V.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: Secretary

 

 

 

 

 

 

SYPRIS TECHNOLOGIES MÉXICO, S. DE R.L. DE C.V.        

 

 

 

 

 

By: /s/ John R. McGeeney

 

 

 

 

Name: John R. McGeeney

 

 

 

 

Its: Secretary

 

 

 

 

 

 

Signature Page to Amended and Restated Loan and Security Agreement 


--------------------------------------------------------------------------------

 

 

Disclosure Schedule

 

[NOTE: To be completed by Borrower]

 

1. Loan Party Information:

 

(a) Jurisdictions of Formation; Chief Executive Officer Address; Foreign
Business Qualifications:

 

Loan Party

Jurisdiction of Formation and Chief Executive Office Address

Foreign Business Qualifications

                       

 

(b) Names:

 

Loan Party Obligor Legal Name

Prior Legal Names

Existing Trade Names

Prior Trade Names

                               

 

(c) Collateral Locations:

 

Loan Party Obligor

Collateral Description

Collateral Location or Place of Business (including Chief Executive Office)

Owner/Lessor (if leased)

                                                               

 

 

 
Disclosure Schedule schedule Page 1

--------------------------------------------------------------------------------

 

 

(d) Collateral in Possession of Lessor, Bailee, Consignee, or Warehouseman:

 

Loan Party Obligor

Address

Lessor/Bailee/Consignee/Warehouseman

                                         

 

(e) Litigation:

[to be inserted]

   

(f) Capitalization of Loan Parties:

 

 

Loan Party

Equity-holder

Equity Description

Percentage of Outstanding Equity Issued by Loan Party

Certificate (Indicate No.)

                             

 

(g) Other Investment Property:

 

Loan Party

Investment Property Description

           

 

 

 
Disclosure Schedule schedule Page 2

--------------------------------------------------------------------------------

 

 

(h) Material Contracts

[to be inserted]

   

(i) Inactive Subsidiaires

[List names and aggregate amount of assets owned]

   

2. Commercial Tort Claims

[to be inserted; include detailed descriptions of such claims, including case
name, parties, etc.]      3. Deposit Accounts / Securities Accounts / Other
accounts:  

 

Loan Party Obligor

Name of Financial Institution

Account Number
(* indicates account is approved for funding of loan proceeds)

Type of Account and Purpose of Account

Is the Account a “Restricted Account” as defined in Schedule B (Yes or No?)

                             

 

4. Intellectual Property:

 

(a) Patents and Patent Licenses

 

Loan Party Obligor

Patent Registration Number

Registration Date

Patent Application Number

Application Date

                                       

 

(b) Trademarks and Trademark Licenses

 

Loan Party Obligor

Trademark Title

Trademark Application Number

Trademark Registration Number

Date of Application

Date of Registration

                                                           

 

 

 
Disclosure Schedule schedule Page 3

--------------------------------------------------------------------------------

 

 

(c) Copyrights and Copyright Licenses

 

Loan Party Obligor

Copyright Title

Copyright Registration Date

Copyright Registration Number

Copyright Application Number

                                       

 

5. Insurance:

[to be provided, including issuers, coverages and deductibles]

   

6. Permitted Indebtedness:

[list and describe such Indebtedness]

   

7. Permitted Liens:

[describe each existing Lien securing items of Permitted Indebtedness]

 

 

 
Disclosure Schedule schedule Page 4

--------------------------------------------------------------------------------

 

 

Schedule A

 

Description of Certain Terms

 

1. Loan Limits for Revolving Loans and Letters of Credit:

     

(a) Maximum Revolving Facility Amount:

$15,000,000

   

(b) Advance Rates:

     

(i) Accounts Advance Rate applicable to Eligible Accounts of Electronics:

85% provided, that if Dilution exceeds 5%, Lender may, at its option (A) reduce
such advance rate by the number of full or partial percentage points comprising
such excess or (B) establish a Reserve on account of such excess (the “Dilution
Reserve”).

   

(ii) Accounts Advance Rate applicable to Eligible Accounts of Technologies:

85% provided, that if Dilution exceeds 5%, Lender may, at its option (A) reduce
such advance rate by the number of full or partial percentage points comprising
such excess or (B) establish a Dilution Reserve.

   

(iii) Inventory Advance Rates applicable to Eligible Inventory of Electronics:

     

(A) Finished goods:

The lesser of (A) 60% of the value of Eligible Inventory valued at the lower of
cost or market and (B) 85% of the net orderly liquidation value of Eligible
Inventory on a non-conversion basis, as determined by Lender.

   

(B) Raw materials:

The lesser of (A) 60% of the value of Eligible Inventory valued at the lower of
cost or market and (B) 85% of the net orderly liquidation value of Eligible
Inventory on a non-conversion basis, as determined by Lender.

   

(C) Work in process:

The lesser of (A) 60% of the value of Eligible Inventory valued at the lower of
cost or market and (B) 85% of the net orderly liquidation value of Eligible
Inventory on a non-conversion basis, as determined by Lender.

 

 

 
A-1

--------------------------------------------------------------------------------

 

 

(iv) Inventory Advance Rates applicable to Eligible Inventory of Technologies:

     

(A) Eligible Non-Meritor Inventory consisting of finished goods:

The lesser of (A) 60% of the value of Eligible Non-Meritor Inventory valued at
the lower of cost or market and (B) 85% of the net orderly liquidation value of
Eligible Inventory on a non-conversion basis, as determined by Lender.

   

(B) Eligible Non-Meritor Inventory consisting of raw materials

The lesser of (A) 60% of the value of Eligible Non-Meritor Inventory valued at
the lower of cost or market and (B) 85% of the net orderly liquidation value of
Eligible Inventory on a non-conversion basis, as determined by Lender.

   

(C) Eligible Non-Meritor Inventory consisting of work in process

The lesser of (A) 60% of the value of Eligible Non-Meritor Inventory valued at
the lower of cost or market and (B) 85% of the net orderly liquidation value of
Eligible Inventory on a conversion basis, as determined by Lender.

   

(D) Eligible Meritor Inventory consisting of finished goods:

The lesser of (A) 60% of the value of Eligible Meritor Inventory valued at the
lower of cost or market and (B) 85% of the net orderly liquidation value of
Eligible Inventory, on a non-conversion basis, as determined by Lender.

   

(E) Eligible Meritor Inventory consisting of raw materials

The lesser of (A) 60% of the value of Eligible Meritor Inventory valued at the
lower of cost or market and (B) 85% of the net orderly liquidation value of
Eligible Inventory, on a non-conversion basis, as determined by Lender.

   

(F) Eligible Meritor Inventory consisting of work in process

The lesser of (A) 60% of the value of Eligible Meritor Inventory valued at the
lower of cost or market and (B) 85% of the net orderly liquidation value of
Eligible Inventory, on a conversion basis, as determined by Lender.

   

(c) Accounts Sublimit:

N/A

   

(d) Inventory Sublimits:

     

(i) Overall sublimit on advances against Eligible Inventory of Electronics:

$7,500,000 or, if less, 100% of the amount set forth in clause (i) of the
definition of Borrowing Base, less any Reserves established against Accounts
(including, without limitation any Dilution Reserve)

   

(ii) Overall sublimit on advances against Eligible Inventory of Technologies:

$7,500,000 or, if less, 100% of the amount set forth in clause (ii) of the
definition of Borrowing Base, less any Reserves established against Accounts
(including, without limitation any Dilution Reserve)

 

 

 
A-2

--------------------------------------------------------------------------------

 

 

(iii) Sublimit on advances against Eligible Inventory of Electronics
constituting work in process

$500,000

   

(iv) Sublimit on advances against Eligible Inventory of Technologies
constituting work in process

$1,800,000

   

(e) Letter of Credit Limit:

$0

   

2. [Reserved]:

     

3. Interest Rate:

2.50% per annum in excess of the Base Rate

   

4. Maximum Days re Eligible Accounts:

     

(a) Maximum days after original invoice date for Eligible Accounts:

Ninety (90) days

   

(b) Maximum days after original invoice due date for Eligible Accounts:

Sixty (60) days

   

5. Lender’s Bank:

Wells Fargo Bank, National Association and its affiliates

 

Siena Funding Depository Account
Account # 4986311751
ABA Routing # 121000248
Reference: Sypris (which bank may be changed from time to time by notice from
Lender to Borrower)

   

6. Scheduled Maturity Date:

October 30, 2018

 

 

 
A-3

--------------------------------------------------------------------------------

 

 

Schedule B

 

Definitions

 

Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Proceeds, Supporting Obligations and Tangible Chattel Paper.

 

As used in this Agreement, the following terms have the following meanings:

 

“Accounts Advance Rate (Electronics)” means the percentages set forth in
Section 1(b)(i) of Schedule A.

 

“Accounts Advance Rate (Technologies)” means the percentages set forth in
Section 1(b)(ii) of Schedule A.

 

“Accounts Advance Rates” means, collectively, the Accounts Advance Rate
(Electronics) and the Accounts Advance Rate (Technologies).

 

“Advance Rates” means, collectively, the Accounts Advance Rates and the
Inventory Advance Rates.

 

“Affiliate” means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided, however, that neither Lender nor any of its
Affiliates shall be deemed an “Affiliate” of Borrower for any purposes of this
Agreement. For the purpose of this definition, a “substantial interest” shall
mean the direct or indirect legal or beneficial ownership of more than ten (10%)
percent of any class of equity or similar interest.

 

“Agreement” and “this Agreement” have the meanings set forth in the heading to
this Agreement.

 

“Approved Electronic Communication” means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, Passport 6.0, or any other equivalent electronic
service, whether owned, operated or hosted by Lender, any of its Affiliates or
any other Person, that any party is obligated to, or otherwise chooses to,
provide to Lender pursuant to this Agreement or any other Loan Document,
including any financial statement, financial and other report, notice, request,
certificate and other information or material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that Lender specifically instructs a Person to
deliver in physical form.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement dated
as of the date hereof between PNC Bank, National Association, assignor and
Lender, as assignee, substantially in the form of Exhibit G to the Agreement.

 

 

 
B-1

--------------------------------------------------------------------------------

 

 

“Authorized Officer” means the chief executive officer, chief financial officer
or treasurer of Borrower and each other Person designated from time to time by
any of the foregoing officers of Borrower in a notice to Lender, which
designation shall continue in force and effect until terminated in a notice to
Lender from any of the foregoing officers of Borrower.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

 

“Base Rate” means, for any day, the greatest of (i) the per annum rate of
interest which is identified as the “Prime Rate” and normally published in the
Money Rates section of The Wall Street Journal (or, if such rate ceases to be so
published, as quoted from such other generally available and recognizable source
as Lender may select) (the “Published Prime Rate”), (ii) the sum of the Federal
Funds Rate plus 0.5%, and (iii) 3.25% per annum. Any change in the Base Rate due
to a change in such Published Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in such Published Prime Rate or
the Federal Funds Rate.

 

“Blocked Account” has the meaning set forth in Section 4.1.

 

“Borrower” has the meaning set forth in the Preamble to this Agreement.

 

“Borrowing Base” means, as of any date of determination, the Dollar Equivalent
Amount as of such date of determination of:

 

(i)     the aggregate amount of Eligible Accounts of Electronics multiplied by
the Accounts Advance Rate (Electronics); plus

 

(ii)     the aggregate amount of Eligible Accounts of Technologies multiplied by
the Accounts Advance Rate (Technologies); plus

 

(iii)     the aggregate amount of Eligible Inventory of Electronics multiplied
by the Inventory Advance Rate (Electronics), but not to exceed the Inventory
Sublimits set forth in Sections 1(d)(i) and 1(d)(iii) of Schedule A; plus

 

(iv)     the aggregate amount of Eligible Inventory of Technologies multiplied
by the Inventory Advance Rate (Technologies), but not to exceed the Inventory
Sublimits set forth in Sections 1(d)(ii) and 1(d)(iv) of Schedule A; minus

 

(v)     all Reserves which Lender has established pursuant to Section 1.2
(including those to be established in connection with any requested Revolving
Loan or Letter of Credit, minus

 

(vi)     during the Howard Reserve Period, the Howard Reserve Amount.

 

“Business Day” means a day other than a Saturday or Sunday or any other day on
which Lender or banks in New York are authorized to close.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, but excluding expenditures made in connection with the acquisition,
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with cash
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced.

 

 

 
B-2

--------------------------------------------------------------------------------

 

 

“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP.

 

“Closing Date” means October 30, 2015.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor described in Section 3.1.

 

“Collateral Agent” means the Term Debt Agent, in its capacity as “Collateral
Agent” under the Intercreditor Agreement, for its own benefit and in the name
and for the benefit of the Secured Parties.

 

“Collateral Pledge Agreement” means that certain Consolidated, Amended and
Restated Collateral Pledge Agreement dated as of the date hereof by each
Borrower, as pledgors and Lender, as pledgee.

 

“Collections” has the meaning set forth in Section 4.1.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by an Authorized Officer of Borrower.

 

“Confidential Information” means confidential information that any Loan Party
furnishes to the Lender pursuant to any Loan Document concerning any Loan
Party’s business, but does not include any such information once such
information has become, or if such information is, generally available to the
public or available to the Lender (or other applicable Person) from a source
other than the Loan Parties which is not, to the Lender’s knowledge, bound by
any confidentiality agreement in respect thereof.

 

“Covenant Testing Period” means the period commencing on the last day of the
fiscal month of Borrower most recently ended prior to the occurrence of a Fixed
Charge Test Commencement Date for which month Borrowers have delivered to Agent
monthly financial statements of Solutions and its Subsidiaries, and continuing
until the Termination Date has occurred.

 

“Curative Investment” means the net amount of common equity contributions or net
proceeds of subordinated debt, in each case, on terms and conditions
satisfactory to Lender, made by investors satisfactory to Lender to Borrowers in
immediately available funds and which is designated “Curative Investment” by
Borrower under Section 7.4 of this Agreement at the time it is contributed. For
the avoidance of doubt, the forgiveness of antecedent debt (whether
Indebtedness, trade payables, or otherwise) shall not constitute Curative
Investment.

 

“Default” means any event which with notice or passage of time, or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.1.

 

 

 
B-3

--------------------------------------------------------------------------------

 

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior three months, that is the result of dividing
the Dollar Equivalent Amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.

 

“Dilution Reserve” has the meaning set forth in Section 1(b)(i) of Schedule A.

 

“Disclosure Schedule” shall mean that certain Disclosure Schedule annexed hereto
immediately following the signature page to this Agreement, as the same may be
updated from time to time after the Closing Date.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount hereof at such time, and (b) as to any amount denominated in
a currency other than Dollars, the equivalent amount in Dollars as determined by
Lender at such time that such amount could be converted into Dollars by Lender
according to prevailing exchange rates selected by Lender.

 

“Dollars” or “$” means United States Dollars, lawful currency for the payment of
public and private debts.

 

“E-Signature” means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.

 

“EBITDA” means, for the applicable period, for the Loan Parties on a
consolidated basis, the sum of (a) Net Income, plus (b) Interest Expense
deducted in the calculation of such Net Income, plus (c) federal, state, and
local income taxes, whether paid, payable or accrued, deducted in the
calculation of such Net Income, plus (d) depreciation expense deducted in the
calculation of such Net Income, plus (e) amortization expense deducted in the
calculation of such Net Income, plus (f) all non-cash losses, and any
extraordinary losses, and extraordinary loss items from discontinued operations,
in either case reflected in Net Income (other than write-downs of Collateral),
including non-cash stock compensation expense, plus (g) to the extent deducted
in the calculation of such Net Income, restructuring charges for such period, to
the extent such costs and expenses are satisfactory to Agent in its Permitted
Discretion and do not exceed $500,000 in any fiscal year, minus (g) all non-cash
gains, and any extraordinary gains and extraordinary gain items from
discontinued operations.

 

“Eligible Account” means, at any time of determination, an Account owned by
Electronics or Technologies which satisfies the general criteria set forth below
and which is otherwise acceptable to Lender in its Permitted Discretion
(provided, that Lender may, in its Permitted Discretion, change the general
criteria for acceptability of Eligible Accounts and shall notify Borrower of
such change promptly thereafter). An Account shall be deemed to meet the current
general criteria if:

 

(vii)     neither the Account Debtor nor any of its Affiliates is an Affiliate,
creditor or supplier of the applicable Borrower (with Accounts to be ineligible
to the extent of any amounts owed by such the applicable Borrower to such Person
as a creditor or supplier);

 

 

 
B-4

--------------------------------------------------------------------------------

 

 

(viii)     it does not remain unpaid more than the earlier to occur of (A) the
number of days after the original invoice date set forth in Section 4(a) of
Schedule A or (B) the number of days after the original invoice due date set
forth in Section 4(b) of Schedule A;

 

(ix)     the Account Debtor or its Affiliates are not past due (or past any of
applicable dates referenced in clause (ii) above) on other Accounts owing to the
applicable Borrower comprising more than 25% of all of the Accounts owing to the
applicable Borrower by such Account Debtor or its Affiliates;

 

(x)     all Accounts owing by the Account Debtor or its Affiliates do not
represent more than 20% of all otherwise Eligible Accounts (provided, that
Accounts which are deemed to be ineligible solely by reason of this clause (iv)
shall be considered Eligible Accounts to the extent of the amount thereof which
does not exceed 20% of all otherwise Eligible Accounts);

 

(xi)     the Account complies with each covenant, representation or warranty
contained in this Agreement or any other Loan Document with respect to Eligible
Accounts (including any of the representations set forth in Section 5.4);

 

(xii)     the Account is not subject to any contra relationship, counterclaim,
dispute or set-off; ); provided that such Account shall be deemed to be
ineligible only to the extent of such contra, counterclaim, dispute or set-off;

 

(xiii)     the Account Debtor’s chief executive office or principal place of
business is located in the United States or Canada, unless (A) the sale is fully
backed by a letter of credit, guaranty or acceptance acceptable to Lender in its
Permitted Discretion, and if backed by a letter of credit, such letter of credit
has been issued or confirmed by a bank satisfactory to Lender in its Permitted
Discretion, is sufficient to cover such Account, and if required by Lender, the
original of such letter of credit has been delivered to Lender or Lender’s agent
and the issuer thereof notified of the assignment of the proceeds of such letter
of credit to Lender or (B) such Account is subject to credit insurance payable
to Lender issued by an insurer and on terms, conditions and in an amount
acceptable to Lender in its Permitted Discretion;

 

(xiv)     the Account is payable solely in Dollars;

 

(xv)     it is absolutely owing to Borrower and does not arise from a sale on a
bill-and-hold, guarantied sale, sale-or-return, sale-on-approval, consignment,
retainage or any other repurchase or return basis or consist of progress
billings;

 

(xvi)     Lender shall have verified the Account in a manner satisfactory to
Lender;

 

(xvii)     the Account Debtor is not the United States of America or any state
or political subdivision (or any department, agency or instrumentality thereof),
unless the applicable Borrower has complied with the Assignment of Claims Act of
1940 (31 U.S.C. §203 et seq.) or other applicable similar state or local law in
a manner satisfactory to Lender;

 

(xviii)     it is at all times subject to Lender’s duly perfected, first
priority security interest and to no other Lien that is not a Permitted Lien,
and the goods giving rise to such Account (A) were not, at the time of sale,
subject to any Lien except Permitted Liens and (B) have been sold by the
applicable Borrower to the Account Debtor in the ordinary course of the
applicable Borrower’s business and delivered to and accepted by the Account
Debtor, or the services giving rise to such Account have been performed by the
applicable Borrower and accepted by the Account Debtor in the ordinary course of
the applicable Borrower’s business;

 

 

 
B-5

--------------------------------------------------------------------------------

 

 

(xix)     the Account is not evidenced by Chattel Paper or an Instrument of any
kind (unless delivered to Lender in accordance with Section 3.2 of this
Agreement) and has not been reduced to judgment;

 

(xx)     the Account Debtor’s total indebtedness to the applicable Borrower does
not exceed the amount of any credit limit established by the applicable Borrower
or Lender in its Permitted Discretion and the Account Debtor is otherwise deemed
to be creditworthy by Lender (provided, that Accounts which are deemed to be
ineligible solely by reason of this clause (xiii) shall be considered Eligible
Accounts to the extent the amount of such Accounts does not exceed the lower of
such credit limits);

 

(xxi)     there are no facts or circumstances existing, or which could
reasonably be anticipated to occur, which might result in any adverse change in
the Account Debtor’s financial condition or impair or delay the collectability
of all or any portion of such Account;

 

(xxii)     Lender has been furnished with all documents and other information
pertaining to such Account which Lender has reasonably requested, or which the
applicable Borrower is obligated to deliver to Lender, pursuant to this
Agreement;

 

(xxiii)     the applicable Borrower has not made an agreement with the Account
Debtor to extend the time of payment thereof beyond the time periods set forth
in clause (ii) above;

 

(xxiv)     the applicable Borrower has not posted a surety or other bond in
respect of the contract under which such Account arose; and

 

(xxv)     the Account Debtor is not subject to any proceeding seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar applicable law.

 

“Eligible Inventory” means collectively, Eligible Non-Meritor Inventory and
Eligible Meritor Inventory.

 

“Eligible Meritor Inventory” means Inventory of Technologies (i) that is
earmarked for sale to Meritor Heavy Vehicle Systems, LLC and (ii) that would
constitute Eligible Non-Meritor Inventory other than for the fact that such
Inventory is Eligible Meritor Inventory.

 

“Eligible Non-Meritor Inventory” means, at any time of determination, Inventory
(other than Eligible Meritor Inventory) owned by Electronics or Technologies
which satisfies the general criteria set forth below and which is otherwise
acceptable to Lender in its Permitted Discretion (provided, that Lender may, in
its Permitted Discretion, change the general criteria for acceptability of
Eligible Inventory and shall notify Borrower of such change promptly
thereafter). Inventory shall be deemed to meet the current general criteria if:

 

(i)     it consists of raw materials, finished goods or work in progress;

 

(ii)     it is in good, new and saleable condition;

 

 

 
B-6

--------------------------------------------------------------------------------

 

 

(iii)     it is not slow-moving, obsolete, damaged, contaminated,
unmerchantable, returned, rejected, discontinued or repossessed, or supplies and
packaging;

 

(iv)     it is not in the possession of a processor, consignee or bailee, or
located on premises leased or subleased to the applicable Borrower, or on
premises subject to a mortgage in favor of a Person other than Lender, unless
(x) such processor, consignee, bailee or mortgagee or the lessor or sublessor of
such premises, as the case may be, has executed and delivered all documentation
which Lender shall require to evidence the subordination or other limitation or
extinguishment of such Person's rights with respect to such Inventory and
Lender's right to gain access thereto or (y) a rent Reserve has been established
in accordance with Section 4.8(b)(y)(ii) hereof in the case of third party
leased locations, or such other reserve satisfactory to Lender in its Permitted
Discretion has been established with respect to Inventory in possession of any
processor, consignee or bailee, or located on the premises owned by any Loan
Party Obligor subject to a mortgage in favor of a Person other than Lender;

 

(v)     it does not consist of fabricated parts, consigned items, supplies or
packaging;

 

(vi)     it meets all standards imposed by any Governmental Authority;

 

(vii)     it conforms in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;

 

(viii)     it is at all times subject to Lender’s duly perfected, first priority
security interest and no other Lien except a Permitted Lien;

 

(ix)     it is not purchased or manufactured pursuant to a License Agreement
that is not assignable to each of Lender and its transferees, unless such
License Agreement is satisfactory to Lender or Lender is in receipt of a
Licensor Consent Agreement; and

 

(x)     it is situated at a Collateral location listed in Section 1(c) of the
Disclosure Schedule or other location of which Lender has been notified as
required by Section 5.8 (and it is not in-transit), in each case which location
must be in the continental United States.

 

“Equity Interests” means, with respect to a Person, all of the shares, partes
sociales, warrants, interests, participations, or other equivalents (regardless
of how designated) of or in such Person, whether voting or nonvoting, including
capital stock (or other ownership or profit interests or units), preferred
stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities Exchange
Commission under the Securities Exchange Act of 1934, as in effect from time to
time).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code and section 302 of ERISA).

 

 

 
B-7

--------------------------------------------------------------------------------

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Excess Availability” means the amount, as determined by Lender, calculated at
any date, equal to the difference of (A) the lesser of (x) the Maximum Revolving
Facility Amount minus solely during the Howard Reserve Period, the Howard
Reserve Amount and (y) the Borrowing Base minus Reserves against the Borrowing
Base, minus (B) the outstanding balance of all Revolving Loans and the Letter of
Credit Balance; provided that if any of the Loan Limits for Revolving Loans is
exceeded as of the date of calculation, then Excess Availability shall be zero.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof); (b) in the case of a
Non-U.S. Recipient (as defined in Section 9(e)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Non-U.S. Recipient with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which Non-U.S. Recipient becomes a party to this Agreement
or acquires a participation, except in each case to the extent that, pursuant to
Section 9 amounts with respect to such Taxes were payable either to such
Non-U.S. Recipient assignor (or Lender granting such participation) immediately
before such assignment or grant of participation; (c) United States federal
withholding Taxes that would not have been imposed but for such Recipient’s
failure to comply with Section 9(e) (except where the failure to comply with
Section 9(e) was the result of a change in law, ruling, regulation, treaty,
directive, or interpretation thereof by a Governmental Authority after the date
the Recipient became a party to this Agreement or a Participant) and (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of the
date hereof, between Borrower and Lender.

 

 

 
B-8

--------------------------------------------------------------------------------

 

 

“Fiscal Year” means the fiscal year of Borrower which ends on December 31 of
each year.

 

“Fixed Charge Coverage Ratio” has the meaning set forth in Section (a) of
Schedule E hereto.

 

“Fixed Charges” means, for the period in question, on a consolidated basis, the
sum of (i) all principal payments scheduled or required to be made during or
with respect to such period in respect of Indebtedness of the Loan Parties, plus
(ii) all Interest Expense of the Loan Parties for such period paid or required
to be paid in cash during such period, plus (iii) all federal, state, and local
income taxes of the Loan Parties paid or required to be paid for such period,
plus (iv) all cash distributions, dividends, redemptions and other cash payments
made or required to be made during such period with respect to Equity Interests
issued by any Loan Party.

 

“Fixed Charge Test Commencement Date” means the first day after the Closing Date
upon which Borrowers’ Excess Availability is less than $4,000,000.

 

“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of a State within the United States of America or the District of
Columbia, and that is a “controlled foreign corporation” within the meaning of
Section 957 of the IRC with respect to which a Loan Party is a “US Shareholder”
within the meaning of Section 951(b) of the IRC. Unless the context indicates
otherwise, references to a Foreign Subsidiary shall be deemed to refer to a
Foreign Subsidiary of Borrower.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination, in any case consistently applied.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, means (i) a guaranty, directly or indirectly, in
any manner, including by way of endorsement (other than endorsements of
negotiable instruments for collection in the ordinary course of business), of
any part or all of such Indebtedness, liability or obligation, and (ii) an
agreement, contingent or otherwise, and whether or not constituting a guaranty,
assuring, or intended to assure, the payment or performance (or payment of
damages in the event of non-performance) of any part or all of such
Indebtedness, liability or obligation by any means (including, the purchase of
securities or obligations, the purchase or sale of property or services, or the
supplying of funds).

 

“Guarantors” has the meaning set forth in the heading to this Agreement.

 

“Howard Reserve Amount” means $150,000.

 

 

 
B-9

--------------------------------------------------------------------------------

 

 

“Howard Reserve Period” means the period commencing on the Closing Date and
continuing until the Howard Release Date.

 

“Howard Release Date” means the earliest to occur of (a) the date on which Term
Debt Agent shall have confirmed to Borrower in writing that it has received a
Phase II with respect to the real property located at 2612 Howard Street,
Louisville, KY, the results of which report are clean and otherwise in form and
substance satisfactory to Term Debt Agent and (b) the date on which Term Debt
Agent shall have received in immediately available funds the payments required
under Section 1.8(i) of this Agreement.

 

“Inactive Subsidiary” shall mean Systems and Marion but only so long as such
Subsidiary does not (i) conduct any active business operations (including the
operations of a holding company), (ii) have assets with a fair market value of
$10,000 or more or (iii) own any Equity Interests of any Borrower or any other
Subsidiary (except another Inactive Subsidiary) of any Borrower; provided that,
notwithstanding anything to the contrary contained in any of the foregoing, no
Subsidiary may be deemed to be an Inactive Subsidiary for any purpose under this
Agreement if the fair market value of all of the assets of such Subsidiary,
together with the fair market value of the assets of all other Inactive
Subsidiaries of Borrower, shall exceed $50,000 at any one time in the aggregate.

 

“Indebtedness” means (without duplication), with respect to any Person, (i) all
obligations or liabilities, contingent or otherwise, for borrowed money, (ii)
all obligations represented by promissory notes, bonds, debentures or the like,
or on which interest charges are customarily paid, (iii) all liabilities secured
by any Lien on property owned or acquired, whether or not such liability shall
have been assumed, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (v) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables which
are not ninety days past the invoice date incurred in the ordinary course of
business, but including the maximum potential amount payable under any earn-out
or similar obligations), (vi) all Capitalized Leases of such Person, (vii) all
obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and/or bankers’ acceptances, or in
respect of financial or other hedging obligations, (viii) all equity interests
issued by such Person subject to repurchase or redemption at any time on or
prior to the Scheduled Maturity Date, other than voluntary repurchases or
redemptions that are at the sole option of such Person, (ix) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product, and (x) all Guarantees, endorsements (other than for
collection in the ordinary course of business) and other contingent obligations
in respect of the obligations of others.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Closing Date among Lender, Borrower and Term Debt Agent.

 

 

 
B-10

--------------------------------------------------------------------------------

 

 

“Interest Expense” means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.

 

“Inventory Advance Rate (Electronics)” means the percentages set forth in
Section 1(b)(iii) of Schedule A.

 

“Inventory Advance Rate (Technologies)” means the percentages set forth in
Section 1(b)(iv) of Schedule A.

 

“Inventory Advance Rates” means, collectively, the Inventory Advance Rate
(Electronics) and the Inventory Advance Rate (Technologies).

 

“Inventory Sublimit” means the amounts set forth in Section 1(d) of Schedule A.

 

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Equity.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.

 

“Issuers” means the collective reference to each issuer of Investment Property.

 

“Judgment Currency” has the meaning set forth in Section 6.3(b).

 

“Lender” has the meaning set forth in the heading to this Agreement.

 

“Letter of Credit” has the meaning set forth in Section 1.1.

 

“Letter of Credit Balance” means the sum of (i) the aggregate undrawn face
amount of all outstanding Letters of Credit and (ii) all interest, fees and
costs due or, in Lender’s estimation, likely to become due in connection
therewith.

 

“Letter of Credit Limit” means the amount set forth in Section 1(e) of
Schedule A.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.

 

“Loan Account” has the meaning set forth in Section 2.4.

 

“Loan Documents” means, collectively, this Agreement and all notes, guaranties,
security agreements, mortgages, certificates, landlord’s agreements, Lock Box
and Blocked Account agreements the Fee Letter, the Assignment and Acceptance,
the Omnibus Ratification and Reaffirmation Agreement, the Mortgages, the Mexican
Collateral Documents, the Collateral Pledge Agreement, the Officer
Indemnification Agreement, the Subordinated Debt Subordination Agreements, the
Side Letter, the Post-Closing Agreement and all other agreements, documents and
instruments now or hereafter executed or delivered by Borrower, any Loan Party,
or any Other Obligor in connection with, or to evidence the transactions
contemplated by, this Agreement.

 

 

 
B-11

--------------------------------------------------------------------------------

 

 

“Loan Guaranty” means Section 8 of this Agreement.

 

“Loan Limits” means, collectively, the Loan Limits for Revolving Loans and
Letters of Credit set forth in Section 1 of Schedule A and all other limits on
the amount of Loans and Letters of Credit set forth in this Agreement.

 

“Loan Party” means, individually, Borrower, or any Subsidiary; and “Loan
Parties” means, collectively, Borrower and all Subsidiaries.

 

“Loan Party Obligor” means, individually, Borrower or any Obligor (including the
Mexican Loan Party Obligors) that is a Loan Party; and “Loan Party Obligors”
means, collectively, Borrower and each Loan Party Obligor (including the Mexican
Loan Party Obligors).

 

“Loans” means, collectively, the Revolving Loans.

 

“Lock Box” has the meaning set forth in Section 4.1.

 

“Material Adverse Effect” means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (i) the business,
operations, prospects, properties, assets or condition, financial or otherwise,
of any Loan Party Obligor, (ii) the ability of any Loan Party Obligor to perform
any of its obligations under any of the Loan Documents, or (iii) the validity or
enforceability of, or Lender’s rights and remedies under, any of the Loan
Documents.

 

“Material Contract” means has the meaning set forth in Section 5.18.

 

“Maturity Date” means the Scheduled Maturity Date (or if earlier the Termination
Date), or such earlier date as the Obligations may be accelerated in accordance
with the terms of this Agreement (including without limitation pursuant to
Section 7.2).

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.5.

 

“Maximum Liability” has the meaning set forth in Section 8.9.

 

“Maximum Revolving Facility Amount” means the amount set forth in Section 1(a)
of Schedule A.

 

“Mexican Collateral Documents” means the collective reference to the
Non-Possessory Pledge Agreements, the Toluca Stock Pledge Agreement, the Mexico
Equity Interest Pledge Agreement and the Mexican Mortgage.

 

“Mexican Loan Party Obligor” has the meaning set forth in Section 8.3(b).

 

“Mexican Mortgage” means that certain first priority Mexican Mortgage (Hipoteca
en Primer Lugar y Grado de Prelación) that Sypris Mexico, as mortgagor (deudor
hipotecario), creates in favor of the Agent, for its own benefit and on behalf
and for the benefit of the Secured Parties (as defined in the Intercreditor
Agreement), as mortgagee (acreedor hipotecario), over the Toluca Property.

 

 

 
B-12

--------------------------------------------------------------------------------

 

 

“Mexico Equity Interest Pledge Agreement” means the Equity Interest Pledge
Agreement (Contrato de Prenda sobre Partes Sociales), to be entered into by and
among Term Debt Agent, acting in its own name and benefit and in the name and
for the benefit of the Secured Parties (as defined in the Intercreditor
Agreement), as pledgee, and Mexican Holdings, as pledgor, with the
acknowledgement and consent of Mexico, pursuant to which, Mexican Holdings, as
pledgor, shall create in favor of the Term Debt Agent, in such capacity, as
pledgee, a first priority pledge over the equity interest held by Mexican
Holdings, representing 65% of the equity interest of Mexico

 

“Mexico Non-Possessory Pledge” means the Non-Possessory Pledge Agreement
(Contrato de Prenda sin Transmisión de Posesión), to be entered into by and
between Term Debt Agent, acting in its own name and benefit and in the name and
for the benefit of the Secured Parties (as defined in the Intercreditor
Agreement), as pledgee, and Mexico, as pledgor, pursuant to which, Mexico, as
pledgor, shall create in favor of the Term Debt Agent, in such capacity, as
pledgee, a first priority non-possessory pledge over all of its movable assets
used for the performance of its principal activities.

 

“Mortgage(s)” means (i) the Amended and Restated Mortgage, Assignment of Rents
and Leases, Security Agreement and Fixture Filing dated as of the date hereof on
Technologies’ real property located at each of 2612 Howard St., Louisville, KY
40211 and 2820 West Broadway, Louisville, KY 40211 securing the Obligations and
(ii) the Mexican Mortgage.“Multiemployer Plan” means any employee benefit plan
of the type described in Section 4001(a)(3) of ERISA, to which a Loan Party or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

 

“Net Income” means, for the applicable period, for Borrower individually or for
the Loan Parties on a consolidated basis, as applicable, the net income (or
loss) of Borrower individually or of the Loan Parties on a consolidated basis,
as applicable, for such period, in each case of Borrower individually or of the
Loan Parties on a consolidated basis, as applicable, for such period.

 

“Non-Paying Guarantor” has the meaning set forth in Section 8.10.

 

“Non-Possessory Pledge Agreements” means collectively, the Mexico Non-Possessory
Pledge and the Toluca Non-Possessory Pledge.

 

“Non-U.S. Recipient” has the meaning set forth in Section 9(e)(ii).

 

“Notice of Borrowing” has the meaning set forth in Section 1.4.

 

“Obligations” means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by Borrower or any Loan Party Obligor to Lender, whether
evidenced by this Agreement, any other Loan Document or otherwise whether
arising from an extension of credit, opening of a Letter of Credit, guaranty,
indemnification or otherwise, whether direct or indirect (including those
acquired by assignment and any participation by Lender in Borrower’s
indebtedness owing to others), whether absolute or contingent, whether due or to
become due, and whether arising before or after the commencement of a proceeding
under the Bankruptcy Code or any similar statute.

 

 

 
B-13

--------------------------------------------------------------------------------

 

 

“Obligor” means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.

 

“Officer Indemnification Agreement” means the Officer Indemnification Agreement
dated as of the Closing Date executed by Jeffrey T. Gill in favor of Lender.

 

“Omnibus Ratification and Reaffirmation Agreement” means that certain Omnibus
Ratification and Reaffirmation Agreement dated as of the date hereof between the
Borrower and Lender.

 

“Organic Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation, incorporation deed, certificate of
formation, certificate of limited partnership, by-laws (estatutos), operating
agreement, limited liability company agreement, limited partnership agreement or
other similar governance document of such Person.

 

“Other Obligor” means any Obligor other than any Loan Party Obligor.

 

“Other Taxes” means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

“Participant” has the meaning set forth in Section 10.10.

 

“Passport 6.0” means the electronic and/or internet-based system approved by
Lender for the purpose of making notices, requests, deliveries, communications,
and for the other purposes contemplated in this Agreement or otherwise approved
by Lender, whether such system is owned, operated or hosted by Lender, any of
its Affiliates or any other Person.

 

“Paying Guarantor” has the meaning set forth in Section 8.10.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Discretion” means a determination made by Lender in the exercise of
reasonable (from the perspective of an asset-based secured lender) business
judgment.

 

 

 
B-14

--------------------------------------------------------------------------------

 

 

“Permitted Indebtedness” means: (i) the Obligations; (ii) the Indebtedness
existing on the date hereof described in Section 6 of the Disclosure Schedule;
in each case along with extensions, refinancings, modifications, amendments and
restatements thereof, provided, that (a) the principal amount thereof is not
increased, (b) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Lender, and (c) the terms thereof are not modified
to impose more burdensome terms upon any Loan Party; (iii) capitalized leases
and purchase money Indebtedness secured by Permitted Liens in an aggregate
amount not exceeding $100,000 at any time outstanding; (iv) Indebtedness
incurred as a result of endorsing negotiable instruments received in the
ordinary course of business; (v) the Subordinated Debt owing by the Borrower in
an aggregate amount not exceeding $5,500,000 (less the aggregate amount of any
payments made thereon after the Closing Date) at any time outstanding and then
solely to the extent the Subordinated Debt is subject to, and permitted by, the
Subordinated Debt Subordination Agreement; (vi) so long as it is subject to the
Intercreditor Agreement, the Term Debt Permitted Indebtedness and (vii) so long
as such Indebtedness is on terms and conditions satisfactory to Lender and
subject to a subordination agreement in form and substance satisfactory to
Lender, additional subordination indebtedness in an original principal amount
not to exceed the sum of (y) up to $5,000,000 but only to the extent incurred to
satisfy the funding requirement with respect to the Cash Collateral Account set
forth in clause (e)(ii) of the definition of Permitted Sale-Leaseback Milestones
(as defined in the Term Debt Loan Agreement) (and actually deposited in such
Cash Collateral Account) plus (z) up to $1,500,000, but only to the extent
incurred and contributed as a Curative Investment pursuant to the terms of
Section 7.4.

 

“Permitted Investments” means:

 

(i)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(ii)     marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moodys”);

 

(iii)     investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

 

(iv)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with and money market deposit accounts issued or offered
by, any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof, or by any Lender which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(v)     fully collateralized repurchase agreements with a term of not more than
120 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in clause
(d) of this definition; and

 

 

 
B-15

--------------------------------------------------------------------------------

 

 

(vi)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have
portfolio assets of at least $1,000,000.000.

 

“Permitted Liens” means (a) purchase money security interests in specific items
of Equipment securing Permitted Indebtedness described under clause (c) of the
definition of Permitted Indebtedness; (b) Liens disclosed in Section 7 of the
Disclosure Schedule; provided, however, that to qualify as a Permitted Lien, any
such Lien described in Section 7 of the Disclosure Schedule shall only secure
the Indebtedness that it secures on the Closing Date and any permitted
refinancing in respect thereof; (c) liens for taxes, fees, assessments, or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained, provided the same have no priority
over any of Lender’s security interests; (d) liens of materialmen, mechanics,
carriers, or other similar liens arising in the ordinary course of business and
securing obligations which are not delinquent or are being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained; (e) liens which constitute banker’s
liens, rights of set-off, or similar rights as to deposit accounts or other
funds maintained with a bank or other financial institution (but only to the
extent such banker’s liens, rights of set-off or other rights are in respect of
customary service charges relative to such deposit accounts and other funds, and
not in respect of any loans or other extensions of credit by such bank or other
financial institution to any Loan Party); (f) cash deposits or pledges of an
aggregate amount not to exceed $10,000 to secure the payment of worker’s
compensation, unemployment insurance, or other social security benefits or
obligations, public or statutory obligations, surety or appeal bonds, bid or
performance bonds, or other obligations of a like nature incurred in the
ordinary course of business and (g) the Term Debt Permitted Liens to secure the
Term Debt Permitted Indebtedness

 

“Permitted Sale-Leaseback Transaction” means the sale or other disposition of
the Toluca Property by Mexico in a sale-lease back transaction in which the
following conditions are satisfied: (i) such sale or other disposition is for
fair market value and provides for Net Cash Proceeds of not less than $9,000,000
to be payable to such Mexican Loan Party Obligor on the closing date, (ii) such
Mexican Loan Party Obligor leases back such real property at fair market value,
(iii) such sale or other disposition is to a Person that is not an Affiliate of
a Loan Party, and (iv) each of the Permitted Sale-Leaseback Milestones (as
defined in the Term Debt Loan Agreement as in effect as of the date hereof) have
been satisfied with respect to such sale.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 or 430 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.

 

“Pledged Equity” means the Equity Interests listed on Sections 1(f) and 1(g) of
the Disclosure Schedule, together with any other Equity Interests, certificates,
options, or rights or instruments of any nature whatsoever in respect of the
equity interests of any Person that may be issued or granted to, or held by, any
Loan Party Obligor while this Agreement is in effect, and including, without
limitation, to the extent attributable to, or otherwise related to, such pledged
equity interests, all of such Loan Party Obligor’s (i) interests in the profits
and losses of each Issuer, (ii) rights and interests to receive distributions of
each Issuer’s assets and properties, and (iii) rights and interests, if any, to
participate in the management or each Issuer related to such pledged equity
interests.

 

 

 
B-16

--------------------------------------------------------------------------------

 

 

“Post-Closing Agreement” means that post-closing agreement dated as of the date
hereof by and among Term Debt Agent, Lender, Borrower and the Loan Party
Obligors.

 

“Protective Advances” has the meaning set forth in Section 1.3.

 

“Recipient” means any Lender, Participant, or any other recipient of any payment
to be made by or on account of any Obligation of any Loan Party under this
Agreement or any other Loan Document, as applicable.

 

“Register” has the meaning set forth in Section 10.9(a).

 

“Released Parties” has the meaning set forth in Section 6.1.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reserves” has the meaning set forth in Section 1.2.

 

“Restricted Accounts” means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the ordinary course of business, or (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan.

 

“Revolving Loans” has the meaning set forth in Section 1.1.

 

“Scheduled Maturity Date” means the date set forth in Section 6 of Schedule A.

 

“Secured Parties” has the meaning assigned to the term “Secured Parties” in the
Intercreditor Agreement.

 

“Securities Act” means the Securities of Act of 1933, as amended.

 

“Senior Officer” means the current president, chief executive officer, global
controller, chief financial officer, treasurer or assistant treasurer of any
Loan Party Obligor.

 

“Side Letter” means that side letter dated as of the date hereof by and among
Term Debt Agent, Lender, Borrower and the Loan Party Obligors.

 

“Stated Rate” has the meaning set forth in Section 2.5.

 

“Subordinated Debt” means that indebtedness evidenced by that certain Amended
and Restated Promissory Note dated as of the date hereof and issued by Borrowers
in favor of Gill Family Capital Management, Inc., a Delaware corporation in an
original principal amount equal to $5,500,000.

 

 

 
B-17

--------------------------------------------------------------------------------

 

 

“Subordinated Debt Documents” means the Subordinated Note and any other
documents, instruments or agreements which evidence the Subordinated Debt or
pursuant to which the Subordinated Debt was issued or is governed, in each case
as amended, modified, supplemented or restated from the time to time, in
accordance with the terms of this Agreement

 

“Subordinated Debt Subordination Agreement” means that certain Second Amended
and Restated Subordination Agreement dated as of the date hereof between Lender
and Gill Family Capital Management, Inc., a Delaware corporation.

 

“Subsidiary” means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination. Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.

 

“Sypris Equity Plans” means that certain 2015 Sypris Omnibus Plan of Borrower
regarding certain the compensation of certain directors, officers and other
employees and consultants of Solutions and its Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Debt Agent” means Great Rock Capital Partners Management, LLC, a Delaware
limited liability company, in its capacity as agent for the Term Debt Lenders
under the Term Debt Documents, together with its successors and permitted
assigns.

 

“Term Debt Documents” means, collectively, (i) the Term Debt Loan Agreement, and
(ii) all other instruments, agreements and documents executed in connection
therewith.

 

“Term Debt Loan Agreement” means the Loan and Security Agreement dated as of the
date hereof by and between Term Debt Agent, Term Debt Lenders, and Borrower.

 

“Term Debt Lenders” means each of the financial institutions from time to time
party to the Term Debt Loan Agreement and the other Term Debt Documents as
lenders.

 

“Term Debt Permitted Indebtedness” means the Indebtedness evidenced by the Term
Debt Documents in an aggregate principal amount outstanding at any time not to
exceed the Maximum Priority Term Loan Debt (as defined in the Intercreditor
Agreement).

 

“Term Debt Permitted Liens” means, collectively all Liens in favor of the Term
Debt Lenders securing the Term Debt Permitted Indebtedness.

 

“Termination Date” means the date on which all of the Obligations have been paid
in full in cash and all of Lender’s lending commitments under this Agreement and
under each of the other Loan Documents have been terminated.

 

“Toluca Non-Possessory Pledge” means the Non-Possessory Pledge Agreement
(Contrato de Prenda sin Transmisión de Posesión), to be entered into by and
between the Term Debt Agent, acting in its own name and benefit and in the name
and for the benefit of the Secured Parties (as defined in the Intercreditor
Agreement), as pledgee, and Toluca, as pledgor, pursuant to which, Toluca, as
pledgor, shall create in favor of the Term Debt Agent, in such capacity, as
pledgee, a first priotity non-possessory pledge over all of its movable assets
used for the performance of its principal activities.

 

 

 
B-18

--------------------------------------------------------------------------------

 

 

“Toluca Property” means that certain real property owned by Mexico and located
in Avenida Albert Einstein, Colonia Parque Industrial, Zona Industrial de
Toluca, Estado de México and Industrias Quimicas 200, Zona Industrial, Toluca,
Estado de Mexico, C.P. 50071.

 

“Toluca Stock Pledge Agreement” means the Stock Pledge Agreement (Contrato de
Prenda sobre Acciones), to be entered into by and among the Term Debt Agent,
acting in its own name and benefit and in the name and for the benefit of the
Secured Parties (as defined in the Intercreditor Agreement), as pledgee, and
Mexican Holdings, as pledgor, with the acknowledement and consent of Toluca,
pursuant to which, Mexican Holdings, as pledgor, shall create in favor of the
Term Debt Agent, in such capacity, as pledgee, a first priotity stock pledge
over the relevant stock held by Mexican Holdings, representing 65% of the
capital stock of Toluca.

 

“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or such other applicable
jurisdiction.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (Codification of Accounting
Standards 825-10) to value any Indebtedness or other liabilities of any Loan
Party Obligor at “fair value”, as defined therein.

 

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capitalized Leases on the
Closing Date shall be considered Capital Leases (and all other such leases shall
constitute operating leases) and all calculations and deliverables under this
Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement;
provided that all such financial statements delivered to Lender in accordance
with the terms of this Agreement after the date of such change in GAAP shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such change).

 

 

 
B-19

--------------------------------------------------------------------------------

 

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. “Or” shall
be construed to mean “and/or”. Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds. Time is of the essence for each performance
obligation of the Loan Party Obligors under this Agreement and each Loan
Document. All amounts used for purposes of financial calculations required to be
made herein shall be without duplication. References to any statute or act shall
include all related current regulations and all amendments and any successor
statutes, acts and regulations. References to any agreement, instrument or
document (i) shall include all schedules, exhibits, annexes and other
attachments thereto and (ii) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document). The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless otherwise specified herein Dollar ($) baskets set forth
in the representations and warranty, covenants and event of default provisions
of this Agreement (and other similar baskets) are calculated as of each date of
measurement by the Dollar Equivalents thereof as of such date of measurement.

 

 

 
B-20

--------------------------------------------------------------------------------

 

 

Schedule C

 

[Reserved]

 

 

 
C-1

--------------------------------------------------------------------------------

 

  

Schedule D

  

Provide Lender with each of the documents set forth below at the following times
in form satisfactory to Lender:

 

Weekly (no later than the 2nd Business Day of each week), but in any event no
later than the date of each Loan made or more frequently if Lender requests

(a) a detailed aging, by total, of Borrower’s Accounts, together with an Account
roll-forward with supporting details supplied from sales journals, collection
journals, credit registers and any other records, with respect to Borrower’s
Accounts (delivered electronically in an acceptable format).

Weekly (no later than the 2nd Business Day of each week) or more frequently if
Lender requests

(b) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s Accounts,

 

(c) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the Permitted Discretion of Lender, from time to time,

 

(d) a detailed Inventory perpetual report with respect to Borrower’s Inventory
together with a listing by category and location of Inventory (delivered
electronically in an acceptable format), and

 

(e) a detailed calculation of Inventory of Borrower that is not eligible for the
Borrowing Base (delivered electronically in an acceptable format).

Monthly (no later than the 15th day of each fiscal month)

(f) a detailed aging, by total, of Borrower’s Accounts, together with a monthly
Account roll-forward with respect to Borrower’s Accounts, in a format acceptable
to Lender in its discretion, tied to the beginning and ending Account balances
of Borrower’s general ledger (delivered electronically in an acceptable format);

 

(g) a summary aging, by vendor, of each Loan Party’s accounts payable and any
book overdraft and an aging, by vendor, of any held checks (delivered
electronically in an acceptable format), and

 

(h) a detailed Inventory perpetual report with respect to Borrower’s Inventory
together with a listing by category and location of Inventory (delivered
electronically in an acceptable format).

Monthly (no later than the 15th day of each fiscal month)

(i) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrower’s general ledger accounts to its monthly financial statements including
any book reserves related to each category, and

 

(j) a monthly sales backlog report.

 

 

 
D-1

--------------------------------------------------------------------------------

 

 

Quarterly

(k) a report regarding each Loan Party’s accrued, but unpaid, ad valorem taxes.

Bi-Annually (in January and in July of each calendar year)

(l) a detailed list of each Loan Party’s customers, with address and contact
information,

 

(m) a detailed list of each Loan Party’s vendors, with address and contact
information, and

 

(n) an updated Disclosure Schedule, true and correct in all material respects as
of the date of delivery, accompanied by a certificate executed by an Authorized
Officer of Borrower and substantially in the form of Exhibit F hereto (it being
understood and agreed that no such update shall serve to cure any existing Event
of Default, including any Event of Default resulting from any failure to provide
any such disclosure to Lender on an earlier date or any breach of any earlier
made representation and/or warranty).

Yearly (no later than the 120th day after the end of each Fiscal Year of
Borrower)

(o) financial statements of each Other Obligor.

Promptly upon (but in no event later than two Business Days after) delivery or
receipt, as applicable, thereof

(p) copies of any and all written notices (including notices of default or
acceleration), reports and other deliveries received by or on behalf of any Loan
Party from or sent by or on behalf of any Loan Party to, any holder, agent or
trustee with respect to any or all of the Subordinated Debt (in such holder’s,
agent’s or trustee’s capacity as such).

 

 

 
D-2

--------------------------------------------------------------------------------

 

 

Schedule E

 

Financial Covenants

 

(a)     Fixed Charge Coverage Ratio. During any Covenant Testing Period,
Borrower shall not permit the ratio of (i) EBITDA for the 12 month period ending
on the date set forth below, , minus unfinanced Capital Expenditures of Borrower
on a consolidated basis for such period to (ii) Fixed Charges for such period to
be less than the ratio set forth below for such date:

 

Date

Ratio

The 12 month period ending on the first day of a Covenant Testing Period and the
last day of each 12 fiscal month period ending during any Covenant Testing
Period (including the last day thereof)

1.0:1.0

 

 

 
E-1

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of NOTICE OF BORROWING

 

[letterhead of Borrower]

 

Siena Lending Group LLC     
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola

 

Dear Mr. Sanicola:

 

Please refer to the Loan and Security Agreement dated as of [__________] (as
amended, restated or otherwise modified from time to time, the “Loan Agreement”)
among the undersigned, as Borrower, the Loan Party Obligors (as defined therein)
party thereto, and Siena Lending Group LLC, as Lender. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Loan Agreement. This notice is given pursuant to Section 1.4 of the Loan
Agreement and constitutes a representation by Borrower that the conditions
specified in Section 1.6 of the Loan Agreement have been satisfied. Without
limiting the foregoing, (i) each of the representations and warranties set forth
in the Loan Agreement and in the other Loan Documents is true and correct in all
respects as of the date hereof (or to the extent any representations or
warranties are expressly made solely as of an earlier date, such representations
and warranties shall be true and correct as of such earlier date), both before
and after giving effect to the Loans requested hereby, and (ii) no Default or
Event of Default is in existence, both before and after giving effect to the
Loans requested hereby.

 

Borrower hereby requests a borrowing under the Loan Agreement as follows:

 

The aggregate amount of the proposed borrowing is $[______________]. The
requested borrowing date for the proposed borrowing (which is a Business Day) is
[______________], [____].

 

Borrower has caused this Notice of Borrowing to be executed and delivered by its
Authorized Officer thereunto duly authorized on [_____________].

 

 

 

[Borrower]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 
Ex. A-1

--------------------------------------------------------------------------------

 

 

Exhibit B

 

closing checklist

 

[Attached]

 

 

 
Ex. B-1

--------------------------------------------------------------------------------

 

 

Exhibit C

 

CLIENT USER FORM

Siena Lending Group LLC
Passport 6.0 – Client User Form

 

Borrower Name: [Borrower]

 

Borrower Number: ________

 

Loan and Security Agreement Date: ________ __, 20__

 


I, being an Authorized Officer of the above borrower (the “Borrower”), refer to
the above Loan and Security Agreement (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”) between the Borrower and Siena
Lending Group LLC. This is the Client User Form, used to determined client
access to Passport 6.0. Terms defined in the Loan Agreement have the same
meaning when used in this Client User Form.

 

Being duly authorized by the Borrower, I confirm that the following people have
been authorized by the Borrower to have access to Passport 6.0:

 

First Name

Last Name

Email Address

Phone Number

                                               

 

 

[BORROWER]        

 

 

 

 

 

By:

 

 

By:

 

         

Name

 

 

Name

 

Title:

 

 

Title:

 

Date:     Date:  

 

 

 
Ex. C-1

--------------------------------------------------------------------------------

 

  

Exhibit D

 

AUTHORIZED ACCOUNTS FORM

 

Siena Lending Group LLC
Authorized Accounts Form

  

Borrower Name: [Borrower]

 

Borrower Number: ________

 

Loan and Security Agreement Date: _______ __, 20__


 

I, being an Authorized Officer of the above borrower (the “Borrower”), refer to
the above Loan and Security Agreement (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”) between the Borrower and Siena
Lending Group LLC (“Lender”). This is the Authorized Accounts Form, referring to
authorized operating bank accounts of the Borrower. Terms defined in the Loan
Agreement have the same meaning when used in this Authorized Accounts Form.

 

Being duly authorized by the Borrower, I confirm that the following operating
bank accounts of the Borrower are the accounts into which the proceeds of any
Loan may be paid:

 

Bank

Routing Number

Account number

Account name

                                                       

 

 

[BORROWER]        

 

 

 

 

 

By:

 

 

By:

 

         

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:     Date:  

 

 

 
Ex. D-1

--------------------------------------------------------------------------------

 

 

Exhibit E

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

[Date]

 

via CERTIFIED MAIL, RETURN RECEIPT REQUESTED

 

[Account Debtor]
[Address]

 

 

Re:

Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we have entered into certain financing arrangements
(along with any other financing agreements that we may enter into with Lender in
the future, the “Financing Arrangements”) with Siena Lending Group LLC
(“Lender”), pursuant to which we have granted to Lender a security interest in,
among other things, any and all Accounts and Chattel Paper (as those terms are
defined in the Uniform Commercial Code) owing by you to us, whether now existing
or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender or its
representatives may direct to you from time to time pertaining to the validity,
amount, and other matters relating to such Accounts and Chattel Paper. In the
event that Lender requests that payment for any Accounts and/or Chattel Paper be
made directly to Lender, you are hereby authorized and directed to comply with
such instructions, without further authorization or instruction from us.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us have indefeasibly been paid in full in cash.

 

 

  Very truly yours,        

 

[BORROWER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

cc:

SIENA LENDING GROUP LLC
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steven Sanicola

 

 

 
Ex. E-1

--------------------------------------------------------------------------------

 

 

Exhibit F

 

FORM OF COMPLIANCE CERTIFICATE

 

[letterhead of Borrower]

 

To:

Siena Lending Group LLC

 

9 W Broad Street, 5th Floor

 

Stamford, Connecticut 06902

  Attention: Steven Sanicola

    

Re: Compliance Certificate dated _______________

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement dated as of ______
__, 20__ (as amended, restated or otherwise modified from time to time, the
“Loan Agreement”) by and among Siena Lending Group LLC (together with its
successors and assigns, “Lender”), [_______________], a
[_____________________________] (“Borrower”) and each of the Loan Party Obligors
(as defined therein) party thereto. Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Loan Agreement unless
specifically defined herein.

 

Pursuant to Section 5.15 of the Loan Agreement, the undersigned Authorized
Officer of Borrower hereby certifies (solely in his capacity as an officer or
Borrower and not in his individual capacity) that:

 

1.     The financial statements of Borrower for the ___ -month period ending
_____________ attached hereto have been prepared in accordance with GAAP, and
fairly present the financial condition of Borrower for the periods and as of the
dates specified therein.

 

2.     As of the date hereof, there does not exist any Default or Event of
Default.

 

3.     Borrower is in compliance with the applicable financial covenants
contained in Section 5.26 of the Loan Agreement for the periods covered by this
Compliance Certificate. Attached hereto are statements of all relevant facts and
computations in reasonable detail sufficient to evidence Borrower’s compliance
with such financial covenants, which computations were made in accordance with
GAAP.

  

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
Authorized Officer this ____ day of _______________, ______.

 

 

[BORROWER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 
Ex. F-1

--------------------------------------------------------------------------------

 

 

Exhibit G

  

FORM OF ASSIGNMENT AND ASSUMPTION

 

[See attached]

 

Ex. G-1